EXHIBIT 10.3



FIRST AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

DATED AS OF DECEMBER 11, 2009

among

RAMCO-GERSHENSON PROPERTIES, L.P.,

as Borrower,

RAMCO-GERSHENSON PROPERTIES TRUST,

as Guarantor,

RAMCO VIRGINIA PROPERTIES, L.L.C.,

as a Guarantor,

KEYBANK NATIONAL ASSOCIATION,

as a Bank,

THE OTHER BANKS WHICH MAY BECOME PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

as Agent,

and

KEYBANC CAPITAL MARKETS,

as Sole Lead Manager and Arranger

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

  1. DEFINITIONS AND RULES OF INTERPRETATION 1   §1.1 Definitions 1 §1.2 Rules
of Interpretation 20   §2. THE CREDIT FACILITY 21   §2.1 [Intentionally
Omitted.] 21 §2.2 Commitment to Lend Loans 21 §2.3 Notes 21 §2.4 Interest on
Loans 22 §2.5 Funds for Loans 22 §2.6 Unused Facility Fee 23 §2.7 Requests for
Loans 23   §3. REPAYMENT OF THE LOANS 24   §3.1 Stated Maturity 24 §3.2
Mandatory Prepayments 24 §3.3 Optional Prepayments 25 §3.4 Partial Prepayments
25 §3.5 Effect of Prepayments 25   §4. CERTAIN GENERAL PROVISIONS 25   §4.1
Conversion Options 25 §4.2 Commitment Fee 26 §4.3 [Intentionally Omitted.] 26
§4.4 Funds for Payments 26 §4.5 Computations 27 §4.6 Suspension of LIBOR Rate
Loans 27 §4.7 Illegality 28 §4.8 Additional Interest 28 §4.9 Additional Costs,
Etc 28 §4.10 Capital Adequacy 29 §4.11 Indemnity of Borrower 29 §4.12 Interest
on Overdue Amounts; Late Charge 30 §4.13 Certificate 30 §4.14 Limitation on
Interest 30 §4.15 Extension of Maturity Date 30   §5. COLLATERAL SECURITY;
GUARANTY 32   §5.1 Collateral 32 §5.2 Transfer of Aquia Towne Center 32 §5.3
Release of Collateral 34 §5.4 Mortgages and Title Insurance 34 §5.5 Additional
Collateral 34 §5.6 Joinder Agreements 35

i

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

  §6. REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND THE GUARANTORS 35  
§6.1 Corporate Authority, Etc 35 §6.2 Governmental Approvals 36 §6.3
[Intentionally Omitted.] 36 §6.4 Financial Statements 36 §6.5 No Material
Changes 37 §6.6 Franchises, Patents, Copyrights, Etc 37 §6.7 Litigation 37 §6.8
No Materially Adverse Contracts, Etc 37 §6.9 Compliance with Other Instruments,
Laws, Etc 37 §6.10 Tax Status 38 §6.11 No Event of Default 38 §6.12 Investment
Company Acts 38 §6.13 Absence of UCC Financing Statements, Etc 38 §6.14 Setoff,
Etc 38 §6.15 Certain Transactions 38 §6.16 Employee Benefit Plans 38 §6.17
Regulations T, U and X 39 §6.18 Environmental Compliance 39 §6.19 [Intentionally
Omitted.] 40 §6.20 Collateral Property 41 §6.21 Loan Documents 44 §6.22
[Intentionally Omitted.] 44 §6.23 Brokers 44 §6.24 Other Debt 44 §6.25 Solvency
44 §6.26 Contribution Agreement 45 §6.27 No Fraudulent Intent 45 §6.28
Transaction in Best Interests of Borrower; Consideration 45 §6.29 Ownership 45
§6.30 Embargoed Persons 45 §6.31 Organizational Agreements 46 §6.32 Restatement
of Representations Set Forth in the Secured Credit Agreement 46   §7.
AFFIRMATIVE COVENANTS OF THE BORROWER AND THE GUARANTORS 46   §7.1 Punctual
Payment 46 §7.2 Maintenance of Office 46 §7.3 Records and Accounts 46 §7.4
Financial Statements, Certificates and Information 46 §7.5 Notices 48 §7.6
Existence; Maintenance of Property 49 §7.7 Insurance 49

ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

  §7.8 Taxes 49 §7.9 Inspection of Properties and Books 49 §7.10 Compliance with
Laws, Contracts, Licenses, and Permits 50 §7.11 Use of Proceeds 50 §7.12 Further
Assurances 50 §7.13 Compliance 50 §7.14 Management Agreements 50 §7.15 Survey 50
§7.16 Construction of Improvements 50 §7.17 Interest Rate Contract(s) 51 §7.18
Joint Ventures 51 §7.19 [Intentionally Omitted.] 51 §7.20 [Intentionally
Omitted.] 51 §7.21 Casualty 51 §7.22 Condemnation 52 §7.23 Subsidiary Property
Owners to Comply With Organizational Agreements 52 §7.24 Compliance with
Covenants in Secured Credit Agreement 52   §8. CERTAIN NEGATIVE COVENANTS OF THE
BORROWER AND THE GUARANTORS 53   §8.1 Restrictions on Indebtedness 53 §8.2
Restrictions on Liens Etc 53     §8.3 Restrictions on Investments 54 §8.4
Merger, Consolidation 55 §8.5 Conduct of Business 55 §8.6 Compliance with
Environmental Laws 55 §8.7 Distributions 57 §8.8 Subsidiary Subordinate Debt 57
§8.9 Development Activity 58 §8.10 Restrictions on New Development Activity and
New Redevelopment Activity 59 §8.11 Additional Restrictions Concerning the
Collateral Property 60 §8.12 Additional Covenants with Respect to Indebtedness,
Operations, Fundamental Changes 60 §8.13 Modification of Organizational
Agreements and other Key Documents 61 §8.14 Trust Preferred Equity and
Subordinated Debt 62 §8.15 Investments in Subsidiaries 62 §8.16 Recourse
Indebtedness 62   §9. FINANCIAL COVENANTS OF THE TRUST AND THE BORROWER 63  
§9.1 Liabilities to Assets Ratio 63 §9.2 Fixed Charges Coverage 63 §9.3
Consolidated Tangible Net Worth 63 §9.4 [Intentionally Omitted.] 63

iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

  §10. CLOSING CONDITIONS 63   §10.1 Loan Documents 64 §10.2 Certified Copies of
Organizational Documents 64 §10.3 Resolutions 64 §10.4 Incumbency Certificate;
Authorized Signers 64 §10.5 Opinion of Counsel 64 §10.6 Payment of Fees 64 §10.7
Performance; No Default 64 §10.8 Representations and Warranties 64 §10.9
Proceedings and Documents 65 §10.10 Stockholder and Partner Consents 65 §10.11
Equity 65 §10.12 [Intentionally Omitted.] 65 §10.13 Contribution Agreement 65
§10.14 No Legal Impediment 65 §10.15 Governmental Regulation 65 §10.16
[Intentionally Omitted.] 65 §10.17 [Intentionally Omitted.] 65 §10.18 No
Condemnation/Taking 65 §10.19 Other 65   §11. CONDITIONS TO ALL BORROWINGS 66  
§11.1 Prior Conditions Satisfied 66 §11.2 Representations True; No Default 66
§11.3 Borrowing Documents 66   §12. EVENTS OF DEFAULT; ACCELERATION; ETC 66  
§12.1 Events of Default and Acceleration 66 §12.2 Limitation of Cure Periods 69
§12.3 Termination of Commitments 69 §12.4 Remedies 69 §12.5 Distribution of
Proceeds 70   §13. SETOFF 70   §14. THE AGENT 71   §14.1 Authorization 71 §14.2
Employees and Agents 71 §14.3 No Liability 71 §14.4 No Representations 72 §14.5
Payments 72 §14.6 Holders of Notes 73 §14.7 Indemnity 74 §14.8 Agent as Bank 74
§14.9 Resignation 74

iv

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

  §14.10 Duties in the Case of Enforcement 74 §14.11 Bankruptcy 75 §14.12
Approvals 75 §14.13 Borrower not Beneficiary 75 §14.14 Request for Agent Action
75   §15. EXPENSES 76   §16. INDEMNIFICATION 77   §17. SURVIVAL OF COVENANTS,
ETC 78   §18. ASSIGNMENT AND PARTICIPATION 78   §18.1 Conditions to Assignment
by Banks 78 §18.2 Register 79 §18.3 New Notes 79 §18.4 Participations 79 §18.5
Pledge by Bank 79 §18.6 No Assignment by Borrower or the Guarantors 80 §18.7
Disclosure 80 §18.8 Amendments to Loan Documents 80 §18.9 Mandatory Assignment
80 §18.10 Titled Agent 81   §19. NOTICES 81   §20. RELATIONSHIP 82   §21.
GOVERNING LAW: CONSENT TO JURISDICTION AND SERVICE 82   §22. HEADINGS 83   §23.
COUNTERPARTS 83   §24. ENTIRE AGREEMENT, ETC 83   §25. WAIVER OF JURY TRIAL AND
CERTAIN DAMAGE CLAIMS 83   §26. DEALINGS WITH THE BORROWER OR THE GUARANTORS 84
  §27. CONSENTS, AMENDMENTS, WAIVERS, ETC 84   §28. SEVERABILITY 84   §29. TIME
OF THE ESSENCE 85   §30. NO UNWRITTEN AGREEMENTS 85

v

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

  §31. REPLACEMENT OF NOTES 85   §32. TRUST EXCULPATION 85   §33. PATRIOT ACT 86
  §34. DISCLAIMER BY AGENT AND BANKS 86   §35. JOINT AND SEVERAL LIABILITY 87  
§36. RATIFICATION OF GUARANTY 87

vi

--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES

EXHIBIT A FORM OF NOTE EXHIBIT B FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
EXHIBIT C INTENTIONALLY OMITTED EXHIBIT D FORM OF REQUEST FOR LOAN EXHIBIT E
FORM OF REQUEST FOR EXTENSION OF LOANS EXHIBIT F FORM OF JOINDER AGREEMENT  
SCHEDULE 1 BANKS AND COMMITMENTS SCHEDULE 6.7 LITIGATION SCHEDULE 6.10 TAX
STATUS SCHEDULE 6.15 CERTAIN TRANSACTIONS SCHEDULE 6.18 ENVIRONMENTAL MATTERS
SCHEDULE 6.20 SERVICE AGREEMENTS; MANAGEMENT AGREEMENTS SCHEDULE 6.23 OTHER
MATERIAL REAL PROPERTY AGREEMENTS SCHEDULE 6.31 ORGANIZATIONAL AGREEMENTS

1

--------------------------------------------------------------------------------



FIRST AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This FIRST AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of the
11th day of December, 2009 by and among RAMCO-GERSHENSON PROPERTIES, L.P.
(“Borrower”), a Delaware limited partnership, RAMCO-GERSHENSON PROPERTIES TRUST
(the “Trust”), a Maryland real estate investment trust, RAMCO VIRGINIA
PROPERTIES, L.L.C. (“Aquia”), a Michigan limited liability company, KEYBANK
NATIONAL ASSOCIATION, a national banking association (“KeyBank”) and the other
lending institutions which may become parties hereto pursuant to §18 (the
“Banks”), and KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Banks (the “Agent”).

RECITALS

WHEREAS, Borrower, Trust, Aquia, KeyBank, Agent and the other parties thereto
have entered into that certain Revolving Credit Agreement dated as of
December 16, 2008 (the “Original Credit Agreement”); and

WHEREAS, the parties desire to enter into this Agreement to amend and restate
the Original Credit Agreement in its entirety;

NOW, THEREFORE, in consideration of the terms and conditions herein, and of any
loans, advances, or extensions of credit heretofore, now or hereafter made to or
for the benefit of the Borrower by the Banks, the parties hereto hereby amend
and restate and covenant and agree as follows:

§1.      DEFINITIONS AND RULES OF INTERPRETATION.

§1.1               Definitions.  The following terms shall have the meanings set
forth in this §1 or elsewhere in the provisions of this Agreement referred to
below:

Acknowledgment.  The Acknowledgment executed by a Subsidiary Property Owner in
favor of the Agent, as the same may be modified, amended or restated.

Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interests, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s interest in a limited liability company or
(iii) a limited partnership interest or preferred stock (or other ownership
interest) representing ten percent (10%) or more of the outstanding limited
partnership interests, preferred stock or other ownership interests of such
Person.

--------------------------------------------------------------------------------



Agent.  KeyBank National Association, acting as Administrative Agent for the
Banks, its successors and assigns.

Agent’s Head Office.  The Agent’s head office located at 127 Public Square,
Cleveland, Ohio  44114-1306, or at such other location as the Agent may
designate from time to time by notice to the Borrower and the Banks.

Agent’s Special Counsel.  McKenna Long & Aldridge LLP or such other counsel as
may be approved by the Agent.

Agreement.  This First Amended and Restated Revolving Credit Agreement,
including the Schedules and Exhibits hereto.

Appraisal.  An as is MAI appraisal of the value of a parcel of Real Estate,
determined on an as is fair value basis, performed by an independent appraiser
selected by the Agent who is not an employee of the Borrower, the Guarantors or
any of their Subsidiaries, the Agent or a Bank, the form and substance of such
appraisal and the identity of the appraiser to be in compliance with the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
the rules and regulations adopted pursuant thereto and all other regulatory laws
applicable to the Banks and otherwise acceptable to the Agent.

Appraised Value.  The as is value of the Real Estate and improvements thereon
determined by the Appraisal of such property obtained pursuant to §5.2, subject,
however, to such changes or adjustments to the value determined thereby as may
be required by the appraisal department of the Agent.

Aquia.  Ramco Virginia Properties, L.L.C., a Michigan limited liability company.

Aquia Joint Venture.  See §5.2.

Aquia Towne Center.  The Collateral Property owned by Aquia and located in
Stafford County, Virginia, which is commonly known as Aquia Towne Center.

Arranger.  KeyBanc Capital Markets.

Assignment and Acceptance Agreement.  See §18.1.

Assignments of Interests.  The Collateral Assignment of Interests from Borrower
to the Agent, as the same may be modified, amended or restated, pursuant to
which there shall be collaterally assigned to Agent a security interest in the
interest of Borrower in the Subsidiary Property Owners more particularly
described therein, such assignment to be in form and substance satisfactory to
Agent.

Balance Sheet Date.  September 30, 2009.

Banks.  KeyBank, any other Banks a party hereto, and any other Person who
becomes an assignee of any rights of a Bank pursuant to §18.

Base Rate.  The greater of (a) the variable annual rate of interest announced
from time to time by Agent at Agent’s Head Office as its “prime rate,”
(b) one-half of one percent (0.5%) above the Federal Funds Effective Rate
(rounded upwards, if necessary, to the next one-eighth of one percent), or
(c) the then-applicable LIBOR Rate for one month interest periods, plus one
percent (1.0%) per annum.  The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any
customer.  Any change in the rate of interest payable hereunder resulting from a
change in the Base Rate shall become effective as of the opening of business on
the day on which such change in the Base Rate becomes effective, without notice
or demand of any kind.

2

--------------------------------------------------------------------------------



Base Rate Loans.  Those Loans bearing interest calculated by reference to the
Base Rate.

Board.  See the definition of Change of Control.

Borrower.  As defined in the preamble hereto.

Building.  With respect to the Collateral Property, all of the buildings,
structures and improvements now or hereafter located thereon.

Business Day.  Any day on which banking institutions located in the same city
and state as the Agent’s Head Office and in New York are open for the
transaction of banking business and, in the case of LIBOR Rate Loans, which also
is a LIBOR Business Day.

Capital Expenditure Reserve Amount.  With respect to any Person or property, a
reserve for replacements and capital expenditures equal to $.10 per square foot
of building space located on all Real Estate owned by such Person, other than
Real Estate subject to leases which provide that the tenant is responsible for
all building maintenance.

Capital Improvement Project.  With respect to any Real Estate now or hereafter
owned by the Borrower or any of its Subsidiaries which is utilized principally
for shopping centers, capital improvements consisting of rehabilitation,
refurbishment, replacement, expansions and improvements (including related
amenities) to the existing Buildings on such Real Estate and capital additions,
repairs, resurfacing and replacements in the common areas of such Real Estate
all of which may be properly capitalized under GAAP.

Capitalized Lease.  A lease under which a Person is the lessee or obligor, the
discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.

Cash Equivalents.  As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000.00; (iii) commercial paper rated at least A-1
or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and
in either case maturing within one hundred twenty (120) days from such date, and
(iv) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.

CERCLA.  See §6.18.

3

--------------------------------------------------------------------------------



Change of Control.  The occurrence of any one of the following events:

(a)                          during any twelve month period on or after the date
of this Agreement, individuals who at the beginning of such period constituted
the Board of Directors or Trustees of the Trust (the “Board”) (together with any
new directors whose election by the Board or whose nomination for election by
the shareholders of the Trust was approved by a vote of at least a majority of
the members of the Board then in office who either were members of the Board at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Board then in office; or

(b)                          any Person or group (as that term is understood
under Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations thereunder) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of a percentage (based on voting power, in the event different classes of stock
shall have different voting powers) of the voting stock of the Trust equal to at
least thirty percent (30%);

(c)                          the Borrower or Trust consolidates with, is
acquired by, or merges into or with any Person (other than a merger permitted by
Section 8.4 of the Secured Credit Agreement); or

(d)                          the Borrower fails to directly or indirectly own,
free of any lien, encumbrance or other adverse claim (except liens in favor of
Agent in connection with the Loans), at least one hundred percent (100%) of the
economic interest and the Voting Interest of any Subsidiary Property Owner.

Closing Date.  The first date on which all of the conditions set forth in §10
and §11 have been satisfied.

Code.  The Internal Revenue Code of 1986, as amended.

Collateral.  All of the property, rights and interests of the Subsidiary
Property Owners and the Borrower which are or are intended to be subject to the
security interests and liens created by the Security Documents, including,
without limitation, the Guaranty.

Collateral Property.  The Land owned by the Subsidiary Property Owners and all
improvements thereon.

Commitment.  With respect to each Bank, the amount set forth on Schedule 1
hereto as the amount of such Bank’s Commitment to make or maintain Loans to the
Borrower for the account of the Borrower, as the same may be changed from time
to time in accordance with the terms of this Agreement.

Commitment Percentage.  With respect to each Bank, the percentage set forth on
Schedule 1 hereto as such Bank’s percentage of the aggregate Commitments of all
of the Banks, as the same may be changed from time to time in accordance with
the terms of this Agreement.

4

--------------------------------------------------------------------------------



Consolidated or combined.  With reference to any term defined herein, that term
as applied to the accounts of a Person and its Subsidiaries, consolidated or
combined in accordance with GAAP.

Consolidated Operating Cash Flow.  With respect to any period of a Person, an
amount equal to the Operating Cash Flow of such Person and its Subsidiaries for
such period consolidated in accordance with GAAP.

Consolidated Tangible Net Worth.  The amount by which Consolidated Total
Adjusted Asset Value exceeds Consolidated Total Liabilities, and less the sum
of:

(a)                          the total book value of all assets of a Person and
its Subsidiaries properly classified as intangible assets under GAAP, including
such items as good will, the purchase price of acquired assets in excess of the
fair market value thereof, trademarks, trade names, service marks, brand names,
copyrights, patents and licenses, and rights with respect to the foregoing; and

(b)                          all amounts representing any write-up in the book
value of any assets of such Person or its Subsidiaries resulting from a
revaluation thereof subsequent to the Balance Sheet Date; and

(c)                          all amounts representing minority interests as of
such date which are applicable to third parties in Investments of the Borrower.

5

--------------------------------------------------------------------------------



Consolidated Total Adjusted Asset Value.  With respect to any Person, the sum of
all assets of such Person and its Subsidiaries determined on a Consolidated
basis in accordance with GAAP, provided that all Real Estate that is improved
and not Under Development shall be valued at an amount equal to (A) the
Operating Cash Flow of such Person and its Subsidiaries and Unconsolidated
Affiliates described in §8.15 from such Real Estate for the period covered by
the four previous consecutive fiscal quarters (treated as a single accounting
period) divided by (B) 0.0850 (an 8.50% capitalization rate), provided that (i)
prior to such time as the Borrower or any of its Subsidiaries or such
Unconsolidated Affiliates has owned and operated any parcel of Real Estate for
four full fiscal quarters (or with respect to any Redevelopment Property that
has been valued at cost as permitted below and has recommenced operations for
less than four full fiscal quarters), the Operating Cash Flow with respect to
such parcel of Real Estate for the number of full fiscal quarters which the
Borrower or any of its Subsidiaries or such Unconsolidated Affiliates has owned
and operated such parcel of Real Estate (or, with respect to a Redevelopment
Property that has recommenced operations, the Operating Cash Flow for such
Redevelopment Property for the number of full fiscal quarters which the Borrower
or its Subsidiary or such Unconsolidated Affiliate has recommenced operations)
as annualized shall be utilized, (ii) the Operating Cash Flow for any parcel of
Real Estate (or Redevelopment Property that has recommenced operations) without
a full quarter of performance shall be annualized in such manner as the Agent
shall approve, such approval not to be unreasonably withheld, (iii) prior to
being capitalized, the Operating Cash Flow with respect to any parcel of Real
Estate owned by an Unconsolidated Affiliate of such Person shall be reduced by
the amount of all Debt Service of such Unconsolidated Affiliate, and (iv) to the
extent that the capitalized Operating Cash Flow with respect to any parcel of
Real Estate owned by an Unconsolidated Affiliate of such Person is included in
the calculation of Consolidated Total Adjusted Asset Value for such Person, such
Person’s interest in the Unconsolidated Affiliate shall not be included in the
calculation of Consolidated Total Adjusted Asset Value for such Person.  Real
Estate that is Under Development and undeveloped Land shall be valued at its
capitalized cost in accordance with GAAP.  Notwithstanding the foregoing,
Borrower may elect to value a Redevelopment Property at cost as determined in
accordance with GAAP, as set forth in the first sentence of this definition, for
a period of up to eighteen (18) months which eighteen (18) month period shall
commence upon the date which Agent receives written notice from Borrower of such
election (including any notice provided under the credit agreement restated by
the Secured Credit Agreement Credit Agreement).  The assets of the Borrower and
its Subsidiaries on the consolidated financial statements of the Borrower and
its Subsidiaries shall be adjusted to reflect the Borrower’s allocable share of
such asset including Borrower’s interest in any Unconsolidated Affiliate whose
asset value is determined by application of the capitalization rate above, for
the relevant period or as of the date of determination, taking into account (a)
the relative proportion of each such item derived from assets directly owned by
the Borrower and from assets owned by its respective Subsidiaries and
Unconsolidated Affiliates, and (b) the Borrower’s respective ownership interest
in its Subsidiaries and Unconsolidated Affiliates.  

Consolidated Total Liabilities.  All liabilities of a Person and its
Subsidiaries determined on a Consolidated basis in accordance with GAAP and all
Indebtedness of such Person and its Subsidiaries, whether or not so classified,
including any liabilities arising in connection with sale and leaseback
transactions.  Consolidated Total Liabilities shall not include Trust Preferred
Equity or Subordinated Debt.  Amounts undrawn under this Agreement shall not be
included in Indebtedness for purposes of this definition.  Notwithstanding
anything to the contrary contained herein, (a) Indebtedness (i) of Borrower and
its Subsidiaries consisting of environmental indemnities and guarantees with
respect to customary exceptions to exculpatory language with respect to
Non-recourse Indebtedness and (ii) of Borrower with respect to the TIF Guaranty
shall not be included in the calculation of Consolidated Total Liabilities of
Borrower and its Subsidiaries unless a claim shall have been made against
Borrower or a Subsidiary of Borrower on account of any such guaranty or
indemnity, and (b) Indebtedness of Borrower, the Trust and their Subsidiaries
under completion guarantees shall equal the remaining costs to complete the
applicable construction project in excess of construction loan or mezzanine loan
proceeds available therefor and any equity deposited or invested for the payment
of such costs.  

Conversion Request.  A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §4.1.

Contribution Agreement.  The Contribution Agreement, dated of even date
herewith, among Borrower and the Guarantors.

Debt Offering.  The issuance and sale by the Borrower or any Guarantor of any
debt securities of the Borrower or any Guarantor.

Debt Service.  For any period, the sum of all interest, including capitalized
interest not paid in cash, bond related expenses, and mandatory
principal/sinking fund payments due and payable during such period excluding any
balloon payments due upon maturity of any Indebtedness.  Any of the foregoing
payable with respect to Subordinated Debt shall be included in the calculation
of Debt Service.  

Default.  See §12.1.

6

--------------------------------------------------------------------------------



Defaulting Bank.  See §14.5(c).

Derivatives Contract.  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.

Directions.  See §14.12.

Distribution.  With respect to any Person, the declaration or payment of any
cash, cash flow, dividend or distribution on or in respect of any shares of any
class of capital stock, partnership interest, membership interest or other
beneficial interest of such Person other than that portion of any dividends or
distributions payable in equity securities of such Person; the purchase,
redemption, exchange or other retirement of any shares of any class of capital
stock, partnership interest, membership interest or other beneficial interest of
such Person, directly or indirectly through a Subsidiary of such Person or
otherwise; the return of capital by such Person to its shareholders, partners,
members or other owners as such; or any other distribution on or in respect of
any shares of any class of capital stock or other beneficial interest of such
Person; or any payment other than interest (excluding any default rate interest)
made by the Subsidiary Property Owners with respect to the Subsidiary
Subordinate Debt.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office.  Initially, the office of each Bank designated as such
in Schedule 1 hereto; thereafter, such other office of such Bank, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Maturity Date is converted or
combined in accordance with §4.1.

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower, any Guarantor or any ERISA
Affiliate, other than a Multiemployer Plan.

Environmental Engineer.  URS Corporation, or another firm of independent
professional engineers or other scientists generally recognized as expert in the
detection, analysis and remediation of Hazardous Substances and related
environmental matters and which has been previously approved by the Agent, or if
not previously approved by the Agent, with respect to which the Borrower has
provided to the Agent a copy of such firm’s errors and omissions insurance
policy and a reliance letter both in form and substance acceptable to the Agent.

7

--------------------------------------------------------------------------------



Environmental Laws.  See §6.18(a).

Equity Interests.  One hundred percent (100%) of Borrower’s direct and indirect
legal, equitable and beneficial ownership interests in the Subsidiary Property
Owners, including, without limitation, Borrower’s right, title and interest in
and to any Distributions from the Subsidiary Property Owners.

Equity Offering.  The issuance and sale by the Borrower or any Guarantor of any
equity securities of the Borrower or such Guarantor.

Extension Request.  See §4.15.

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower or any Guarantor under §414 of the Code.

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

Event of Default.  See §12.1.

Federal Funds Effective Rate.  For any day, the rate per annum (rounded to the
nearest one hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate”, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for such day on such transactions received by the
Agent from three (3) Federal funds brokers of recognized standing selected by
the Agent.

Fixed Charges.  With respect to the Trust and its Subsidiaries for any fiscal
period, an amount equal to the sum of (a) the Debt Service of the Trust and its
Subsidiaries, plus (b) the Preferred Distributions of the Trust and its
Subsidiaries, all determined on a consolidated basis in accordance with GAAP.

Funds from Operations.  With respect to any Person for any fiscal period, the
Net Income (or Deficit) of such Person computed in accordance with GAAP,
excluding losses from sales of property, plus depreciation and amortization, and
after adjustments for unconsolidated partnerships and joint
ventures.  Adjustments for unconsolidated partnerships and joint ventures will
be calculated to reflect funds from operations on the same basis.

8

--------------------------------------------------------------------------------



GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles; provided that a certified
public accountant would, insofar as the use of such accounting principles is
pertinent, be in a position to deliver an unqualified opinion (other than a
qualification regarding changes in GAAP) as to financial statements in which
such principles have been properly applied.  Notwithstanding the foregoing, for
the purposes of the financial calculations hereunder, any amount otherwise
included therein from a mark-up or mark-down of a derivative product of a Person
shall be excluded.

Governmental Approvals.  Collectively, all consents, licenses, and permits and
all other authorizations or approvals required from any Governmental Authority
for the construction in accordance with the plans and specifications.

Governmental Authority.  Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower, any Guarantor or
any ERISA Affiliate the benefits of which are guaranteed on termination in full
or in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

Guarantors.  Collectively, the Trust and the Subsidiary Property Owners, and
individually, any one such Guarantor.

Guaranty.  The First Amended and Restated Unconditional Guaranty of Payment and
Performance dated of even date herewith made by the Guarantors in favor of the
Agent and the Banks, as the same may be modified or amended, such Guaranty to be
in form and substance satisfactory to the Agent.

Hazardous Substances.  See §6.18(b).

High Leverage Condition.  Any period of time in which a Target Leverage
Condition does not exist.

Hotel Property.  See §5.2.

Indebtedness.  All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto, but without any
double counting, including in any event and whether or not so classified: (a)
all debt and similar monetary obligations, whether direct or indirect
(including, without limitation, any obligations evidenced by bonds, debentures,
notes or similar debt instruments); (b) all liabilities secured by any mortgage,
pledge, security interest, lien, charge or other encumbrance existing on
property owned or acquired subject thereto, whether or not the liability secured
thereby shall have been assumed; (c) all guarantees, endorsements and other
contingent obligations whether direct or indirect in respect of indebtedness of
others, including any obligation to supply funds to or in any manner to invest
directly or indirectly in a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss through an agreement to purchase goods,
supplies or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise; (d) any obligation as a lessee
or obligor under a Capitalized Lease; (e) all subordinated debt (including,
without limitation, Subordinated Debt but excluding Trust Preferred Equity); (f)
all obligations to purchase under agreements to acquire (but excluding
agreements which provide that the seller’s remedies thereunder are limited to
market liquidated damages in the event the purchaser defaults thereunder), or
otherwise to contribute money with respect to, properties under “development”
within the meaning of §8.9; and (g) all obligations, contingent or deferred or
otherwise, of any Person, including, without limitation, any such obligations as
an account party under acceptance, letter of credit or similar facilities
including, without limitation, obligations to reimburse the issuer in respect of
a letter of credit except for contingent obligations (but excluding any
guarantees or similar obligations) that are not material and are incurred in the
ordinary course of business in connection with the acquisition or obtaining
commitments for financing of Real Estate. Indebtedness shall also include loans
made pursuant to the Subsidiary Subordinate Notes; provided, however, that loans
made pursuant to the Subsidiary Subordinate Notes shall be excluded from
Indebtedness so long as no Event of Default exists, and no default, material
misrepresentation or breach of warranty has occurred under the Subsidiary
Subordination and Standstill Agreement.

9

--------------------------------------------------------------------------------



Indemnity Agreement.  The First Amended and Restated Indemnity Agreement
Regarding Hazardous Materials made by the Borrower and the Guarantors in favor
of the Agent and the Banks, as the same may be modified, amended or restated,
pursuant to which the Borrower and the Guarantors agree to indemnify the Agent
and the Banks with respect to Hazardous Substances and Environmental Laws, such
Indemnity Agreement to be in form and substance satisfactory to the Agent.

Interest Payment Date.  As to each Base Rate Loan, the first day of each
calendar month during the term of such Base Rate Loan and as to each LIBOR Rate
Loan, the first day of each calendar month during the term of such LIBOR Rate
Loan and the last day of the Interest Period relating thereto.

Interest Period.  With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such Loan and ending one, two or three months
(or, with the consent of the Banks, a period of less than one (1) month)
thereafter and (b) thereafter, each period commencing on the day following the
last day of the next preceding Interest Period applicable to such Loan and
ending on the last day of one of the periods set forth above, as selected by the
Borrower in a Conversion Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i)                                    if any Interest Period with respect to a
LIBOR Rate Loan would otherwise end on a day that is not a LIBOR Business Day,
that Interest Period shall end and the next Interest Period shall commence on
the next preceding or succeeding LIBOR Business Day as determined conclusively
by the Agent in accordance with the then current bank practice in the London
Interbank Market;

(ii)                                   if the Borrower shall fail to give notice
as provided in §4.1, the Borrower shall be deemed to have requested a conversion
of the affected LIBOR Rate Loan to a Base Rate Loan on the last day of the then
current Interest Period with respect thereto; and

10

--------------------------------------------------------------------------------



(iii)                                  no Interest Period relating to any LIBOR
Rate Loan shall extend beyond the Maturity Date.

Interest Rate Contracts.  Interest rate swap, collar, cap or similar agreements
providing interest rate protection.

Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person, all loans,
advances, or extensions of credit to, or contributions to the capital of, any
other Person, all purchases of the securities or business or integral part of
the business of any other Person and commitments and options to make such
purchases, all interests in real property, and all other investments; provided,
however, that the term “Investment” shall not include (i) equipment, inventory
and other tangible personal property acquired in the ordinary course of
business, or (ii) current trade and customer accounts receivable for services
rendered in the ordinary course of business and payable in accordance with
customary trade terms.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
as a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.

Joint Venture Value.  As of any date of determination, an amount equal to (A)
the Appraised Value of the Office Property, Residential Property or the Hotel
Property, as the case may be, owned by the applicable Aquia Joint Venture, less
any Indebtedness with respect to the applicable Aquia Joint Venture, multiplied
by (B) the percentage of Borrower’s or its Subsidiaries’ equitable and
beneficial ownership interests in the Aquia Joint Venture that are not subject
to any Lien (other than with Agent pursuant to the Loan Documents).

Joint Venture Interests.  See §5.2.

KeyBank.  As defined in the preamble hereto.

Land.  Real property, together with all of the tenements, hereditaments,
easements, rights-of-way, rights, privileges and appurtenances thereunto
belonging or in any way pertaining thereto, all reversions, remainders, and all
of the estate, right, title, interest, claim and demand whatsoever of any Person
therein and in the streets, alleys, vaults and ways adjacent thereto, all rights
to the use of common drive entries, all rights pursuant to any reciprocal
easement agreement or trackage agreement, all strips and gores within or
adjoining such property, the air space and right to use the air space above such
property, all transferable development rights arising therefrom or transferred
thereto, and the drainage, mineral, water, oil and gas rights with respect to
such property, either at law or in equity, if any, in possession or expectancy,
now or hereafter acquired.

11

--------------------------------------------------------------------------------



Laws.  Collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction.

Leases.  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in or on the Building or on the Collateral
Property.

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London.

LIBOR Lending Office.  Initially, the office of each Bank designated as such in
Schedule 1 hereto; thereafter, such other office of such Bank, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate.  For any LIBOR Rate Loan for any Interest Period, the average rate
(rounded to the nearest 1/100th) as shown in Reuters Screen LIBOR 01 Page at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations.  If such
service no longer reports such rate or Agent determines in good faith that the
rate so reported no longer accurately reflects the rate available to Agent in
the London Interbank Market, Agent may select a replacement index.  For any
period during which a Reserve Percentage shall apply, the LIBOR Rate with
respect to LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.  Notwithstanding
the foregoing, the LIBOR Rate shall not be less than two percent (2%) for any
Loans (including for the purpose of calculating the Base Rate for any Loans
bearing interest by reference thereto).

LIBOR Rate Loans.  Loans bearing interest calculated by reference to a LIBOR
Rate.

Lien.  See §8.2.

Liquidity.  As of any date of determination, the sum of (x) Unrestricted Cash
and Cash Equivalents of the Borrower, plus (y) Revolving Credit Availability,
plus (z) any amounts that can be drawn under the Secured Credit Agreement.

Loan Documents.  This Agreement, the Notes, the Security Documents, the
Contribution Agreement, the Guaranty and all other documents, instruments or
agreements now or  hereafter executed or delivered by or on behalf of the
Borrower or the Guarantors in connection with the Loans.

Loan Request.  See §2.7.

Loans.  See §2.2.

Majority Banks.  As of any date, any Bank or collection of Banks whose aggregate
Commitment Percentage is more than fifty percent (50%); provided, that, in
determining said percentage at any given time, all then existing Defaulting
Banks will be disregarded and excluded and the Commitment Percentages of the
Banks shall be redetermined for voting purposes only, to exclude the Commitment
Percentages of such Defaulting Banks.

12

--------------------------------------------------------------------------------



Management Agreement.  An agreement, whether written or oral, providing for the
management of the Collateral Property.

Maturity Date.  December 31, 2010, as such date may be extended as provided in
§4.15, or such earlier date on which the Loans shall become due and payable
pursuant to the terms hereof.

Moody’s.  Moody’s Investor Service, Inc.

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by Borrower, any Guarantor or any ERISA
Affiliate.

Net Income (or Deficit).  With respect to any Person (or any asset of any
Person) for any fiscal period, the net income (or deficit) of such Person (or
attributable to such asset), after deduction of all expenses, taxes and other
proper charges, determined in accordance with GAAP.

Net Offering Proceeds.  The gross cash proceeds received by the Borrower or any
Guarantor as a result of a Debt Offering or an Equity Offering less the
customary and reasonable costs, fees, expenses, underwriting commissions and
discounts incurred by the Borrower or such Guarantor in connection therewith.

New Development Activity.  Either of the following commencing after the date of
this Agreement:  (i) any new vertical construction of a shopping center, office
complex or other development type, or (ii) the commencement of a new phase of
vertical construction on any Real Estate (addition of a building for a tenant
within an existing phase of a development or renovation of an existing center
shall not be considered a new phase).

New Redevelopment Activity.  Any of the following commencing after the date of
this Agreement:  (i) the substantial renovation of improvements to Real Estate
which materially changes the character or size thereof, (ii) the addition of
buildings, structures, improvements, amenities or other related facilities to
existing Real Estate which is already used principally for shopping centers,
office complexes or other development types operated by the Borrower and its
Subsidiaries, and the costs of which will not be recoverable under reimbursement
provisions (other than through rent or a gross up of rent), (iii) the demolition
of existing structures or improvements to Real Estate, or (iv) the construction
of any structures or improvements to Real Estate performed by an existing or
potential tenant, and the Borrower (or any Subsidiary or Affiliate thereof), the
Trust or its respective Subsidiary, as applicable, is obligated to reimburse
such tenant for the cost of such construction upon completion of such
construction by such tenant.  The term New Redevelopment Activity shall not
include any maintenance, repairs and replacement to any Real Estate, or
improvements thereon, completed in the ordinary course of business or any tenant
work that is paid for by a tenant (other than through rent or a gross up of
rent), even if performed by the Borrower, the Trust or a Subsidiary as landlord.

Non-Consenting Bank.  See §18.9.

13

--------------------------------------------------------------------------------



Non-recourse Indebtedness.  Indebtedness of a Person which is secured solely by
one or more parcels of Real Estate (other than Aquia Towne Center or a Mortgaged
Property under the Secured Credit Agreement) and related personal property and
is not a general obligation of such Person, the holder of such Indebtedness
having recourse solely to the parcels of Real Estate securing such Indebtedness,
the Building and any leases thereon and the rents and profits thereof.

Notes.  See §2.3.

Notice.  See §19.

Obligations.  All indebtedness, obligations and liabilities of the Borrower and
the Guarantors to any of the Banks and the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, or the Notes, or other instruments at any time evidencing any of the
foregoing, whether existing on the date of this Agreement or arising or incurred
hereafter, direct or indirect, joint or several, absolute or contingent, matured
or unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.

OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Office Property.  See §5.2.

Omnibus Amendment.  The Omnibus Amendment of Loan Documents dated of even date
herewith by and among Borrower, Trust, Aquia and Agent.

Operating Cash Flow.  With respect to any Person (or any asset of any Person)
for any period, for the four (4) most recently completed consecutive fiscal
quarters of such Person an amount equal to the sum of (a) the Net Income of such
Person (or attributable to such asset) for such period (excluding from Net
Income any base rents from tenants leasing 5,000 square feet or more (1) that
are subject to any bankruptcy proceeding and that have not affirmed or assumed
their respective lease or other occupancy agreement or (2) as to which a payment
default has occurred under the applicable Lease for sixty (60) days or more
beyond any applicable grace and cure period) plus (b) depreciation and
amortization, interest expense, and any extraordinary or nonrecurring losses
deducted in calculating such Net Income, minus (c) any extraordinary or
nonrecurring gains included in calculating such Net Income, minus (d) the
Capital Expenditure Reserve Amount, minus (e) to the extent not already deducted
in calculating Net Income, a management fee of 3% of minimum rents attributable
to any Real Estate of such Person, all as determined in accordance with GAAP,
minus (f) any lease termination payments not received in the ordinary course of
business.  Payments from Borrower or its Affiliates under leases shall be
excluded from Operating Cash Flow.

Organizational Agreements.  Those certain organizational agreements of the
Subsidiary Property Owners described on Schedule 6.32 attached hereto, or,
subject to the approval of Agent in its reasonable discretion, as such schedule
may be updated by Borrower from time to time in connection with including
additional collateral as security for the Obligations as permitted pursuant to
§5.5.

Original Credit Agreement.  As defined in the recitals hereto.

14

--------------------------------------------------------------------------------



Out of Balance Event.  If, at any time, the Outstanding Loans exceed fifty-five
percent (55%) of the Total Development Costs.  

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

Person.  Any individual, corporation, partnership, limited liability company,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

Preferred Distributions.  For any period, the amount of any and all
Distributions (but excluding any repurchase of Preferred Equity) paid, declared
but not yet paid or otherwise due and payable to the holders of Preferred
Equity.

Preferred Equity.  Any form of preferred stock or partnership interest (whether
perpetual, convertible or otherwise) or other ownership or beneficial interest
in the Trust or any Subsidiary of the Trust (including any Trust Preferred
Equity) that entitles the holders thereof to preferential payment or
distribution priority with respect to dividends, distributions, assets or other
payments over the holders of any other stock, partnership interest or other
ownership or beneficial interest in such Person.

Quarterly Reduction Date.  See §3.2(d).

Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by the Borrower, Guarantors or any of their respective Subsidiaries.

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by Agent with
respect to any Loan referred to in such Note.

Recourse Indebtedness.  Any Indebtedness (whether secured or unsecured) that is
recourse to the Borrower or the Trust.  Guaranties with respect to customary
exceptions to Non-recourse Indebtedness of Borrower’s Subsidiaries or
Unconsolidated Affiliates shall not be deemed to be Recourse Indebtedness;
provided that if a claim is made against Borrower or the Trust with respect
thereto, the amount so claimed shall be considered Recourse Indebtedness.

Redevelopment Property.  Any Real Estate which is not Under Development and (1)
is undergoing a significant Capital Improvement Project and (2) is designated as
a Redevelopment Property by Borrower and approved by Agent, such approval not to
be unreasonably withheld.

Register.  See §18.2.

15

--------------------------------------------------------------------------------



REIT Status.  With respect to the Trust, its status as a real estate investment
trust as defined in §856(a) of the Code.

Related Fund.  With respect to any Bank which is a fund that invests in loans,
any Affiliate of such Bank or any other fund that invests in loans that is
managed by the same investment advisor as such Bank or by an Affiliate of such
Bank or such investment advisor.

Release.  See §6.18(c)(iii).

Rent Roll.  A rent roll prepared by Borrower in form and substance reasonably
satisfactory to Agent.

Required Banks.  As of any date, any Bank or collection of Banks whose aggregate
Commitment Percentage is equal to or greater than sixty-six and two-thirds
percent (66.66%); provided that in determining said percentage at any given
time, all then existing Defaulting Banks will be disregarded and excluded and
the Commitment Percentages of the Banks shall be redetermined for voting
purposes only to exclude the Commitment Percentages of such Defaulting Banks.

Reserve Percentage.  For any day with respect to a LIBOR Rate Loan, the maximum
rate (expressed as a decimal) at which any lender subject thereto would be
required to maintain reserves (including, without limitation, all base,
supplemental, marginal and other reserves) under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor or similar regulations
relating to such reserve requirements) against “Eurocurrency Liabilities” (as
that term is used in Regulation D or any successor or similar regulation), if
such liabilities were outstanding.  The Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.

Residential Property.  See §5.2.

Revolving Credit Availability.  The maximum amount of Loans that Borrower may
borrow from Banks pursuant to §2.2 of this Agreement, less the sum of the amount
of all outstanding Loans.

S&P.  Standard & Poor’s Ratings Group.

SEC.  The federal Securities and Exchange Commission.

Secured Credit Agreement.  The Amended and Restated Secured Master Loan
Agreement dated as of even date herewith, among Borrower, Trust, KeyBank
National Association, individually and as agent, and the other banks that from
time to time are parties thereto, and the other parties thereto, as such
agreement exists as of the date hereof.  In the event that the Secured Credit
Agreement shall be modified or any of the provisions thereof shall be waived,
and KeyBank shall have approved the amendment or waiver thereunder in writing,
then such amendment or waiver shall be deemed to be a part of the definition of
Secured Credit Agreement.

Security Documents.  The Assignment of Interests, the Indemnity Agreement, the
Guaranty, and any further collateral assignments to the Agent for the benefit of
the Banks, including, without limitation, UCC-1 financing statements executed
and delivered in connection therewith.

16

--------------------------------------------------------------------------------



Short-term Investments.  Investments described in subsections (a) through (g),
inclusive, of §8.3.

State.  A state of the United States of America.

Subordinated Debt.  Any subordinated debt which is not Trust Preferred Equity
issued by the Trust or the Borrower (or a subsidiary trust created to issue such
subordinated debt) (a) which has a minimum remaining term of not less than five
(5) years, (b) which is unsecured and which is not guaranteed by any other
Person, (c) which imposes no financial tests or covenants or negative covenants
of the type set forth in §8 or §9 of this Agreement or the Guaranty or §12.1(p)
or (q) of this Agreement (or other covenants, representations or defaults which
have the same practical effect thereof) on the Trust, the Borrower or their
respective Subsidiaries other than those approved by Agent, (d) pursuant to
which all claims and liabilities of the Trust, Borrower and their respective
Subsidiaries with respect to the principal and any premium and interest thereon
are subordinate to the payment of the principal, letter of credit reimbursement
obligations and any premium and interest thereon of the Borrower, the Trust and
their respective Subsidiaries under this Agreement and other Indebtedness which
by its terms is not subordinate to or pari passu with such Subordinated Debt on
terms acceptable to the Agent, and as to which subordination provisions the
Agent and the Banks shall be third party beneficiaries, and (e) which does not
violate the terms of §8.14.

Subsidiary.  Any corporation, association, partnership, trust, or other business
entity of which the designated parent shall at any time own directly or
indirectly through a Subsidiary or Subsidiaries at least a majority (by number
of votes or controlling interests) of the outstanding Voting Interests.

Subsidiary Guarantors.  Collectively, Aquia and each other Subsidiary of the
Borrower that becomes a Guarantor pursuant to §5.6.

Subsidiary Property Owners.  Collectively, Aquia and any Subsidiary Guarantor
that owns Collateral that has been conveyed to Agent as security for the
Obligations.

Subsidiary Subordinate Debt.  All amounts loaned to Aquia, or any Subsidiary
Property Owner which Agent approves in writing to incur Subsidiary Subordinate
Debt, by Borrower, which amounts are subject to a Subsidiary Subordination and
Standstill Agreement, and which shall under no circumstances exceed the
principal face amount of the Subsidiary Subordinate Notes.

Subsidiary Subordinate Note(s).  The promissory notes evidencing the Subsidiary
Subordinate Debt.

Subsidiary Subordination and Standstill Agreement.  Each Subsidiary
Subordination and Standstill Agreement, by and among Agent, Aquia, or another
Subsidiary Property Owner which Agent approves in writing to incur Subsidiary
Subordinate Debt, and Borrower relating to the Subsidiary Subordinate Debt, as
the same may be modified or amended.

17

--------------------------------------------------------------------------------



Survey.  An instrument survey or a recorded plat of a Collateral Property and
other real estate prepared by a registered land surveyor duly licensed in the
State in which such Collateral Property is located which shall be in form and
substance reasonably satisfactory to the Agent.

Target Leverage Condition.  A Target Leverage Condition shall exist in the event
that and for so long as (a) the Total Leverage Ratio at any time has been equal
to or less than 0.55 to 1 for each of the two (2) most recently completed
consecutive fiscal quarters of Borrower (or with respect to the fiscal quarter
in which the Closing Date occurs, the Total Leverage Ratio was equal to or less
than 0.55 to 1 as of the Closing Date) and (b) Agent has received a Compliance
Certificate certifying thereto together with the supporting information required
by §7.4(e).

Tax Indemnity Agreement.  That certain Tax Agreement dated as of May 10, 1996
between Atlantic Realty Trust and RPS Realty Trust (now known as the Trust).

TIF Guaranty.  That certain Guaranty dated as of March 11, 2005 made by Borrower
and the Trust in favor of the City of Jacksonville relating to the development
by Ramco Jacksonville LLC.

Title Insurance Company.  Lawyers Title Insurance Corporation, Commonwealth Land
Title Insurance Company, Chicago Title Insurance Company, First American Title
Insurance Corporation, or another title insurance company or companies approved
by the Agent.

Title Policy.  With respect to each Collateral Property, an ALTA standard form
owner’s title insurance policy or “marked” title commitment issued by a Title
Insurance Company (with such reinsurance or coinsurance as the Agent may
require, any such reinsurance to be with direct access endorsements to the
extent available under applicable law) in such amount as the Agent may require
insuring that the applicable Subsidiary Property Owner holds marketable fee
simple title to such parcel, subject only to the Permitted Liens and other
matters acceptable to Agent and which shall not contain standard exceptions for
mechanics liens, persons in occupancy (other than tenants as tenants only under
Leases) or matters which would be shown by a survey, shall not insure over any
matter except to the extent that any such affirmative insurance is acceptable to
the Agent in its sole discretion and shall contain such other endorsements and
affirmative insurance as the Agent reasonably may require and is available in
the State in which the Collateral Property is located, including but not limited
to a comprehensive endorsement.

Titled Agents.  The Arranger.

Total Commitment.  Subject to the reductions contemplated in this Agreement, the
sum of the Commitments of the Banks, as in effect from time to time.  As of the
date of this Agreement, the Total Commitment is Twenty Million and No/100
Dollars ($20,000,000.00).

Total Construction Costs.  The total amount of hard costs and expenditures
incurred with respect to site development work or the vertical construction of
improvements on Real Estate prepared in accordance with GAAP.  Total
Construction Costs shall not include amounts specifically reimbursable by
tenants or other third parties (excluding lenders, joint venture partners,
equity investors or similar Persons).

Total Development Costs.  The total amount of costs and expenditures incurred by
Aquia with respect to the development of Aquia Towne Center, including basis
costs associated with the Real Estate that constitutes a portion of Aquia Towne
Center, and approved by Agent in its reasonable discretion.

18

--------------------------------------------------------------------------------



Total Leverage Ratio.  The ratio as of any determination date of Consolidated
Total Liabilities to Consolidated Total Adjusted Asset Value.

Trust.  Ramco-Gershenson Properties Trust, a Maryland real estate investment
trust.

Trust Preferred Equity.  Any preferred equity interest (and related note) issued
by the Trust (or a subsidiary trust created to issue such securities) (a) which
has a minimum remaining term of not less than five (5) years (b) which is
unsecured and which is not guaranteed by any other Person, (c) which imposes no
financial or negative covenants (or other covenants, representations or defaults
which have the same practical effect thereof) on the Trust, the Borrower or
their respective Subsidiaries, (d) pursuant to which all claims and liabilities
of the Trust, the Borrower and their respective Subsidiaries with respect
thereto are subordinate to the payment of the Obligations of the Borrower, the
Trust and their respective Subsidiaries on terms acceptable to the Agent, and as
to which subordination provisions the Agent and the Banks shall be third party
beneficiaries, (e) which provides that, upon the non-payment of the note and any
dividends or other distributions that are required to be paid or made with
respect thereto, the only available remedies to the holders thereof or any
trustee or agent acting on their behalf are (x) the assumption of one or more
seats on the Board of the Trust and/or (y) the blockage of (A) payments of any
dividends or other distributions to the holders of the common shares of the
Trust or other securities ranking on a parity with or subordinate to such Trust
Preferred Equity, or (B) payments of amounts in redemption of or to repurchase
common shares of the Trust or other securities ranking on a parity with or
subordinate to such Trust Preferred Equity, and (f) which does not violate the
terms of §8.14.

Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate.  As to any Person, any other Person in which it owns
an interest which is not a Subsidiary.

Under Development.  Any Real Estate or phase of a development shall be
considered under development until such time as (i) certificates of occupancy
permitting occupancy have been obtained for all tenants open for business and in
any event for not less than fifty percent (50%) of the gross leasable area of
such development or phase (excluding outlots) (it being agreed that Borrower
shall receive a credit against such occupancy requirement for any space to be
occupied by an anchor that has been conveyed to such anchor) or the Borrower has
delivered to the Agent other evidence satisfactory to the Agent indicating that
such occupancy of such development is lawful, and (ii) the gross income from the
operation of such Real Estate on an accrual basis shall have equaled or exceeded
operating costs on an accrual basis for three (3) months.

Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, reserves, cash trap or Liens or claims of any kind in favor of any
Person; provided that reserves or escrows specifically available for the payment
of Total Construction Costs in connection with a New Redevelopment Activity
shall be considered “Unrestricted” to the extent Borrower is able to satisfy the
conditions for disbursement or release thereof.

19

--------------------------------------------------------------------------------



Variable Rate Debt.  Indebtedness that is payable by reference to a rate of
interest that may vary, float or change during the term of such Indebtedness
(that is, a rate of interest that is not fixed for the entire term of such
Indebtedness).

Voting Interests.  Stock or similar ownership interests, of any class or classes
(however designated), the holders of which are at the time entitled, as such
holders, (a) to vote for the election of a majority of the directors (or persons
performing similar functions) of the corporation, association, partnership,
trust or other business entity involved, or (b) to control, manage, or conduct
the business of the corporation, partnership, association, trust or other
business entity involved.

§1.2               Rules of Interpretation.

(a)                          A reference to any document or agreement shall
include such document or agreement as amended, modified or supplemented from
time to time in accordance with its terms and the terms of this Agreement.

(b)                          The singular includes the plural and the plural
includes the singular.

(c)                          A reference to any law includes any amendment or
modification to such law.

(d)                          A reference to any Person includes its permitted
successors and permitted assigns.

(e)                          Accounting terms not otherwise defined herein have
the meanings assigned to them by GAAP applied on a consistent basis by the
accounting entity to which they refer.

(f)                          The words “include”, “includes” and “including” are
not limiting.

(g)                          The words “approval” and “approved”, as the context
so determines, means an approval in writing given to the party seeking approval
after full and fair disclosure to the party giving approval of all material
facts necessary in order to determine whether approval should be granted.

(h)                          All terms not specifically defined herein or by
GAAP, which terms are defined in the Uniform Commercial Code as in effect in the
State of  Michigan, have the meanings assigned to them therein.

(i)                          Reference to a particular “§”, refers to that
section of this Agreement unless otherwise indicated.

(j)                          The words “herein”, “hereof”, “hereunder” and words
of like import shall refer to this Agreement as a whole and not to any
particular section or subdivision of this Agreement.

20

--------------------------------------------------------------------------------



(k)                          In the event of any change in GAAP after the date
hereof or any other change in accounting procedures pursuant to §7.3 which would
affect the computation of any financial covenant, ratio or other requirement set
forth in any Loan Document, then upon the request of the Borrower or Agent, the
Borrower, the Guarantors, the Agent and the Banks shall negotiate promptly,
diligently and in good faith in order to amend the provisions of the Loan
Documents such that such financial covenant, ratio or other requirement shall
continue to provide substantially the same financial tests or restrictions of
the Borrower and the Guarantors as in effect prior to such accounting change, as
determined by the Required Banks in their good faith judgment.  Until such time
as such amendment shall have been executed and delivered by the Borrower, the
Guarantors, the Agent and the Required Banks, such financial covenants, ratio
and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.

§2.      THE CREDIT FACILITY.

§2.1               [Intentionally Omitted.]

§2.2               Commitment to Lend Loans.  Subject to the terms and
conditions set forth in this Agreement, each of the Banks severally agrees to
lend to the Borrower (the “Loans”), and the Borrower may borrow (and repay and
reborrow) from time to time between the Closing Date and the Maturity Date upon
notice by the Borrower to the Agent given in accordance with §2.7, such sums as
are requested by the Borrower for the purposes set forth in §7.11 up to a
maximum aggregate principal amount Outstanding not to exceed the lesser of
(i) such Bank’s Commitment, and (ii) such Bank’s Commitment Percentage of the
sum of (a) Total Development Costs plus (b) forty-five (45%) the Joint Venture
Value, or as otherwise agreed to in writing by Agent and Borrower pursuant to
§5.5 in the event that the Joint Venture Interests are pledged to Agent as
contemplated in §5.2(c)(i), provided, that, in all events no Default or Event of
Default shall have occurred and be continuing.  The Loans shall be made pro rata
in accordance with each Bank’s Commitment Percentage.  Each request for a Loan
hereunder shall constitute a representation and warranty by the Borrower that
all of the conditions set forth in §10 and §11, in the case of the initial Loan,
and §11, in the case of all other Loans, have been satisfied on the date of such
request.

§2.3               Notes.  The Loans shall be evidenced by separate promissory
notes of the Borrower in substantially the form of Exhibit A hereto
(collectively, the “Notes”), dated of even date as this Agreement and completed
with appropriate insertions.  One Note shall be payable to the order of each
Bank in the principal amount equal to such Bank’s Commitment or, if less, the
outstanding amount of all Loans made by such Bank, plus interest accrued thereon
as set forth below.  The Borrower irrevocably authorizes Agent to make or cause
to be made, at or about the time of the Drawdown Date of any Loan or at the time
of receipt of any payment of principal thereof, an appropriate notation on
Agent’s Record reflecting the making of such Loan or (as the case may be) the
receipt of such payment.  The outstanding amount of the Loans set forth on
Agent’s Record shall be prima facie evidence of the principal amount thereof
owing and unpaid to each Bank, but the failure to record, or any error in so
recording, any such amount on Agent’s Record shall not limit or otherwise affect
the obligations of the Borrower hereunder or under any Note to make payments of
principal of or interest on any Note when due.  By delivery of the Notes, there
shall not be deemed to have occurred, and there has not otherwise occurred, any
payment, satisfaction or novation of the indebtedness evidenced by the “Notes”
as defined in the Original Credit Agreement, which indebtedness is instead
allocated among the Banks as of the date hereof and evidenced by the Notes in
accordance with their respective Commitment Percentages.

21

--------------------------------------------------------------------------------



§2.4               Interest on Loans.  

(a)                          Each Base Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the date on which
such Base Rate Loan is repaid or is converted to a LIBOR Rate Loan at a rate per
annum equal to the sum of two and one-half percent (2.50%) plus the Base Rate;
provided, however, during an Out of Balance Event existing up to and including
June 30, 2010 each Base Rate Loan shall bear interest at a rate per annum equal
to the sum of four percent (4%) plus the Base Rate; provided, further, however
during an Out of Balance Event existing after June 30, 2010, then  such Base
Rate Loan shall bear interest at a rate per annum equal to the sum of five and
one-half percent (5.50%) plus the Base Rate.

(b)                          Each LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the date on which
such LIBOR Rate Loan is repaid or is converted to a Base Rate Loan at the rate
per annum equal to the sum of three and one-half percent (3.50%) plus the LIBOR
Rate determined for such Interest Period; provided, however, during an Out of
Balance Event existing up to and including June 30, 2010 each LIBOR Rate Loan
shall bear interest at the rate equal to the sum of five percent (5.0%) plus the
LIBOR Rate determined for such Interest Period; provided, further, during an Out
of Balance Event existing after June 30, 2010, then  such LIBOR Rate Loan shall
bear interest at the rate equal to the sum of six and one-half percent (6.5%)
plus the LIBOR Rate determined for such Interest Period.

(c)                          The Borrower promises to pay interest on each Loan
to it in arrears on each Interest Payment Date with respect thereto.

(d)                          Base Rate Loans and LIBOR Rate Loans may be
converted to Loans of the other Type as provided in §4.1.

§2.5               Funds for Loans.

(a)                          Not later than 11:00 a.m. (Cleveland time) on the
proposed Drawdown Date of any Loan, each of the Banks will make available to the
Agent, at the Agent’s Head Office, in immediately available funds, the amount of
such Bank’s Commitment Percentage of the amount of the requested Loans which may
be disbursed pursuant to §2.2.  Upon receipt from each such Bank of such amount,
and upon receipt of the documents required by §10 and §11 and the satisfaction
of the other conditions set forth therein, to the extent applicable, the Agent
will make available to the Borrower the aggregate amount of Loans, made
available to the Agent by the Banks, by crediting such amount to the account of
the Borrower maintained at the Agent’s Head Office or by transferring such
amount to an account designated by Borrower.  The failure or refusal of any Bank
to make available to the Agent at the aforesaid time and place on any Drawdown
Date the amount of its Commitment Percentage of the requested Loans shall not
relieve any other Bank from its several obligation hereunder to make available
to the Agent the amount of such other Bank’s Commitment Percentage of any
requested Loans, including any additional Loans that may be requested subject to
the terms and conditions hereof to provide funds to replace those not advanced
by the Bank so failing or refusing.  The Borrower may by notice received by the
Agent no later than the Drawdown Date refuse to accept any Loan which is not
fully funded in accordance with the Borrower’s Loan Request subject to the terms
of §2.7.  In the event of any such failure or refusal, the Banks not so failing
or refusing shall be entitled to a priority position as against the Bank or
Banks so failing or refusing for such Loans as provided in §12.5.

22

--------------------------------------------------------------------------------



(b)                          Unless the Agent shall have been notified by any
Bank prior to the applicable Drawdown Date that such Bank will not make
available to the Agent such Bank’s pro rata share of a proposed Loan, the Agent
may in its discretion assume that such Bank has made such share of the proposed
Loan available to Agent in accordance with the provisions of this Agreement and
the Agent may, if it chooses, in reliance upon such assumption make such Loan
available to Borrower, and such Bank shall be liable to the Agent for the amount
of such advance.  If such Bank does not pay such corresponding amount upon the
Agent’s demand therefor, the Agent will promptly notify the Borrower, and the
Borrower shall promptly pay such corresponding amount to the Agent.  The Agent
shall also be entitled to recover from the Bank or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Agent to the Borrower to the
date such corresponding amount is recovered by the Agent at a per annum rate
equal to (i) from the Borrower at the applicable rate for such Loan or (ii) from
a Bank at the Federal Funds Effective Rate.

§2.6               Unused Facility Fee.  The Borrower agrees to pay to the Agent
for the account of the Banks in accordance with their respective Commitment
Percentages a facility unused fee calculated at the rate per annum as set forth
below on the daily amount by which the Total Commitment exceeds the Outstanding
Loans during each day of a calendar quarter or portion thereof commencing on the
date hereof and ending on the Maturity Date.  The facility unused fee shall be
calculated for each day based on the ratio (expressed as a percentage) of (a)
the daily amount of the Outstanding Loans during each day of such quarter to (b)
the Total Commitment, and if such ratio is less than or equal to fifty percent
(50%), the facility unused fee shall be payable at the rate of 0.45% (or 45
basis points), and if such ratio is greater than fifty percent (50%), the
facility unused fee shall be payable at the rate of 0.35% (or 35 basis points)
(the fee payable being the sum of such calculations for each day during the
applicable period).  The facility fee shall be payable quarterly in arrears on
the fifth day of each calendar quarter for the immediately preceding calendar
quarter or portion thereof, with a final payment on the Maturity Date.

§2.7               Requests for Loans.  The Borrower (i) shall notify the Agent
of a potential request for a Loan as soon as possible prior to the Borrower’s
proposed Drawdown Date, and (ii) shall give to the Agent written notice in the
form of Exhibit D hereto (or telephonic notice confirmed in writing in the form
of Exhibit D hereto) of each Loan requested hereunder (a “Loan Request”) no
later than 11:00 a.m. (Cleveland time) three (3) Business Days prior to the
proposed Drawdown Date if such Loan is to be a LIBOR Rate Loan or no later than
2:00 p.m. (Cleveland time) one (1) Business Day prior to the proposed Drawdown
Date if such Loan is to be a Base Rate Loan.  Each such notice shall specify
with respect to the requested Loan the proposed principal amount, Drawdown Date,
Interest Period (if applicable) and Type.  Each such notice shall also contain
(i) a statement as to the purpose for which such advance shall be or has been
used (which purpose shall be in accordance with the terms of §7.11), and (ii) a
certification by the chief executive officer, chief financial or chief
accounting officer of the general partner of the Borrower and the chief
executive officer, chief financial or chief accounting officer of the Trust that
the Borrower and Guarantors are and will be in compliance with all covenants
under the Loan Documents after giving effect to the making of such
Loan.  Promptly upon receipt of any such notice, the Agent shall notify each of
the Banks thereof.  Except as provided in this §2.7, each such Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept the Loan requested from the Banks on the proposed Drawdown Date,
provided that, in addition to the Borrower’s other remedies against any Bank
which fails to advance its proportionate share of a requested Loan, such Loan
Request may be revoked by the Borrower by notice received by the Agent no later
than the Drawdown Date if any Bank fails to advance its proportionate share of
the requested Loan in accordance with the terms of this Agreement, provided
further, that the Borrower shall be liable in accordance with the terms of this
Agreement to any Bank which is prepared to advance its proportionate share of
the requested Loan for any costs, expenses or damages actually incurred by such
Bank as a result of the Borrower’s election to revoke such Loan
Request.  Nothing herein shall prevent the Borrower from seeking recourse
against any Bank that fails to advance its proportionate share of a requested
Loan as required by this Agreement.  The Borrower may without cost or penalty
revoke a Loan Request by delivering notice thereof to each of the Banks no later
than three (3) Business Days prior to the Drawdown Date.  Each Loan Request
shall be (a) for a Base Rate Loan in the minimum aggregate amount of $500,000 or
an integral multiple of $100,000 in excess thereof, or (b) for a LIBOR Rate Loan
in a minimum aggregate amount of $500,000.00 or an integral multiple of $100,000
in excess thereof; provided, however, that there shall be no more than five (5)
LIBOR Rate Loans outstanding at any one time.

23

--------------------------------------------------------------------------------



§3.      REPAYMENT OF THE LOANS.

§3.1               Stated Maturity.  The Borrower promises to pay on the
Maturity Date and there shall become absolutely due and payable on the Maturity
Date all of the Loans Outstanding on such date, together with any and all
accrued and unpaid interest thereon.

§3.2               Mandatory Prepayments.

(a)                          If at any time there shall occur, whether
voluntarily, involuntarily or by operation of law, a sale, transfer, assignment,
conveyance, option or other disposition of, or any mortgage, hypothecation,
encumbrance, financing or refinancing of (i) any of the Collateral Property,
(ii) any of the Collateral or (iii) any direct or indirect interest of Borrower
in a Subsidiary Property Owner (each of (i), (ii) and (iii) being a “Transfer”),
except for leasing activities permitted under §8.11 and Permitted Liens, as
expressly set forth in §5.2, or approved by Agent in writing, all of the
Obligations outstanding on such date, together with any and all accrued but
unpaid interest thereon and prepayment fees shall become absolutely due and
payable.  Each Subsidiary Property Owner acknowledges and agrees that all
payments (less any customary expenses payable to any Person that is unrelated to
the Borrower, Guarantors or any of their respective partners, members, managers,
officers or directors or any Person affiliated with the Borrower, Guarantors or
any their respective partners, members, managers, officers or directors)
actually received by such Subsidiary Property Owner as a result of a Transfer
shall be paid to Agent and will be deemed payments to Agent by Borrower.  Agent
shall apply any and all such payments actually received by Agent in satisfaction
of the Obligations in accordance with the terms hereof.  Notwithstanding
anything in this Agreement to the contrary, in the event Borrower or Aquia
elects to transfer all of Aquia Towne Center to a joint venture, then all of the
Obligations outstanding on such date, together with any and all accrued but
unpaid interest thereon and prepayment fees shall become absolutely due and
payable.

24

--------------------------------------------------------------------------------



(b)                          If at any time (i) the Secured Credit Agreement is
terminated, or (ii) all of the “Revolving Credit Commitments” (as defined in the
Secured Credit Agreement) are terminated, then in any of such events the
Commitment under this Agreement shall terminate and the Borrower shall
immediately pay to Agent on behalf of the Banks all principal, interest and
other amounts due and payable under this Agreement.

(c)                          If at any time the sum of the aggregate of the
Outstanding Loans exceeds the lesser of (i) the Total Commitment, and (ii) the
Total Development Costs, the Borrower shall immediately pay the amount of such
excess to the Agent for the respective accounts of the Banks for application to
the Loans.

(d)                          Beginning the calendar quarter ending on March 31,
2010, and continuing on each June 30, September 30, December 31 and March 31
thereafter (each such day shall be referred to as a “Quarterly Reduction Date”),
the Total Commitment shall automatically be reduced by $1,250,000.  Borrower
shall pay to Agent for the respective accounts of the Banks for application to
the Loans such amount as is necessary so that the sum of the Outstanding Loans
does not exceed the new Total Commitment from and after the most recent
Quarterly Reduction Date.

§3.3               Optional Prepayments.  The Borrower shall have the right, at
its election, to prepay the outstanding amount of the Loan, as a whole or in
part, at any time without penalty or premium; provided, that if any full or
partial prepayment of the outstanding amount of any LIBOR Rate Loan is made
other than on the last day of the Interest Period relating thereto, such
prepayment shall be accompanied by the payment of any amounts due pursuant to
§4.8.  The Borrower shall give the Agent, no later than 10:00 a.m., Cleveland
time, at least five (5) Business Days’ prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of payment of
Loans and the principal amount to be paid.

§3.4               Partial Prepayments.  Each partial prepayment of the Loans
under §3.2 and §3.3 shall be in a minimum amount of $100,000, shall be
accompanied by the payment of accrued interest on the principal prepaid to the
date of payment and, after payment of such interest, shall be applied, in the
absence of instruction by the Borrower, first to the principal of the Base Rate
Loans and then to the principal of the LIBOR Rate Loans.

§3.5               Effect of Prepayments.  Amounts of the Loans hereunder repaid
or prepaid under §3.2 and §3.3 may be reborrowed as provided in §2, subject to
the terms of §3.2.  Except as otherwise provided herein, all payments shall
first be applied to accrued but unpaid interest and then to principal as
provided above.

§4.      CERTAIN GENERAL PROVISIONS.

§4.1               Conversion Options.

(a)                          The Borrower may elect from time to time to convert
any of its outstanding Loans to a Loan of another Type and such Loan shall
thereafter bear interest as a Base Rate Loan or a LIBOR Rate Loan, as
applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to a Base Rate Loan, the Borrower shall give the Agent at least one
(1) Business Day’s prior written notice of such election, and such conversion
shall only be made on the last day of the Interest Period with respect to such
LIBOR Rate Loan; (ii) with respect to any such conversion of a Base Rate Loan to
a LIBOR Rate Loan the Borrower shall give the Agent at least three (3) LIBOR
Business Days’ prior written notice of such election and the Interest Period
requested for such Loan, the principal amount of the Loan so converted shall be
in a minimum aggregate amount of $500,000 or an integral multiple of $100,000 in
excess thereof and, after giving effect to the making of such Loan there shall
be no more than five (5) LIBOR Rate Loans outstanding at any one time; and (iii)
no Loan may be converted into a LIBOR Rate Loan when any Default or Event of
Default has occurred and is continuing.  All or any part of the outstanding
Loans of any Type may be converted as provided herein, provided that no partial
conversion shall result in a Base Rate Loan in an aggregate principal amount of
less than $500,000 or a LIBOR Rate Loan in an aggregate principal amount of less
than $500,000 and that the aggregate principal amount of each Loan shall be in
an integral multiple of $100,000.  On the date on which such conversion is being
made, each Bank shall take such action as is necessary to transfer its
Commitment Percentage of such Loans to its Domestic Lending Office or its LIBOR
Lending Office, as the case may be.  Each Conversion Request relating to the
conversion of a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by the
Borrower.

25

--------------------------------------------------------------------------------



(b)                          Any Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the terms of §4.1(a); provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto ending during the continuance of any
Default or Event of Default.

(c)                          In the event that the Borrower does not notify the
Agent of its election hereunder with respect to any Loan to it, such Loan shall
be automatically converted to a Base Rate Loan at the end of the applicable
Interest Period.

§4.2               Commitment Fee.  The Borrower shall pay to KeyBank certain
fees for services rendered or to be rendered in connection with the Loan as
provided pursuant to the Agreement Regarding Fees dated of even date herewith
between the Borrower and KeyBank.

§4.3               [Intentionally Omitted.]

§4.4               Funds for Payments.

(a)                          All payments of principal, interest, unused
facility fees, closing fees and any other amounts due hereunder or under any of
the other Loan Documents shall be made to the Agent, for the respective accounts
of the Banks and the Agent, as the case may be, at the Agent’s Head Office, not
later than 1:00 p.m. (Cleveland time) on the day when due, in each case in
lawful money of the United States in immediately available funds.  The Agent is
hereby authorized to charge the accounts, if any, of the Borrower with KeyBank
designated by the Borrower, on the dates when the amount thereof shall become
due and payable, with the amounts of the principal of and interest on the Loans
and all fees, charges, expenses and other amounts owing to the Agent and/or the
Banks under the Loan Documents.

26

--------------------------------------------------------------------------------



(b)                          All payments by the Borrower hereunder and under
any of the other Loan Documents shall be made without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrower is compelled by law to make such deduction or withholding.  If any
such obligation is imposed upon the Borrower with respect to any amount payable
by them hereunder or under any of the other Loan Documents, the Borrower will
pay to the Agent, for the account of the Banks or (as the case may be) the
Agent, on the date on which such amount is due and payable hereunder or under
such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Banks or the Agent to receive the same net amount which
the Banks or the Agent would have received on such due date had no such
obligation been imposed upon the Borrower.  The Borrower will deliver promptly
to the Agent certificates or other valid vouchers for all taxes or other charges
deducted from or paid with respect to payments made by the Borrower hereunder or
under such other Loan Document.

(c)                          Each Bank organized under the laws of a
jurisdiction outside the United States shall provide the Borrower with such duly
executed form(s) or statement(s) which may, from time to time, be prescribed by
law and, which, pursuant to applicable provisions of (i) an income tax treaty
between the United States and the country of residence of such Bank, (ii) the
Code, or (iii) any applicable rules or regulations in effect under (i) or (ii)
above, indicates the withholding status of such Bank; provided that nothing
herein (including without limitation the failure or inability to provide such
form or statement) shall relieve the Borrower of its obligations under
§4.4(b).  Each Bank shall deliver photocopies of such forms or other appropriate
certifications on or before the date that any such form shall expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrower for the Agent.  Any Bank which sells a
participation in any of its Commitments shall be required to obtain such forms
from any participant, and shall be required to withhold any amounts from such
participant as required by the Code or Treasury Regulations issued pursuant
thereto.

§4.5               Computations.  All computations of interest on the Loans and
of other fees to the extent applicable shall be based on a 360-day year and paid
for the actual number of days elapsed.  Except as otherwise provided in the
definition of the term “Interest Period” with respect to LIBOR Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension.  The outstanding amount of the Loans as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount.

§4.6               Suspension of LIBOR Rate Loans.  In the event that, prior to
the commencement of any Interest Period relating to any LIBOR Rate Loan, the
Agent shall reasonably determine that adequate and reasonable methods do not
exist for ascertaining the LIBOR Rate for such Interest Period, or the Agent
shall reasonably determine that the LIBOR Rate will not adequately and fairly
reflect the cost to the Banks of making or maintaining LIBOR Rate Loans for such
Interest Period, the Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on the Borrower and the Banks) to the
Borrower and the Banks.  In such event (a) any Loan Request with respect to
LIBOR Rate Loans shall be automatically withdrawn and shall be deemed a request
for Base Rate Loans and (b) each LIBOR Rate Loan will automatically, on the last
day of the then current Interest Period thereof, become a Base Rate Loan, and
the obligations of the Banks to make LIBOR Rate Loans shall be suspended until
the Agent determines that the circumstances giving rise to such suspension no
longer exist, whereupon the Agent shall so notify the Borrower and the Banks.

27

--------------------------------------------------------------------------------



§4.7               Illegality.  Notwithstanding any other provisions herein, if
any present or future law, regulation, treaty or directive or the interpretation
or application thereof shall make it unlawful, or any central bank or other
governmental authority having jurisdiction over a Bank or its LIBOR Lending
Office shall assert that it is unlawful, for any Bank to make or maintain LIBOR
Rate Loans, such Bank shall forthwith give notice of such circumstances to the
Agent and the Borrower and thereupon (a) the commitment of the Banks to make
LIBOR Rate Loans or convert Loans of another type to LIBOR Rate Loans shall
forthwith be suspended and (b) the LIBOR Rate Loans then outstanding shall be
converted automatically to Base Rate Loans on the last day of each Interest
Period applicable to such LIBOR Rate Loans or within such earlier period as may
be required by law.

§4.8               Additional Interest.  If any LIBOR Rate Loan or any portion
thereof is repaid, or converted to a Base Rate Loan for any reason on a date
which is prior to the last day of the Interest Period applicable to such LIBOR
Rate Loan, or if repayment of the Loans has been accelerated as provided in
§12.1, the Borrower will pay to the Agent upon demand for the account of the
Banks in accordance with their respective Commitment Percentages, in addition to
any amounts of interest otherwise payable hereunder, any amounts required to
compensate the Banks for any losses, costs or expenses which may reasonably be
incurred as a result of such payment, reapportionment or conversion.

§4.9               Additional Costs, Etc.  Notwithstanding anything herein to
the contrary, if any present or future applicable law, or any amendment or
modification of present applicable law, which expression, as used herein,
includes statutes, rules and regulations thereunder and legally binding
interpretations thereof by any competent court or by any governmental or other
regulatory body or official with appropriate jurisdiction charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Bank or the Agent by any central bank or other fiscal,
monetary or other authority (whether or not having the force of law), shall:

(a)                          subject any Bank or the Agent to any tax, levy,
impost, duty, charge, fee, deduction or withholding of any nature with respect
to this Agreement, the other Loan Documents, such Bank’s Commitment or the Loans
(other than taxes based upon or measured by the income or profits or gross
receipts of such Bank or the Agent), or

(b)                          materially change the basis of taxation (except for
changes in taxes on income or profits) of payments to any Bank of the principal
of or the interest on any Loans or any other amounts payable to any Bank under
this Agreement or the other Loan Documents, or

(c)                          impose or increase or render applicable any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or commitments of an office of
any Bank, or

28

--------------------------------------------------------------------------------



(d)                          impose on any Bank or the Agent any other
conditions or requirements with respect to this Agreement, the other Loan
Documents, the Loans, such Bank’s Commitment, or any class of loans or
commitments of which any of the Loans or such Bank’s Commitment forms a part;
and the result of any of the foregoing is

(i)                                    to increase the cost to any Bank of
making, funding, issuing, renewing, extending or maintaining any of the Loans or
such Bank’s Commitment, or

(ii)                                   to reduce the amount of principal,
interest or other amount payable to such Bank or the Agent hereunder on account
of such Bank’s Commitment or any of the Loans, or

(iii)                                  to require such Bank or the Agent to make
any payment or to forego any interest or other sum payable hereunder, the amount
of which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Bank or the
Agent from the Borrower hereunder,

then, and in each such case, the Borrower will within fifteen (15) days after
demand made by such Bank or (as the case may be) the Agent at any time and from
time to time and as often as the occasion therefor may arise, pay to such Bank
or the Agent such additional amounts as such Bank or the Agent shall determine
in good faith to be sufficient to compensate such Bank or the Agent for such
additional cost, reduction, payment or foregone interest or other sum.  Each
Bank and the Agent in determining such amounts may use any reasonable averaging
and attribution methods, generally applied by such Bank or the Agent.

§4.10              Capital Adequacy.  If after the date hereof any Bank
determines that (a) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies or
any change in the interpretation or application thereof by any governmental
authority charged with the administration thereof, or (b) compliance by such
Bank or its parent bank holding company with any guideline, request or directive
of any such entity regarding capital adequacy (whether or not having the force
of law), has the effect of reducing the return on such Bank’s or such holding
company’s capital as a consequence of such Bank’s commitment to make Loans
hereunder to a level below that which such Bank or holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Bank’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by such Bank to be material, then such Bank may notify the
Borrower thereof.  The Borrower agrees to pay to such Bank the amount of such
reduction in the return on capital as and when such reduction is determined,
upon presentation by such Bank of a statement of the amount and setting forth
such Bank’s calculation thereof.  In determining such amount, such Bank may use
any reasonable averaging and attribution methods.

§4.11              Indemnity of Borrower.  The Borrower agrees to indemnify each
Bank and to hold each Bank harmless from and against any loss, cost or expense
that such Bank may sustain or incur as a consequence of (a) default by the
Borrower in payment of the principal amount of or any interest on any LIBOR Rate
Loans as and when due and payable, including any such loss or expense arising
from interest or fees payable by such Bank to lenders of funds obtained by it in
order to maintain its LIBOR Rate Loans, or (b) default by the Borrower in making
a borrowing or conversion after the Borrower has given (or is deemed to have
given) a Loan Request or a Conversion Request.

29

--------------------------------------------------------------------------------



§4.12              Interest on Overdue Amounts; Late Charge.  Overdue principal
on the Loans and all other overdue amounts payable hereunder or under any of the
other Loan Documents (other than interest on the Loans) shall, following the
expiration of any applicable cure period expressly provided for in this
Agreement, bear interest payable on demand at a rate per annum equal to two
percent (2.0%) above the rate that would otherwise be applicable at such time
until such amount shall be paid in full (after as well as before
judgment).  Overdue interest on the Loans shall, following the expiration of any
applicable cure period expressly provided for in this Agreement, bear interest
payable on demand at a rate equal to the lesser of (i) a per annum rate equal to
two percent (2.0%) above the rate that would otherwise be applicable at such
time or (ii) the maximum annual rate of interest permitted by applicable law
until such amount shall be paid in full (after as well as before judgment),
provided that in no event shall such rate exceed ten percent (10%) per
annum.  In addition, the Borrower shall pay a late charge equal to four percent
(4.0%) of any amount of interest and/or principal payable on the Loans or any
other amounts payable hereunder or under the Loan Documents, which is not paid
by the Borrower within fifteen (15) days after the same shall become due and
payable.

§4.13              Certificate.  A certificate setting forth any amounts payable
pursuant to §4.8, §4.9, §4.10, §4.11 or §4.12 and a brief explanation of such
amounts which are due, submitted by any Bank or the Agent to the Borrower, shall
be conclusive in the absence of manifest error.

§4.14              Limitation on Interest.  Notwithstanding anything in this
Agreement to the contrary, all agreements between the Borrower and the Banks and
the Agent, whether now existing or hereafter arising and whether written or
oral, are hereby limited so that in no contingency, whether by reason of
acceleration of the maturity of any of the Obligations or otherwise, shall the
interest contracted for, charged or received by the Banks exceed the maximum
amount permissible under applicable law.  If, from any circumstance whatsoever,
interest would otherwise be payable to the Banks in excess of the maximum lawful
amount, the interest payable to the Banks shall be reduced to the maximum amount
permitted under applicable law; and if from any circumstance the Banks shall
ever receive anything of value deemed interest by applicable law in excess of
the maximum lawful amount, an amount equal to any excessive interest shall be
applied to the reduction of the principal balance of the Obligations of the
Borrower and to the payment of interest or, if such excessive interest exceeds
the unpaid balance of principal of the Obligations of the Borrower, such excess
shall be refunded to the Borrower.  All interest paid or agreed to be paid to
the Banks shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the Borrower (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law.  This section
shall control all agreements between the Borrower and the Banks and the Agent.

§4.15              Extension of Maturity Date.

(a)                          Provided that no Default or Event of Default shall
have occurred and be continuing, the Borrower shall have the option, to be
exercised by giving written notice to the Agent in the form of Exhibit E hereto
not more than one hundred twenty (120) days and not less than sixty (60) days
prior to the initial scheduled Maturity Date (an “Extension Request”), subject
to the terms and conditions set forth in this Agreement, to extend the Maturity
Date by twelve (12) months to December 31, 2011.  The request by the Borrower
for extension of the Maturity Date shall constitute a representation and
warranty by the Borrower that all of the conditions set forth in this §4.15
shall have been satisfied on the date of such request.

30

--------------------------------------------------------------------------------



(b)                          The obligations of the Agent and the Banks to
extend the Maturity Date as provided in §4.15(a) shall be subject to the
satisfaction of the following conditions precedent on the then effective
Maturity Date (without regard to such extension request):

(i)                                    Payment of Extension Fee.  The Borrower
shall pay to the Agent on or before the then effective Maturity Date for the pro
rata account of the Banks in accordance with their respective Commitment
Percentages an extension fee equal to three-quarters of one percent (0.75%) of
the then Total Commitment, which fee shall, when paid, be fully earned and
non-refundable under any circumstances.

(ii)                                   No Default.  On the date the Extension
Request is given there shall exist no Event of Default, and on the Maturity Date
(as determined without regard to such extension) there shall exist no Default or
Event of Default.

(iii)                                  Representations and Warranties.  The
representations and warranties made by the Borrower or the Guarantors in the
Loan Documents or otherwise made by or on behalf of such Persons in connection
therewith or after the date thereof shall have been true and correct in all
material respects when made and shall also be true and correct in all material
respects on the Maturity Date (as determined without regard to such extension),
except to the extent of changes resulting from transactions contemplated or
permitted by this Agreement and the other Loan Documents and changes occurring
in the ordinary course of business that singly or in the aggregate are not
materially adverse, except to the extent that such representations and
warranties relate expressly to an earlier date, and except as disclosed to the
Agent and the Banks in writing and approved by the Agent and the Banks in
writing.

(iv)                                   Additional Documents.  The Borrower and
Guarantors shall also execute and deliver to Agent and the Banks such additional
documents, instruments and certifications as the Agent may reasonably require.

(c)                          In the event that the Maturity Date has been
extended as provided in §4.15(a) and (b), then provided that no Default or Event
of Default shall have occurred and be continuing, the Borrower shall have the
option to be exercised by giving an Extension Request to the Agent not more than
one hundred twenty (120) days and not less than sixty (60) days prior to the
scheduled Maturity Date, subject to the terms and conditions set forth in this
Agreement, to extend the Maturity Date by twelve (12) additional months to
December 31, 2012.  The request by the Borrower for extension of the Maturity
Date shall constitute a representation and warranty by the Borrower that all of
the conditions set forth in this Section shall have been satisfied on the date
of such request.  The obligation of the Agent and the Banks to extend the
Maturity Date as provided in this §4.15(c) shall be subject to the satisfaction
again of each and every condition set forth in §4.15(a) and (b).

(d)                          The Agent shall notify each of the Banks in the
event that the Maturity Date is extended as provided in this §4.15.

31

--------------------------------------------------------------------------------



(e)                          Notwithstanding anything herein to the contrary in
this Agreement, in no event shall the Maturity Date be extended beyond the
Revolving Credit Maturity Date (as defined in the Secured Credit Agreement).

§5.      COLLATERAL SECURITY; GUARANTY.

§5.1               Collateral.  The Obligations of the Borrower shall be secured
by (i) a perfected first priority lien or security interest to be held by the
Agent for the benefit of the Banks in the Equity Interests pursuant to the terms
of the Assignment of Interests, including, without limitation, any subsequent
joint venture investment formed with contributions from Aquia as permitted in
§5.2, (ii) the Indemnity Agreement, and (iii) such additional collateral
accepted pursuant to §5.5.  The Obligations shall also be guaranteed pursuant to
the terms of the Guaranty.

§5.2               Transfer of Aquia Towne Center.  Agent agrees that Agent
shall consent to Aquia transferring, from time to time, a portion of Aquia Towne
Center (but not the transfer of any parking deck that may be built) that
contains (i) the existing office building commonly known as 475 Aquia Towne
Center Drive, Stafford County, Virginia and/or any of the planned office
building pads (collectively, the “Office Property”), (ii) a portion of Aquia
Towne Center that will contain a residential development and which does not, as
determined by Agent in its reasonable discretion, adversely impact in any
material respect the sufficiency of the remaining Aquia Towne Center for the
proposed retail development (the “Residential Property”), or (iii) a portion of
Aquia Towne Center that will contain a hospitality development and which does
not, as determined by Agent in its reasonable discretion, adversely impact in
any material respect the sufficiency of the remaining Aquia Towne Center for the
proposed retail development (the “Hotel Property”), to any Person that is owned
in whole or in part, directly or indirectly, by the Borrower (a “Permitted
Transfer”), upon the following terms and conditions:

(a)                          No Default.  In no event shall Agent be obligated
to grant a consent to a Permitted Transfer at any time during the existence of a
Default or Event of Default hereunder.

(b)                          Permitted Transfer Request.  Such request by
Borrower for a Permitted Transfer shall be in writing and shall be delivered at
least five (5) Business Days in advance of the date such Permitted Transfer is
desired.  Borrower shall also provide to Agent such other documents or
information as Agent may request prior to any Permitted Transfer of the Office
Property, the Residential Property or the Hotel Property.

(c)                          Financing/Joint Venture.  The transferee shall have
obtained a first priority mortgage loan from a third-party lender on the Office
Property, Residential Property or the Hotel Property, or Aquia and Borrower
shall have elected to transfer the Office Property, the Residential Property or
the Hotel Property to a joint venture (an “Aquia Joint
Venture”).  Notwithstanding the foregoing, the right of Aquia and Borrower to
transfer the Office Property, the Residential Property or the Hotel Property to
an Aquia Joint Venture shall be subject to Aquia and Borrower making
commercially reasonable efforts to cause the following to occur:

(i)                                    a pledge to Agent as Collateral of all of
the equitable and beneficial ownership interests of Borrower or its Subsidiaries
in such Aquia Joint Venture, including, without limitation, all right, title and
interest of Borrower or its Subsidiaries in and to any Distributions from the
Aquia Joint Venture (the “Joint Venture Interests”);

32

--------------------------------------------------------------------------------



(ii)                                   Agent shall receive an assignment of the
Joint Venture Interests, an acknowledgment by the Aquia Joint Venture of such
pledge and such modifications and amendments to the Loan Documents to reflect
such transfer, substitution and covenants as Agent may reasonably require;

(iii)                                  Agent shall have received each of the
documents described in §10.2 through §10.5 with respect to the Aquia, Borrower,
the Aquia Joint Venture and such other Persons as Agent may reasonably require
to the same extent as if such Persons had been a Borrower or Guarantor under
this Agreement;

(iv)                                   the representations and warranties made
by the Borrower and the Guarantors in the Loan Documents or otherwise made by or
on behalf of the Borrower and the Guarantors in connection therewith shall be
true and correct in all material respects with respect to the Aquia Joint
Venture (Borrower, the Aquia Joint Venture and Agent shall also review the
representations in this Agreement and make modifications to reflect such
transfer reasonably acceptable to Agent) and such representations and warranties
shall be reaffirmed by Borrower as of date of the transfer of the Office
Property, Residential Property or the Hotel Property, as the case may be;

(v)                                    Agent shall have approved any
Organizational Documents of the Aquia Joint Venture and such other Persons as
Agent may reasonable require;

(d)                          Access and Utilities.  In no event shall Aquia
conduct such Permitted Transfer, if following such Permitted Transfer portions
of the remaining Land owned by Aquia (i) shall be without access to a public
street over remaining Land owned by Aquia or over a perpetual easement for
ingress and egress, or (ii) shall no longer be able to tap into, connect with,
utilize or maintain all utilities necessary to serve such portions of the Land,
including without limitation, storm sewer, sanitary sewer, water, electricity
and gas, either over remaining Land owned by Aquia or over a perpetual easement
with respect thereto.

(e)                          Separate Taxation.  Prior to any Permitted Transfer
hereunder, Borrower shall taken such actions as may be required to cause the
portion of the Land to be sold to be taxed separately from the remaining portion
of the Land.

(f)                          Compliance.  Both the portion of the Land to be
sold and improvements thereon and the Land remaining after such Permitted
Transfer and improvements thereon will be in compliance with all zoning laws,
building codes, parking laws and regulations, subdivision laws or approvals,
set-back lines or any other governmental regulation or requirement, including,
without limitation, environmental laws, and any recorded covenants, conditions
or restrictions.

(g)                          Other Agreements.  The Permitted Transfer requested
shall not cause Aquia to be in violation of or result in a breach under any
other agreement or instrument by which any portion of the Land is
bound.  Additionally, Agent shall have approved any cross-easements, restrictive
covenants, operating agreements or other agreements which are to be entered into
in connection such transfer;

(h)                          Expenses.  Borrower shall pay all expenses of Agent
in connection with the preparation and consummation of any such consent to
Permitted Transfer, including, without limitation, attorneys’ fees and expenses
relating to the preparation and review of said items.

33

--------------------------------------------------------------------------------



(i)                          Costs.  Borrower shall deliver to Agent evidence of
the portion of the Total Development Costs allocable to such portion of the Land
reasonably acceptable to Agent.

(j)                          Prepayment of Loans.  Borrower shall have paid to
Agent the greater of (i) any amounts which would be due under §3.2(c) as a
result of such Permitted Transfer, or (ii) the gross cash proceeds received by
Aquia as result of the mortgage loan from a third party lender after deduction
for reasonable and customary loan closing costs, or joint venture with respect
to the Office Property, Residential Property or the Hotel Property, as the case
may be.

(k)                          Appraisal of the Office Property.  Prior to any
Permitted Transfer of the Office Property, the delivery to Agent of an Appraisal
of the portion of Aquia Towne Center remaining as Collateral subsequent to the
proposed Permitted Transfer (the “Retained Portion”) and Agent shall have
determined that the Total Commitment is not more than forty-five percent (45%)
of the Appraised Value of the Retained Portion.  

(l)                          Loan to Value.  Except in connection with a
Permitted Transfer of the Office Property as set forth in §5.2(k) above, in no
event shall the Agent be required to consent to a Permitted Transfer, if,
following such Permitted Transfer, the ratio (expressed as a percentage) of the
Total Commitment to the Appraised Value of the portion of Aquia Towne Center
remaining as Collateral subsequent to the proposed Permitted Transfer is greater
than seventy percent (70%).

§5.3               Release of Collateral.  Upon termination of this Agreement
and the Commitment of the Banks to make Loans and, the payment in full of all of
the Obligations, the Agent, on behalf of the Banks, shall release the Collateral
and shall execute such instruments of release as the Borrower and its counsel
may reasonably request.

§5.4               Mortgages and Title Insurance.  At any time following the
occurrence of and during the continuation of an Event of Default, the Agent may
require the Borrower (i) to execute and deliver such mortgages, assignments of
leases and rents and such other security instruments as Agent may require in
favor of Agent which provide Agent with a perfected first priority lien and
security interest encumbering the Collateral Property and the personal property
related thereto, and (ii) to deliver such mortgagee title insurance policies as
Agent may reasonably require naming Agent as the insured thereunder and insuring
such mortgages or other security instruments as first priority liens subject to
no encumbrances other than the Permitted Liens, in such form and in such amounts
and containing such endorsements as Agent may reasonably require and/or (ii) to
deliver owner’s Title Policies naming the Borrower as the insured thereunder
together with a mezzanine endorsement to such policy, in form and substance
reasonably satisfactory to Agent.

§5.5               Additional Collateral.  In the event Borrower desires to
include additional Collateral as security for the Obligations and to increase,
subject to the Total Commitment, the Revolving Credit Availability, then
Borrower shall provide written notice to the Agent of such request, together
with all documentation and other information required to permit the Agent to
determine in good faith whether or not to include such project as Collateral,
any adjustments to be made to the Revolving Credit Availability in connection
with the inclusion of such additional Collateral and the use of proceeds of the
Loans beyond what is presently permitted under §7.11.  Agent and Borrower agree
to enter into good-faith discussions regarding a modification of this Agreement
and the other Loan Documents, and the execution and delivery of any new pledge
agreements, guarantees or other agreements required by Agent in good faith,
permitting the inclusion of any additional Collateral pursuant to such terms as
are satisfactory to Borrower and Agent.  As between the Banks and the Agent,
Agent shall have the right, in its sole discretion, to (i) determine whether or
not to include any such project as Collateral, make any adjustments to be made
to the Revolving Credit Availability to include a portion of the value of such
additional Collateral, determine the uses of any proceeds of the Loans by
Borrower beyond what is presently permitted in §7.11, whether or not to permit
the applicable Subsidiary Property Owner owning to make any Distributions and
whether to allow the applicable Subsidiary Property Owner to have any Subsidiary
Subordinate Debt, and (ii) to enter into on behalf of the Banks any modification
to this Agreement and the other Loan Documents in connection therewith.

34

--------------------------------------------------------------------------------



§5.6               Joinder Agreements.  In the event that Borrower shall request
that certain Collateral Property of a Subsidiary of Borrower in which Borrower
directly or indirectly owns a 100% interest be included as Collateral as
contemplated by §5.5 and such Collateral Property is approved for inclusion as
Collateral in accordance with the terms hereof, Borrower shall cause such
Subsidiary, and any intermediate Subsidiaries, to execute and deliver to Agent a
Joinder Agreement in the form of Exhibit F hereto, and such Subsidiary shall
become a Subsidiary Guarantor hereunder.  Each such Subsidiary shall be
specifically authorized, in accordance with its respective organizational
documents, to be a Subsidiary Guarantor hereunder and to execute the
Contribution Agreement and such Security Documents as Agent may
require.  Borrower shall further cause all representations, covenants and
agreements in the Loan Documents with respect to Borrower to be true and correct
with respect to each such Subsidiary.  In connection with the delivery of such
Joinder Agreement, Borrower shall deliver to the Agent such organizational
agreements, resolutions, consents, opinions and other documents and instruments
as the Agent may reasonably require.

§6.      REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND THE GUARANTORS.

The Borrower and the Guarantors, jointly and severally, respectively, each
represent and warrant to the Agent and the Banks as follows.

§6.1               Corporate Authority, Etc.

(a)       Incorporation; Good Standing.  Aquia is a limited liability company
duly organized pursuant to its second amended and restated operating agreement
dated as of December 10, 2008, and articles of organization filed October 5,
1998 and is validly existing and in good standing under the laws of the State of
Michigan.  The Borrower is a Delaware limited partnership, duly organized
pursuant to its first amended and restated limited partnership agreement dated
May 10, 1996, as amended by amendments one through twenty-four, and a
Certificate of Limited Partnership and amendments thereto filed with the
Secretary of the State of Delaware and is validly existing and in good standing
under the laws of the State of Delaware.  The Trust is a Maryland real estate
investment trust duly organized pursuant to its trust declaration dated October
2, 1997, as amended and supplemented, and a Certificate of Trust filed with the
Secretary of the State of Maryland and is validly existing and in good standing
under the laws of the State of Maryland.  Each Subsidiary Property Owner is a
limited partnership, corporation or limited liability company, as applicable,
duly organized pursuant to its certificate of limited partnership or other
organizational agreements filed with the appropriate Secretary of State and is
validly existing and in good standing under the laws of its state of
organization. Each of the Borrower and the Guarantors (i) has all requisite
power to own its respective properties and interests and conduct its respective
business as now conducted and as presently contemplated, and (ii) as to the
Borrower and the Guarantors are in good standing as a foreign entity and is duly
authorized to do business in the jurisdictions where the Collateral Property is
located and in each other jurisdiction where a failure to be so qualified in
such other jurisdiction could have a materially adverse effect on the business,
assets or financial condition of such Person.  The Trust is a real estate
investment trust in full compliance with and entitled to the benefits of §856 of
the Code, and has elected to be treated as a real estate investment trust
pursuant to the Code.

35

--------------------------------------------------------------------------------



(b)                          [Intentionally omitted.]

(c)                          Authorization.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which the Borrower
or the Guarantors is or is to become a party and the transactions contemplated
hereby and thereby (i) are within the authority of such Person, (ii) have been
duly authorized by all necessary proceedings on the part of such Person, (iii)
do not and will not conflict with or result in any breach or contravention of
any provision of law, statute, rule or regulation to which such Person is
subject or any judgment, order, writ, injunction, license or permit applicable
to such Person, (iv) do not and will not conflict with or constitute a default
(whether with the passage of time or the giving of notice, or both) under any
provision of the articles of incorporation, partnership agreement, declaration
of trust or other charter documents or bylaws of, or any agreement or other
instrument binding upon, such Person or any of its properties, and (v) do not
and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of such Person.

(d)                          Enforceability.  The execution and delivery of this
Agreement and the other Loan Documents to which the Borrower, the Guarantors or
any of their respective Subsidiaries is or is to become a party are valid and
legally binding obligations of such Person enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

§6.2               Governmental Approvals.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which the Borrower
or the Guarantors is or is to become a party and the transactions contemplated
hereby and thereby do not require the approval or consent of, or filing with,
any governmental agency or authority other than those already obtained and the
filing of the Security Documents in the appropriate records office with respect
thereto.

§6.3               [Intentionally Omitted.]

§6.4               Financial Statements.  The Borrower has delivered to each of
the Banks:  (a) the consolidated balance sheet of the Borrower and the Trust and
its respective Subsidiaries as of the Balance Sheet Date, (b) certain other
financial information relating to the Borrower, the Guarantors, their respective
Subsidiaries and the Collateral Property, and (c) a schedule of the Total
Development Costs incurred to date.  Such balance sheet and other information
have been prepared in accordance with GAAP and fairly present the financial
condition of the Borrower, the Guarantors and their respective Subsidiaries as
of such dates and the results of the operations of the Borrower, the Guarantors
and their respective Subsidiaries and the Collateral Property for such
periods.  There are no liabilities, contingent or otherwise, of the Borrower,
the Guarantors or any of their respective Subsidiaries involving material
amounts not disclosed in said financial statements and the related notes
thereto.

36

--------------------------------------------------------------------------------



§6.5               No Material Changes.  Since the Balance Sheet Date, there has
occurred no materially adverse change in the financial condition or business of
the Borrower, the Guarantors, and their respective Subsidiaries taken as a whole
as shown on or reflected in the consolidated balance sheet of the Borrower and
the Trust as of the Balance Sheet Date, or its consolidated statement of income
or cash flows for the fiscal year then ended, other than changes in the ordinary
course of business that have not had any materially adverse effect either
individually or in the aggregate on the business or financial condition of such
Person except for any sales of real estate by the Borrower in the ordinary
course of the business related to the Borrower.

§6.6               Franchises, Patents, Copyrights, Etc.  The Borrower and the
Guarantors possess all franchises, patents, copyrights, trademarks, trade names,
service marks, licenses and permits, and rights in respect of the foregoing,
adequate for the conduct of their business substantially as now conducted
without known conflict with any rights of others.

§6.7               Litigation.  Except as stated on Schedule 6.7 there are no
actions, suits, proceedings or investigations of any kind pending or to the
knowledge of such person threatened against the Borrower or the Guarantors
before any court, tribunal, arbitrator, mediator or administrative agency or
board that, if adversely determined, might, either in any case or in the
aggregate, materially adversely affect the properties, assets, financial
condition or business of such Person or materially impair the right of such
Person to carry on business substantially as now conducted by it, or result in
any liability not adequately covered by insurance, or for which adequate
reserves are not maintained on the balance sheet of such Person, or which
question the validity of this Agreement or any of the other Loan Documents, any
action taken or to be taken pursuant hereto or thereto or any lien or security
interest created or intended to be created pursuant hereto or thereto, or which
will adversely affect the ability of the Borrower or the Guarantors to pay and
perform the Obligations in the manner contemplated by this Agreement and the
other Loan Documents.  Except as set forth on Schedule 6.7, as of the date of
this Agreement, there are no judgments outstanding against or adversely
affecting any of the Borrower or the Guarantors.

§6.8               No Materially Adverse Contracts, Etc.  None of the Borrower
or the Guarantors is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation that has or is
expected in the future to have a materially adverse effect on the business,
assets or financial condition of such Person.  None of the Borrower or the
Guarantors is a party to any contract or agreement that has or is expected, in
the judgment of the partners or officers of such Person, to have any materially
adverse effect on the business of any of them.

§6.9               Compliance with Other Instruments, Laws, Etc.  None of the
Borrower or the Guarantors is in violation of any provision of its charter or
other organizational documents, bylaws, or any agreement or instrument to which
it may be subject or by which it or any of its properties may be bound or any
decree, order, judgment, statute, license, rule or regulation, in any of the
foregoing cases in a manner that could result in the imposition of substantial
penalties or materially and adversely affect the financial condition, properties
or business of such Person.

37

--------------------------------------------------------------------------------



§6.10              Tax Status.  Except as noted on Schedule 6.10 hereto, the
Borrower and the Guarantors (a) has made or filed all federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject, (b) has paid all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings and (c) has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  Except as noted in item 3 on Schedule
6.7 hereto, there are no unpaid taxes in any material amount claimed to be due
by the taxing authority of any jurisdiction, and the partners or officers of
such Person know of no basis for any such claim.  The Land is separately
assessed for purposes of real estate tax assessment and payment.  There are no
audits pending or to the knowledge of the Borrower threatened with respect to
any tax returns filed by the Borrower, any Guarantor or their respective
Subsidiaries.

§6.11              No Event of Default.  No Default or Event of Default has
occurred and is continuing.

§6.12              Investment Company Acts.  None of the Borrower or the
Guarantors is or after giving effect to any Loan will be, subject to regulation
under the Federal Power Act or the Investment Company Act of 1940 or to any
federal or state statute or regulation limiting its ability to incur
indebtedness for borrowed money.

§6.13              Absence of UCC Financing Statements, Etc.  Except with
respect to Permitted Liens, there is no financing statement, security agreement,
chattel mortgage, real estate mortgage or other document filed or recorded with
any filing records, registry, or other public office, that purports to cover,
affect or give notice of any present or possible future lien on, or security
interest or security title in, any property of the Borrower or the Guarantors or
rights thereunder.

§6.14              Setoff, Etc.  The Collateral and the rights of the Agent and
the Banks with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses.  Borrower is the owner of the Equity Interests
free from any lien, security interest, encumbrance or other claim or demand,
except for Permitted Liens.

§6.15              Certain Transactions.  Except as set forth on Schedule 6.15
hereto, none of the officers, trustees, directors, or employees of the Borrower
or the Guarantors is a party to any transaction with either or both of the
Borrower or any Guarantor (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
trustee, director or such employee or, to the knowledge of the Borrower, the
Guarantors, or any corporation, partnership, trust or other entity in which any
officer, trustee, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

§6.16              Employee Benefit Plans.  The Borrower, the Guarantors and
each ERISA Affiliate have fulfilled their respective obligations under the
minimum funding standards of ERISA and the Code with respect to each Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan and is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan.  Neither the Borrower, the Guarantors nor any ERISA
Affiliate has (a) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan, (b) failed to make any contribution or payment
to any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, or
made any amendment to any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan, which has resulted or could result in the imposition of
a lien or the posting of a bond or other security under ERISA or the Code, or
(c) incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.  None of the Collateral
constitutes a “plan asset” of any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan.

38

--------------------------------------------------------------------------------



§6.17              Regulations T, U and X.  No portion of any Loan is to be used
for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R.  Parts 220, 221 and
224.  Neither the Borrower nor any Guarantor is engaged, and neither the
Borrower nor any Guarantor will engage, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.

§6.18              Environmental Compliance.  The Borrower and the Guarantors
each has taken all commercially reasonable steps to investigate the past and
present conditions and usage of the Collateral Property and the operations
conducted thereon and, based upon such investigation makes the following
representations and warranties except as specifically set forth in the written
environmental site assessment reports provided to the Agent on or before the
date hereof or as set forth on Schedule 6.18 attached hereto:

(a)                          With respect to the Collateral Property, none of
the Borrower or the Guarantors or any operator of the Collateral Property, or
any operations thereon is in violation, or alleged violation, of any judgment,
decree, order, law, license, rule or regulation pertaining to environmental
matters, including, without limitation, those arising under the Resource
Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state or local statute, regulation, ordinance, order or decree relating to the
environment (hereinafter “Environmental Laws”), which violation involves the
Collateral Property and would have a material adverse effect on the business,
assets or financial condition of the Borrower or any Guarantor.

(b)                          With respect to the Collateral Property, none of
the Borrower or the Guarantors has received notice from any third party
including, without limitation, any federal, state or local governmental
authority, (i) that it has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B (1986); (ii) that any hazardous waste, as defined by 42 U.S.C.
§9601(5), any hazardous substances as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by any Environmental Laws (“Hazardous Substances”) which it has
generated, transported or disposed of have been found at any site at which a
federal, state or local agency or other third party has conducted or has ordered
that the Borrower or any Guarantor conduct a remedial investigation, removal or
other response action pursuant to any Environmental Law; or (iii) that it is or
shall be a named party to any claim, action, cause of action, complaint, or
legal or administrative proceeding (in each case, contingent or otherwise)
arising out of any third party’s incurrence of costs, expenses, losses or
damages of any kind whatsoever in connection with the release of Hazardous
Substances.

39

--------------------------------------------------------------------------------



(c)                          With respect to the Collateral Property, (i) no
portion of the Collateral Property has been used for the handling, processing,
storage or disposal of Hazardous Substances except in accordance with applicable
Environmental Laws in all material respects, and no underground tank or other
underground storage receptacle for Hazardous Substances is located on any
portion of the Collateral Property; (ii) in the course of any activities
conducted by either the Borrower or the Guarantors or the operators of its
properties, no Hazardous Substances have been generated or are being used on the
Collateral Property except in the ordinary course of business and in accordance
with applicable Environmental Laws in all material respects; (iii) there has
been no past or present releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, disposing or dumping (a
“Release”) or threatened Release of Hazardous Substances on, upon, into or from
the Collateral Property, or, to the best of the Borrower’s and Guarantors’
knowledge, on, upon, into or from the other properties of the Borrower or the
Guarantors, which Release would have a material adverse effect on the value of
the Collateral Property or adjacent properties or the environment; (iv) to the
best of the Borrower’s and Guarantors’ knowledge, there have been no Releases
on, upon, from or into any real property in the vicinity of any of the
Collateral Property which through soil or groundwater contamination, may have
come to be located on, and which would have a material adverse effect on the
value of, the Collateral Property; and (v) any Hazardous Substances that have
been generated on the Collateral Property have been transported off-site only by
carriers having an identification number issued by the EPA or approved by a
state or local environmental regulatory authority having jurisdiction regarding
the transportation of such substance and treated or disposed of only by
treatment or disposal facilities maintaining valid permits as required under all
applicable Environmental Laws, which transporters and facilities have been and
are, to the best of the Borrower’s and Guarantors’ knowledge, operating in
compliance with such permits and applicable Environmental Laws.

(d)                          None of the Borrower, the Guarantors, their
respective Subsidiaries, or the Collateral Property is subject to any applicable
Environmental Law requiring the performance of Hazardous Substances site
assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement (i) by virtue
of the transactions set forth herein and contemplated hereby, or (ii) as a
condition to the recording of the Security Documents or to the effectiveness of
any other transactions contemplated hereby.

§6.19     [Intentionally Omitted.]

40

--------------------------------------------------------------------------------



§6.20              Collateral Property.  Each Subsidiary Property Owner makes
the following representations and warranties concerning the Collateral Property
owned by such Subsidiary Property Owner to the best of its knowledge and belief,
to the extent applicable:

(a)                          Off-Site Utilities.  All water, sewer, electric,
gas, telephone and other utilities necessary for the use and operation of such
Collateral Property are installed to the property lines of such Collateral
Property through dedicated public rights of way or through perpetual private
easements approved by the Agent.

(b)                          Access, Etc.  The streets abutting such Collateral
Property are dedicated and accepted public roads, to which such Collateral
Property has direct access by trucks and other motor vehicles and by foot, as
appropriate, or are perpetual private ways (with direct access by trucks and
other motor vehicles and by foot to public roads) to which such Collateral
Property has direct access as shown on the recorded plat for the Land and other
land or in other recorded documents approved by the Agent.  All private ways
providing access to such Collateral Property are zoned in a manner which will
permit access to the Land over such ways by trucks and other commercial and
industrial vehicles, as appropriate and applicable.

(c)                          Independent Building.  The Building is fully
independent in all respects including, without limitation, in respect of
structural integrity, heating, ventilating and air conditioning, plumbing,
mechanical and other operating and mechanical systems, and electrical,
sanitation and water systems, all of which are connected directly to off-site
utilities located in public streets or ways or through insured perpetual private
easements approved by the Agent.  The Building is located on a lot which is
separately assessed for purposes of real estate tax assessment and payment.  The
Building and all paved or landscaped areas related to or used in connection with
the Building are located wholly within the perimeter lines of the lot or lots on
which such Collateral Property is located, except as may be specifically shown
on the Survey for such Collateral Property.

(d)                          Condition of Building; No Asbestos.  The Building
is, in all material respects, structurally sound, in good repair and free of
defects in materials and workmanship.  All major building systems located within
the Building, including without limitation heating, ventilating and air
conditioning, electrical, sprinkler, plumbing or other mechanical systems, are
in good working order and condition.  Anything to the contrary contained herein
notwithstanding, Agent and Banks acknowledge that Aquia Towne Center is
undergoing redevelopment and that certain buildings that currently exist may be
substantially renovated and/or demolished during the course of such
redevelopment; provided, however, that the foregoing shall not in any way limit
the obligations of Borrower and Guarantors contained in §7.16.  No asbestos is
located in or on the Building, except for nonfriable asbestos or contained
friable asbestos which is being monitored and/or remediated in accordance with
the recommendations of an Environmental Engineer.

(e)                          Building Compliance with Law.  The Building as
presently constructed, used, occupied and operated does not, in any material
respect, violate any applicable federal or state law or governmental regulation
or any local ordinance, order or regulation, including but not limited to laws,
regulations, or ordinances relating to zoning, building use and occupancy,
subdivision control, fire protection, health, sanitation, safety, handicapped
access, historic preservation and protection, tidelands, wetlands, flood control
and Environmental Laws.  The Building complies, in all material respects, with
applicable zoning laws and regulations and is not a so-called non-conforming
use.  The zoning laws permit use of the Building for its current or intended
use.  There is such number of parking spaces on the lot or lots on which such
Collateral Property is located as is adequate under the zoning laws and
regulations to permit use of the Building for its current use.

41

--------------------------------------------------------------------------------



(f)                          Zoning.  Such Collateral Property constitutes a
separate parcel which has been properly subdivided in accordance with all
applicable state and local laws, regulations and ordinances to the extent
required thereby or is part of PUD zoning, and neither the execution and
delivery of the Assignments of Interests nor the exercise of any remedies
thereunder by Agent shall violate any such law or regulation relating to the
subdivision of real property.

(g)                          No Required Collateral Property Consents, Permits,
Etc.  With respect to existing Buildings, neither the Borrower nor the
Guarantors has received any notice of, and has no knowledge of, any approvals,
consents, licenses, permits, utility installations and connections (including,
without limitation, drainage facilities), curb cuts and street openings,
required by applicable laws, rules, ordinances or regulations or any agreement
affecting such Collateral Property for the maintenance, operation, servicing and
use of the existing Buildings for their intended use which have not been
granted, effected, or performed and completed (as the case may be), or any fees
or charges therefor which have not been fully paid, or which are no longer in
full force and effect.  No such approvals, consents, permits or licenses
(including, without limitation, any railway siding agreements) will terminate,
or become void or voidable or terminable on any foreclosure sale of such
Collateral.  To the best knowledge of the Borrower and the Guarantors, there are
no outstanding notices, suits, orders, decrees or judgments relating to zoning,
building use and occupancy, fire, health, sanitation or other violations
affecting, against, or with respect to, such Collateral Property or any part
thereof. All Governmental Approvals required for the construction of any new
Buildings in accordance with their respective plans and specifications have been
obtained or will be obtained prior to the commencement of construction of such
work, except for those approved by Agent, and all Laws relating to the
construction and operation of any new Building have or will be complied with and
all permits and licenses required for the operation of the new Building which
cannot be obtained until the construction of the new Building is completed can
be obtained if the new Building is completed in accordance with its respective
plans and specifications.

(h)                          Insurance.  Neither the Borrower nor the Guarantors
has received any outstanding notice from any insurer or its agent requiring
performance of any work with respect to such Collateral Property or canceling or
threatening to cancel any policy of insurance, and such Collateral Property
complies with the requirements of all of the Borrower’s and the Guarantors’
insurance carriers.

(i)                          Real Property Taxes; Special Assessments.  There
are no unpaid or outstanding real estate or other taxes or assessments on or
against such Collateral Property or any part thereof which are payable by the
Borrower or the Guarantors (except only real estate or other taxes or
assessments, that are not yet due and payable).  The Borrower has delivered to
the Agent true and correct copies of real estate tax bills for such Collateral
Property for the past three (3) fiscal years or such shorter period that such
Collateral Property has been owned by the Subsidiary Property Owner.  No
abatement proceedings are pending with reference to any real estate taxes
assessed against such Collateral Property, other than with respect to taxes
which have been paid under protest and which are being contested in good
faith.  Except as set forth in the Title Policies or the current title
commitment with respect to the Land delivered to the Agent, there are no
betterment assessments or other special assessments presently pending with
respect to any portion of such Collateral Property, and neither the Borrower nor
the Guarantors has received any notice of any such special assessment being
contemplated.

42

--------------------------------------------------------------------------------



(j)                          Historic Status.  Such Collateral Property is not
located within any historic district pursuant to any federal, state or local law
or governmental regulation.

(k)                          Eminent Domain; Casualty.  There are no pending
eminent domain proceedings against such Collateral Property or any part thereof,
and, to the knowledge of the Borrower and the Guarantors, no such proceedings
are presently threatened or contemplated by any taking authority.  Such
Collateral Property or any part thereof is not presently damaged or injured as a
result of any fire, explosion, accident, flood or other casualty.

(l)                          Leases.  The Borrower has delivered to the Agent
(i) true copies of the forms of the Leases used by the Borrower at the
Collateral Property as of the date hereof and (ii) true, correct and complete
copies of the Leases and any amendments or other agreements thereto relating to
the Collateral Property as of the date of inclusion of the Collateral Property
in the Collateral.  An accurate and complete Rent Roll and summary thereof in a
form reasonably satisfactory to the Agent as of the date of inclusion of the
Collateral Property in the Collateral with respect to all Leases of any portion
of the Collateral Property has been provided to the Agent.  The Leases reflected
on such Rent Roll constitute as of the date thereof the sole agreements and
understandings relating to leasing or licensing of space at the Collateral
Property and in the Building relating thereto.  Each of the Leases was entered
into as the result of arms-length negotiation and has not been modified,
changed, altered, assigned, supplemented or amended in any respect, except as
set forth in a separate written certification delivered to Agent prior to the
acceptance of such Collateral Property as Collateral, and no tenant is entitled
to any free rent, partial rent, rebate of rent payments, credit, reduction or
alternate rent, offset or deduction in rent, including, without limitation,
lease support payments, lease buy-outs or reduced or altered rent as a result of
the operation of any co-tenancy or similar clause, except as set forth in a
separate written certification delivered to Agent prior to the acceptance of
such Collateral Property as Collateral.  There are no occupancies, rights,
privileges or licenses in or to the Collateral Property or portion thereof other
than pursuant to the Leases reflected in Rent Rolls previously furnished to the
Agent for the Collateral Property.  Except as set forth in a separate written
certification delivered to Agent prior to the acceptance of such Collateral
Property as Collateral, (a) the Leases reflected in the Rent Roll are in full
force and effect in accordance with their respective terms, without any payment
default or any other material default thereunder, nor are there any defenses,
counterclaims, offsets, concessions or rebates available to any tenant
thereunder, and neither the Borrower, the Guarantors nor any of their respective
Subsidiaries has given or made any notice of any payment or other material
default, or any claim, which remains uncured or unsatisfied, with respect to any
of the Leases, and (b) no tenant under any Lease has a currently effective right
to terminate its Lease as a result of the operation of any co-tenancy or similar
clause.  The separate written certification delivered to Agent prior to the
acceptance of such Collateral Property as Collateral accurately and completely
sets forth all rents payable by and security, if any, deposited by tenants, no
tenant having paid more than one month’s rent in advance.  All tenant
improvements or work to be done for tenants on the Rent Roll, furnished or paid
for by the Borrower, the Guarantors or any of their respective Subsidiaries, or
credited or allowed to a tenant, for, or in connection with, the Building
pursuant to any Lease has been completed and paid for or provided for in a
manner satisfactory to the Agent except as set forth in the separate written
certification delivered to Agent prior to the acceptance of such Collateral
Property as Collateral.  No material leasing, brokerage or like commissions,
fees or payments are due from the Borrower,  the Guarantors or any of their
respective Subsidiaries in respect of the Leases except as set forth in the
separate written certification delivered to Agent prior to the acceptance of
such Collateral Property as Collateral.

43

--------------------------------------------------------------------------------



(m)                          Service Agreements; Management Agreements.  Except
as listed on Schedule 6.20, there are no material service agreements relating to
the operation and maintenance of such Collateral Property, or any portion
thereof that are not cancelable at any time or upon thirty (30) days written
notice.  There are no management agreements for such Collateral Property except
for the management agreement described on Schedule 6.20 hereto.  To the best
knowledge of Borrower, there are no material claims or any bases for material
claims in respect of such Collateral Property or its operation by any party to
any service agreement or management agreement.

(n)                          Other Material Real Property Agreements.  Except as
listed on Schedule 6.23, or, subject to the approval of Agent in its reasonable
discretion, as such schedule may be updated by Borrower from time to time in
connection with including additional collateral as security for the Obligations
as permitted pursuant to §5.5, there are no material agreements pertaining to
such Collateral Property or the operation or maintenance of either thereof other
than as described in this Agreement (including the Schedules hereto), PUD zoning
documents, the Title Policies, the title commitments with respect to the Land
delivered to Agent or otherwise disclosed in writing to the Agent by the
Borrower; and, except as disclosed on Schedule 6.23 hereto, no person or entity
has any right or option to acquire such Collateral Property thereon or any
portion thereof or interest therein.

§6.21              Loan Documents.  All of the representations and warranties
made by or on behalf of the Borrower and the Guarantors in this Agreement and
the other Loan Documents or any document or instrument delivered to the Agent or
the Banks pursuant to or in connection with any of such Loan Documents are true
and correct in all material respects, and neither the Borrower nor the
Guarantors has failed to disclose such information as is necessary to make such
representations and warranties not misleading.

§6.22              [Intentionally Omitted.]  

§6.23              Brokers.  None of the Borrower or the Guarantors has engaged
or otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder.

§6.24              Other Debt.  None of the Borrower or the Guarantors is in
default of the payment of any Indebtedness or any other agreement, mortgage,
deed of trust, security agreement, financing agreement, indenture or lease to
which any of them is a party.  Neither the Borrower nor any Guarantor is a party
to or bound by any agreement, instrument or indenture that may require the
subordination in right or time or payment of any of the Obligations to any other
indebtedness or obligation of the Borrower or such Guarantor.

§6.25              Solvency.  As of the Closing Date and after giving effect to
the transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower nor the
Guarantors is insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, such Person is
able to pay its debts as they become due, and such Person has sufficient capital
to carry on its business.

44

--------------------------------------------------------------------------------



§6.26              Contribution Agreement.  The Borrower and the Guarantors have
executed and delivered the Contribution Agreement, and the Contribution
Agreement constitutes the valid and legally binding obligations of such parties
enforceable against them in accordance with the terms and provisions thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

§6.27              No Fraudulent Intent.  Neither the execution and delivery of
this Agreement or any of the other Loan Documents nor the performance of any
actions required hereunder or thereunder is being undertaken by the Borrower or
any Guarantor with or as a result of any actual intent by any of such Persons to
hinder, delay or defraud any entity to which any of such Persons is now or will
hereafter become indebted.

§6.28              Transaction in Best Interests of Borrower;
Consideration.  The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower, the Guarantors, and the
creditors of such Persons.  The direct and indirect benefits to inure to the
Borrower and the Guarantors pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in Section 548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by the Borrower and the Guarantors pursuant to this Agreement and
the other Loan Documents, and but for the willingness of the Guarantors to
guaranty the Loan, Borrower would be unable to obtain the financing contemplated
hereunder which financing will enable the Borrower to have available financing
to conduct and expand its business.

§6.29              Ownership.  Borrower is the sole member of the Subsidiary
Property Owners and owns 100% of the economic and Voting Interests of the
Subsidiary Property Owners free and clear of all liens, restrictions, claims,
pledges, encumbrances, charges or rights of third parties and rights of setoff
or recoupment whatsoever other than those in favor of the Agent hereunder.  No
Person other than the Agent has any option, right of first refusal, right of
first offer or other right to acquire all or any portion of the Collateral.

§6.30              Embargoed Persons.  None of the Borrower or the Guarantors
are (and none of the Borrower or the Guarantors will be) a Person named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not engage in any dealings or transactions or otherwise be associated with such
persons.  In addition, Borrower hereby agree to provide to the Banks any
additional information that a Bank deems reasonably necessary from time to time
in order to ensure compliance with all applicable laws concerning money
laundering and similar activities.

45

--------------------------------------------------------------------------------



§6.31              Organizational Agreements.  Attached hereto as Schedule 6.31
is a true, accurate and complete list of all of the Organizational
Agreements.  The Borrower has delivered to the Agent true, correct and complete
copies of the Organizational Agreements, and none of the Organizational
Agreements has been modified or amended in any respect except as set forth on
Schedule 6.31.  Each of the Organizational Agreements has been duly authorized,
executed and delivered by the parties thereto and is in full force and effect.

§6.32              Restatement of Representations Set Forth in the Secured
Credit Agreement.  The Borrower and the Trust restate and affirm each and every
representation and warranty set forth in the Secured Credit Agreement as if the
same were more fully set forth herein (except to the extent of changes resulting
from transactions contemplated or permitted by the  Secured Credit Agreement and
changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, and except to the extent that such
representations and warranties relate expressly to an earlier date).

§7.      AFFIRMATIVE COVENANTS OF THE BORROWER AND THE GUARANTORS.

The Guarantors and the Borrower covenant and agree that, so long as any Loan or
Note is outstanding or any Bank has any obligation to make any Loans:

§7.1               Punctual Payment.  The Borrower will duly and punctually pay
or cause to be paid the principal and interest on the Loans and all interest and
fees provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes as well as all other sums owing pursuant to the Loan
Documents.

§7.2               Maintenance of Office.  The Borrower and the Guarantors will
maintain their chief executive office at 31500 Northwestern Highway, Suite 300,
Farmington Hills, Michigan, 48334, or at such other place in the United States
of America as the Borrower or Guarantors shall designate upon prior written
notice to the Agent and the Banks, where notices, presentations and demands to
or upon the Borrower or Guarantors in respect of the Loan Documents may be given
or made.

§7.3               Records and Accounts.  The Borrower and the Guarantors will
(a) keep true and accurate records and books of account in which full, true and
correct entries will be made in accordance with GAAP and (b) maintain adequate
accounts and reserves for all taxes (including income taxes), depreciation and
amortization of its properties, contingencies and other reserves.  Neither the
Borrower nor the Guarantors shall, without the prior written consent of the
Majority Banks, (x) make any material changes to the accounting principles used
by such Person in preparing the financial statements and other information
described in §6.4 except as required by GAAP or (y) change its fiscal year.

§7.4               Financial Statements, Certificates and Information.  The
Borrower and the Guarantors will deliver or cause to be delivered to each of the
Banks:

(a)                          as soon as practicable, but in any event not later
than one hundred (100) days after the end of each calendar year, the unaudited
balance sheet of the Subsidiary Property Owners and the audited balance sheet of
Borrower and the Trust, respectively, at the end of such year, and the related
unaudited statements (as to the Subsidiary Property Owners) and audited
statements as to Borrower and Trust of income, changes in shareholder’s equity
and cash flows for such year, each setting forth in comparative form the figures
for the previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP, and accompanied as to the Subsidiary Property
Owners by a certification by the principal financial or accounting officer of
the Subsidiary Property Owners that the information contained in such statements
fairly presents the financial position of the Subsidiary Property Owners as of
such date, and as to Borrower and Trust by an auditor’s report prepared without
qualification by a nationally recognized accounting firm, and any other
information the Banks may need to complete a financial analysis of the Borrower
and the Guarantors; provided, however, that unless otherwise requested by the
Agent or the Majority Banks, the Borrower shall not be required to deliver the
balance sheets, statements or other matters required by this §7.4(a) to the
extent the same are incorporated in the balance sheets, statements and other
matters delivered to the Banks by the Trust;

46

--------------------------------------------------------------------------------



(b)                          as soon as practicable, but in any event not later
than fifty-five (55) days after the end of each of the first three (3) calendar
quarters of each year, copies of the unaudited balance sheet of the Borrower and
the Guarantors, respectively, as at the end of such quarter, and the related
unaudited statements of income, changes in shareholder’s equity and cash flows
for the portion of the calendar year then elapsed, all in reasonable detail and
prepared in accordance with GAAP, together with a certification by the principal
financial or accounting officer of the Borrower and the Guarantors,
respectively, that the information contained in such financial statements fairly
presents the financial position of such Person on the date thereof (subject to
year-end adjustments); provided, however, that unless otherwise requested by the
Agent or the Majority Banks, the Borrower shall not be required to deliver the
balance sheets, statements or other matters required by this §7.4(b) to the
extent the same are incorporated in the balance sheets, statements and other
matters delivered to the Banks by the Trust;

(c)                          as soon as practicable, but in any event not later
than fifty-five (55) days after the end of each of the calendar quarters, an
updated Rent Roll and operating statements with respect to the Collateral
Property, such statements and reports to be in a form reasonably satisfactory to
Agent;

(d)                          at such times the Total Development Costs do not
equal or exceed $20,000,000.00, as soon as practicable, but in any event not
later than the fifteen (15) days after the end of each calendar month, an
updated certificate as to the Total Development Costs demonstrating Borrower’s
compliance with the availability limitations set forth in §2.2;

(e)                          at such times when there is an Aquia Joint Venture,
as soon as practicable, but in any event not later than fifteen (15) days after
the end of each calendar month, an updated certificate as to the Joint Venture
Value demonstrating Borrower’s compliance with the availability limitations set
forth in §2.2;

(f)                          promptly after they are filed with the Internal
Revenue Service, copies of all annual federal income tax returns and amendments
thereto of the Borrower and the Guarantors; and

(g)                          from time to time such other financial data and
information in the possession of the Borrower or the Guarantors (including
without limitation auditors’ management letters, property inspection and
environmental reports and information as to zoning and other legal and
regulatory changes affecting the Borrower, the Guarantors or their respective
Subsidiaries) as the Agent may reasonably request.

47

--------------------------------------------------------------------------------



Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Banks provided that such material is in
a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Banks upon Agent’s receipt thereof.  Upon
the request of Agent, the Borrower and the Guarantors shall deliver paper copies
thereof to Agent and the Banks.  The Borrower and the Guarantors authorize Agent
and Arranger to disseminate any such materials through the use of Intralinks,
SyndTrak or any other electronic information dissemination system, and the
Borrower and the Guarantors release Agent and the Banks from any liability in
connection therewith.

§7.5               Notices.

(a)                          Defaults.  The Borrower will promptly notify the
Agent in writing of the occurrence of any Default or Event of Default.  If any
Person shall give any notice or take any other action in respect of a claimed
default (whether or not constituting an Event of Default) under this Agreement
or under any note, evidence of indebtedness, indenture or other obligation to
which or with respect to which the Borrower or the Guarantors is a party or
obligor, whether as principal or surety, and such default would permit the
holder of such note or obligation or other evidence of indebtedness to
accelerate the maturity thereof, which acceleration would either cause a Default
or Event of Default or would have a material adverse effect on the Borrower or
any Guarantor, the Borrower shall forthwith give written notice thereof to the
Agent and each of the Banks, describing the notice or action and the nature of
the claimed default.

(b)                          Environmental Events.  The Borrower will promptly
give notice to the Agent (i) upon the Borrower obtaining knowledge of any
potential or known Release of any Hazardous Substances at or from the Collateral
Property; (ii) of any violation of any Environmental Law that the Borrower or
the Guarantors reports in writing or is reportable by such Person in writing (or
for which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency and (iii) upon becoming aware
thereof, of any inquiry, proceeding, investigation, or other action, including a
notice from any agency of potential environmental liability, of any federal,
state or local environmental agency or board, that in either case involves the
Collateral Property or has the potential to materially affect the assets,
liabilities, financial conditions or operations of the Borrower or any
Guarantor.

(c)                          Notice of Litigation and Judgments.  The Borrower
will give notice to the Agent in writing within fifteen (15) days of becoming
aware of any litigation or proceedings threatened in writing or any pending
litigation and proceedings affecting the Borrower or the Guarantors or to which
the Borrower or the Guarantors is or is to become a party involving an uninsured
claim against the Borrower or the Guarantors that could reasonably be expected
to have a materially adverse effect on the Borrower or the Guarantors and
stating the nature and status of such litigation or proceedings.  The Borrower
will give notice to the Agent, in writing, in form and detail satisfactory to
the Agent and each of the Banks, within ten (10) days of any judgment not
covered by insurance, whether final or otherwise, against a Subsidiary Property
Owner in an amount in excess of $1,000,000 or the Borrower or Trust in an amount
in excess of $5,000,000.

48

--------------------------------------------------------------------------------



(d)                          Notification of Banks.  Promptly after receiving
any notice under this §7.5, the Agent will forward a copy thereof to each of the
Banks, together with copies of any  certificates or other written information
that accompanied such notice.

§7.6               Existence; Maintenance of Property.  Borrower will do or
cause to be done all things necessary to preserve and keep in full force and
effect its legal existence.  Trust will do or cause to be done all things
necessary to preserve and keep in full force and effect its respective legal
existence.  Each Subsidiary Property Owner will do or cause to be done all
things necessary to preserve and keep in full force and effect its legal
existence.  Each Subsidiary Property Owner, the Borrower and the Trust will do
or cause to be done all things necessary to preserve and keep in full force all
of their respective rights and franchises.  The Borrower and the Guarantors will
continue to engage primarily in the businesses now conducted by it and in
related businesses.

§7.7               Insurance.  With respect to the properties and businesses of
the Subsidiary Property Owners, Borrower will procure and maintain or cause to
be procured and maintained insurance with financially sound and reputable
insurers against such casualties and contingencies as shall be in accordance
with the general practices of businesses engaged in similar activities in
similar geographic areas and in amounts, containing such terms, in such forms
and for such periods as may be reasonable and prudent, including, without
limitation, if there are any Buildings on the Land, “all risks” property
insurance (including builder’s risk, broad form flood, broad form earthquake and
comprehensive boiler and machinery coverages) on each Building on the Land and
the contents therein of the Subsidiary Property Owners in an amount not less
than one hundred percent (100%) of the full replacement cost of each such
Building and the contents therein, with a replacement cost endorsement and an
agreed amount endorsement, provided, however, that solely with respect to
earthquake insurance, such coverage may be in an amount less than one hundred
percent (100%) of the full replacement cost so long as such amount is
commercially reasonable and in accordance with general practices of businesses
engaged in similar activities in similar geographic areas.  Prior to
commencement of any site work or vertical construction for any new phase of
construction on the Collateral Property, Borrower shall furnish insurance
certificates evidencing that insurance coverages with companies, coverage and in
amounts reasonably satisfactory to Agent are in effect with respect to such new
phase of construction on the Collateral Property.

§7.8               Taxes.  The Borrower and the Guarantors will duly pay and
discharge, or cause to be paid and discharged, before the same shall become
overdue, all taxes, assessments and other governmental charges imposed upon it
and upon the Collateral Property, sales and activities, or any part thereof, or
upon the income or profits therefrom as well as all claims for labor, materials,
or supplies that if unpaid might by law become a lien or charge upon any of its
property; provided that any such tax, assessment, charge, levy or claim need not
be paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings and if the Borrower or the Guarantors shall
have set aside on its books adequate reserves with respect thereto; and
provided, further that forthwith upon the commencement of proceedings to
foreclose any lien that may have attached as security therefor, the Borrower or
such Guarantor either (i) will provide a bond issued by a surety reasonably
acceptable to the Agent and sufficient to stay all such proceedings or (ii) if
no such bond is provided, will pay each such tax, assessment, charge, levy or
claim.

49

--------------------------------------------------------------------------------



§7.9               Inspection of Properties and Books.  The Borrower and the
Guarantors shall permit the Banks at such Bank’s expense to visit and inspect
any of the properties of the Borrower or the Guarantors, and at the Borrower’s
expense to examine the books of account of the Borrower or the Guarantors (and
to make copies thereof and extracts therefrom) and to discuss the affairs,
finances and accounts of the Borrower or the Guarantors with, and to be advised
as to the same by, its officers, all at such reasonable times and intervals as
the Agent or any Bank may reasonably request, provided that so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
shall not be required to pay for such examinations more often than once in any
twelve (12) month period.  The Banks shall use good faith efforts to coordinate
such visits and inspections so as to minimize the interference with and
disruption to the Borrower’ normal business operations.

§7.10              Compliance with Laws, Contracts, Licenses, and Permits.  The
Borrower and the Guarantors will comply with (i) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
including all Environmental Laws, (ii) the provisions of its corporate charter,
limited liability company or operating agreement, partnership agreement or
declaration of trust, as the case may be, and other charter documents and
bylaws, (iii) all agreements and instruments to which it is a party or by which
it or any of its properties may be bound, (iv) all applicable decrees, orders,
and judgments, and (v) all licenses and permits required by applicable laws and
regulations for the conduct of its business or the ownership, use or operation
of its properties.  If at any time while any Loan or Note is outstanding or the
Banks have any obligation to make Loans, any authorization, consent, approval,
permit or license from any officer, agency or instrumentality of any government
shall become necessary or required in order that the Borrower or the Guarantors
may fulfill any of their respective obligations hereunder or under the other
Loan Documents, the Borrower will immediately take or cause to be taken all
steps necessary to obtain or cause such Guarantor to obtain such authorization,
consent, approval, permit or license and furnish the Agent and the Banks with
evidence thereof.

§7.11              Use of Proceeds.  Subject to the terms, covenants and
conditions set forth herein, the Borrower will use the proceeds of the Loans to
the Borrower solely (a) to reimburse and finance the development by the
Subsidiary Property Owners of the Collateral Property, (b) to pay closing costs,
and (c) for general corporate purposes including working capital.

§7.12              Further Assurances.  Each of the Borrower and Guarantors will
cooperate with the Agent and the Banks and execute such further instruments and
documents as the Banks or the Agent shall reasonably request to carry out to
their satisfaction the transactions contemplated by this Agreement and the other
Loan Documents.

§7.13              Compliance.  The Borrower and the Guarantors shall operate
their respective businesses in compliance with the terms and conditions of this
Agreement and the other Loan Documents.

§7.14              Management Agreements.  There shall not be any agreements
entered into by Borrower or the Guarantors for the management of the Collateral
Property without the prior written consent of Agent, such consent not to be
unreasonably withheld or delayed.

§7.15              Survey.  Not later than forty-five (45) days after Agent’s
request, Borrower shall furnish to Agent a Survey reasonably satisfactory to
Agent of the Collateral Property.

50

--------------------------------------------------------------------------------



§7.16              Construction of Improvements.  Once commenced, any phase of
construction on any Collateral Property shall be constructed and fully equipped
in a good and workmanlike manner with materials of high quality, in substantial
accordance with the plans and specifications and the Leases, and such
construction and equipping for such phase will be prosecuted with due diligence
and continuity until completion.

§7.17              Interest Rate Contract(s).  The Borrower shall at all times
from and after the date of this Agreement maintain in full force and effect, an
Interest Rate Contract(s) in form and substance satisfactory to Agent in an
amount necessary to ensure that the outstanding “Debt” (as hereinafter defined)
of Borrower, the Guarantors and their respective Subsidiaries that is Variable
Rate Debt does not exceed twenty-five percent (25%) of Consolidated Total
Adjusted Asset Value of the Borrower.  The Interest Rate Contract(s) shall be
provided by any Bank which is a party to the Secured Credit Agreement or a bank
or other financial institution that has unsecured, uninsured and unguaranteed
long-term debt which is rated at least A-3 by Moody’s Investor Service, Inc. or
at least A- by Standard & Poor’s Corporation.  The Borrower shall upon the
request of the Agent provide to the Agent evidence that the Interest Rate
Contract(s) is in effect.  For the purposes of this §7.17, the term “Debt” shall
mean any indebtedness of the Borrower, the Guarantors or any their respective
Subsidiaries, whether or not contingent, and without duplication, in respect of
(i) borrowed money evidenced by bonds, notes, debentures or similar instruments
or (ii) indebtedness secured by any mortgage, pledge, lien, charge, encumbrance
or any security interest existing on property owned by the Borrower, any
Guarantor or any of their respective Subsidiaries, to the extent that any such
items would appear as a liability on the balance sheet of the Borrower, the
Guarantors or any of their respective Subsidiaries in accordance with GAAP, and
also includes, to the extent not otherwise included, any obligation by the
Borrower, the Guarantors or any of their respective Subsidiaries to be liable
for, or to pay, as obligor, guarantor or otherwise (other than for purposes of
collection in the ordinary course of business), indebtedness of another Person
(other than the Borrower, any Guarantor or any of their respective Subsidiaries)
(it being understood that Debt shall be deemed to be incurred by the Borrower,
the Guarantors or any of their respective Subsidiaries whenever the Borrower,
any Guarantor or any of their respective Subsidiaries shall create, assume,
guarantee or otherwise become liable in respect thereof).

§7.18              Joint Ventures.  If Borrower or Aquia has elected to transfer
the Office Property, Residential Property or Hotel Property to a joint venture,
then Borrower and Aquia shall make commercially reasonable efforts to cause the
events in §5.2(c) to occur.  The Aquia Joint Venture shall be permitted to incur
Indebtedness; provided, however, in the event that a pledge to Agent occurs as
contemplated in §5.2(c)(i), then prior to any Aquia Joint Venture creating,
incurring, or suffering to create or incur, any Indebtedness (other than the
items set forth in §8.1(a) –(e)), Borrower and Aquia shall cause to be delivered
to Agent an intercreditor agreement in form and substance reasonably
satisfactory to Agent including reasonable customary provisions such as notices
of defaults and permitting the pledge and foreclosure of equity interests in the
Aquia Joint Venture.

§7.19              [Intentionally Omitted.]

§7.20              [Intentionally Omitted.]

§7.21              Casualty.  In the event of any loss or damage to the
Collateral Property in an amount in excess of $250,000.00, the respective
Subsidiary Property Owner shall give prompt written notice to the insurance
carrier and the Agent.  No Subsidiary Property Owner shall settle, adjust or
compromise any claim under such insurance policies without the prior written
consent of the Agent; provided, however, that such Subsidiary Property Owner may
make proof of loss, settle, adjust or compromise any claim under such insurance
policies which is of an amount less than $250,000.00 so long as no Default or
Event of Default has occurred and is continuing.  Any proceeds of such claim
shall be paid to the Agent and applied to the payment of the Obligations whether
or not then due, less reasonable out-of-pocket expenses incurred in connection
with the settlement, adjustment or compromise of such claim, and the Total
Commitment shall immediately and permanently be reduced by an amount reasonably
determined by Agent based on the extent of the casualty.

51

--------------------------------------------------------------------------------



§7.22              Condemnation.  In the event that all or any portion of the
Collateral Property shall be damaged or taken through condemnation (which term
shall include any damage or taking by any governmental authority,
quasi-governmental authority, any party having the power of condemnation, or any
transfer by private sale in lieu thereof), or any such condemnation shall be
threatened, which condemnation results in damage or taking or threat of taking
in amount in excess of $250,000.00 the Borrower shall give prompt written notice
to the Agent.  No Subsidiary Property Owner shall settle or compromise any
claim, action or proceeding relating to such damage or condemnation without the
prior written consent of the Agent; provided that such Subsidiary Property Owner
may make proof of loss and settle or compromise any such claim, action or
proceeding which is of an amount less than $250,000.00 so long as no Default or
Event of Default has occurred and is continuing.  Any proceeds, award or damages
from such damage or condemnation shall be paid to the Agent and applied to the
payment of the Obligations whether or not then due less reasonable out-of-pocket
expenses incurred in connection with the settlement or compromise of such claim,
action or proceeding, and the Total Commitment shall immediately and permanently
be reduced by an amount reasonably determined by Agent based on the extent of
the condemnation.

§7.23              Subsidiary Property Owners to Comply With Organizational
Agreements.  Each Subsidiary Property Owner shall conduct its business in full
compliance with and to not violate the terms and conditions of the
Organizational Agreements in any material respects, shall do all things
necessary to observe corporate limited liability company formalities, and to
preserve its existence, and no Subsidiary Property Owner will amend, modify or
otherwise change any of its Organizational Agreements without the prior written
consent of the Agent, except as may be permitted pursuant to §8.13.  Each
Subsidiary Property Owner shall perform all of its duties, responsibilities and
obligations under the Organizational Agreements.

§7.24              Compliance with Covenants in Secured Credit Agreement.  The
Borrower and the Trust agree to perform and comply with each and every covenant,
whether affirmative or negative, of the Borrower and the Trust set forth in the
Secured Credit Agreement and the other “Loan Documents” (as defined in the
Secured Credit Agreement) as if the same were more fully set forth herein.  In
the event that the Secured Credit Agreement shall terminate or otherwise be of
no force or effect, then the obligation of the Borrower and the Trust hereunder
to perform each and every covenant therein and to restate and reaffirm every
representation and warranty therein shall survive notwithstanding such
termination.  The Borrower and the Trust shall furnish to Agent each of the
financial statements, reports, compliance certificates and other items and
information required under Article 7 of the Secured Credit Agreement to be
delivered to the “Agent” or the “Banks” thereunder, in the form and on the dates
required by the Secured Credit Agreement to be delivered to the “Agent” or the
“Banks” for so long as this Agreement is in effect; provided that the delivery
of such items to the Banks as “Banks” and the “Agent” under the Secured Credit
Agreement shall satisfy the foregoing requirement.  Upon the request of Agent,
the Borrower and Guarantors shall enter into such amendments to the Loan
Documents as Agent may reasonably request to incorporate some or all of the
representatives, warranties and covenants of the Secured Credit Agreement into
the Loan Documents.

52

--------------------------------------------------------------------------------



§8.      CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE GUARANTORS.

The Borrower and the Guarantors, jointly and severally, covenant and agree that,
so long as any Loan or Note is outstanding or any of the Banks has any
obligation to make any Loans:

§8.1               Restrictions on Indebtedness.  No Subsidiary Property Owner
will create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness other than:

(a)                          Indebtedness to the Banks arising under any of the
Loan Documents;

(b)                          current liabilities of such Subsidiary Property
Owner incurred in the ordinary course of business but not incurred through (i)
the borrowing of money, or (ii) the obtaining of credit except for credit on an
open account basis customarily extended and in fact extended in connection with
normal purchases of goods and services;

(c)                          Indebtedness in respect of taxes, assessments,
governmental charges or levies and claims for labor, materials and supplies to
the extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of §7.8;

(d)                          Indebtedness in respect of judgments or awards the
existence of which does not create an Event of Default;

(e)                          endorsements for collection, deposit or negotiation
and warranties of products or services, in each case incurred in the ordinary
course of business;

(f)                          the Subsidiary Subordinate Debt, which, prior to
the making by Borrower of any such loan to Aquia that would constitute
Subsidiary Subordinate Debt, (i) is subordinated to the repayment of the
Obligations pursuant to a Subsidiary Subordination and Standstill Agreement in
form and substance satisfactory to Agent, and (ii) Borrower has delivered to
Agent any note or other document or instrument which evidences, constitutes,
guarantees or secures any of the Subsidiary Subordinate Debt or any right to
receive payments relating to the Subsidiary Subordinate Debt, which notes and
other instruments shall be accompanied by such endorsement and assignment as
Agent may reasonably require to transfer title to Agent;

(g)                          Indebtedness in respect of reverse repurchase
agreements having a term of not more than 180 days with respect to Investments
described in §8.3(d) or (e); and

(h)                          Indebtedness in respect of purchase money financing
for equipment, computers and vehicles acquired in the ordinary course of such
Subsidiary Property Owner’s business not exceeding $250,000.00.

53

--------------------------------------------------------------------------------



§8.2               Restrictions on Liens Etc.  No Subsidiary Property Owner
shall (a) create or incur or suffer to be created or incurred or to exist any
lien, encumbrance, mortgage, pledge, charge, restriction or other security
interest of any kind upon any of its property or assets of any character whether
now owned or hereafter acquired, or upon the income or profits therefrom;
(b) transfer any of its property or assets or the income or profits therefrom
for the purpose of subjecting the same to the payment of Indebtedness or
performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against it that if unpaid might by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over its general
creditors; (e) sell, assign, pledge or otherwise transfer any accounts, contract
rights, general intangibles, chattel paper or instruments, with or without
recourse; or (f) incur or maintain any obligation which prohibits the creation
or maintenance of any lien securing the Obligations (collectively, “Liens”);
provided that each Subsidiary Property Owner may create or incur or suffer to be
created or incurred or to exist:

(a)                          liens on properties to secure taxes, assessments
and other governmental charges or claims for labor, material or supplies in
respect of obligations not overdue or which are being contested as permitted by
§7.8;

(b)                          deposits or pledges made in connection with, or to
secure payment of, workers’ compensation, unemployment insurance, old age
pensions or other social security obligations;

(c)                          liens on properties other than (i) the Collateral
Property or any interest therein (including the rents, issues and profits
therefrom), (ii) any of the Collateral, or (iii) any interest of Borrower in
such Subsidiary Property Owner, in respect of judgments, awards or indebtedness,
the Indebtedness with respect to which is permitted by §8.1(d);

(d)                          encumbrances on properties consisting of easements,
rights of way, zoning restrictions, restrictions on the use of real property and
defects and irregularities in the title thereto, licenses (including for the
performance of due diligence by purchasers of the Land), and other minor
non-monetary liens or encumbrances none of which interferes materially with the
use of the property affected in the ordinary conduct of the business of such
Subsidiary Property Owner, which encumbrances, liens or defects do not
individually or in the aggregate have a materially adverse effect on the use or
value of such property or on the business of such Subsidiary Property Owner and
do not make title to such property unmarketable by the conveyancing standards in
effect where such property is located; and

(e)                          liens in favor of the Agent and the Banks under the
Loan Documents.

§8.3               Restrictions on Investments.  No Subsidiary Property Owner
will make or permit to exist or to remain outstanding any Investment except
Investments in:

(a)                          marketable direct or guaranteed obligations of the
United States of America that mature within one (1) year from the date of
purchase by the Borrower, Trust or their Subsidiaries;

54

--------------------------------------------------------------------------------



(b)                          marketable direct obligations of any of the
following: Federal Home Loan Mortgage Corporation, Student Loan Marketing
Association, Federal Home Loan Banks, Federal National Mortgage Association,
Government National Mortgage Association, Bank for Cooperatives, Federal
Intermediate Credit Banks, Federal Financing Banks, Export-Import Bank of the
United States, Federal Land Banks, or any other agency or instrumentality of the
United States of America;

(c)                          demand deposits, certificates of deposit, bankers
acceptances and time deposits of United States banks having total assets in
excess of $100,000,000; provided, however, that the aggregate amount at any time
so invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;

(d)                          [Intentionally Omitted];

(e)                          [Intentionally Omitted];

(f)                          repurchase agreements having a term not greater
than ninety (90) days and fully secured by securities described in the foregoing
subsection (a), (b) or (e) with banks described in the foregoing subsection (c)
or with financial institutions or other corporations having total assets in
excess of $500,000,000;

(g)                          shares of so-called “money market funds” registered
with the SEC under the Investment Company Act of 1940 which maintain a level
per-share value, invest principally in investments described in the foregoing
subsections (a) through (f) and have total assets in excess of $50,000,000;

(h)                          the Collateral Property;

(i)                          any loans to tenants under the Leases for tenant
improvements that are provided in the ordinary course of business; and

§8.4               Merger, Consolidation.  Neither the Borrower nor the
Guarantors will become a party to any merger, consolidation or other business
combination or disposition of all or substantially all of its assets except the
merger or consolidation of one or more of the Subsidiaries (other than any
Subsidiary Property Owner) of the Borrower with and into the Borrower.

§8.5               Conduct of Business.  No Subsidiary Property Owner will
conduct any of its business operations other than through such Subsidiary
Property Owner.  No reorganizations, spin-offs or new business lines of any
Subsidiary Property Owner shall be established or occur without the prior
written consent of the Majority Banks, except as permitted under §5.2.

§8.6               Compliance with Environmental Laws.  Neither the Borrower nor
the Guarantors will do any of the following:  (a) use any of the Collateral
Property or any portion thereof as a facility for the handling, processing,
storage or disposal of Hazardous Substances, except for such quantities of
Hazardous Substances as are appropriate for a retail shopping center mixed use
project (retail [including entertainment and health clubs], office, hospitality
and residential only) and used in the ordinary course of business and in
compliance in all material respects with all applicable Environmental Laws, (b)
cause or permit to be located on the Collateral Property any underground tank or
other underground storage receptacle for Hazardous Substances except in material
compliance with Environmental Laws, (c) generate any Hazardous Substances on the
Collateral Property except in material compliance with Environmental Laws, (d)
conduct any activity at the Collateral Property or use the Collateral Property
in any manner so as to cause a Release of Hazardous Substances on, upon or into
the Collateral Property or any surrounding properties or any threatened Release
of Hazardous Substances in any material amount which might give rise to
liability under CERCLA or any other Environmental Law, or (e) directly or
indirectly transport or arrange for the transport of any Hazardous Substances
(except in material compliance with all Environmental Laws).

55

--------------------------------------------------------------------------------



Each Subsidiary Property Owner shall:

(i)                                    in the event of any change in
Environmental Laws governing the assessment, release or removal of Hazardous
Substances, which change would lead a prudent lender to require additional
testing to avail itself of any statutory insurance or limited liability, take
all action (including, without limitation, the conducting of engineering tests
at the sole expense of the Borrower) to confirm that no Hazardous Substances are
or ever were Released or disposed of on the Collateral Property; and

(ii)                                   if any Release or disposal of Hazardous
Substances shall occur or shall have occurred on the Collateral Property
(including without limitation any such Release or disposal occurring prior to
the acquisition of the Collateral Property by such Subsidiary Property Owner),
cause the prompt containment and removal of such Hazardous Substances and
remediation of the Collateral Property to the extent required by and in full
compliance with all applicable laws and regulations and to the reasonable
satisfaction of the Majority Banks; provided, that the Borrower and the
Guarantors shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause (ii) so long as it or a responsible third party with
sufficient financial resources is taking reasonable action to remediate or
manage any event of noncompliance to the reasonable satisfaction of the Majority
Banks and no action shall have been commenced by any enforcement agency.  The
Majority Banks may engage their own environmental consultant to review the
environmental assessments and the Borrower’s and Guarantor’s compliance with the
covenants contained herein.

At any time after an Event of Default shall have occurred hereunder, or, whether
or not an Event of Default shall have occurred, at any time that the Agent or
the Majority Banks shall have reasonable grounds to believe that a Release or
threatened Release of Hazardous Substances may have occurred, relating to the
Collateral Property, or that the Collateral Property is not in compliance with
the Environmental Laws, the Agent may at its election (and will at the request
of the Majority Banks) obtain such environmental assessments of the Collateral
Property prepared by an Environmental Engineer as may be necessary or advisable
for the purpose of evaluating or confirming (i) whether any Hazardous Substances
are present in the soil or water at or adjacent to the Collateral Property and
(ii) whether the use and operation of the Collateral Property comply with all
Environmental Laws.  Environmental assessments may include detailed visual
inspections of the Collateral Property including, without limitation, any and
all storage areas, storage tanks, drains, dry wells and leaching areas, and the
taking of soil samples, as well as such other investigations or analyses as are
necessary or appropriate for a complete determination of the compliance of the
Collateral Property and the use and operation thereof with all applicable
Environmental Laws.  All such environmental assessments shall be at the sole
cost and expense of the Borrower.

56

--------------------------------------------------------------------------------



§8.7               Distributions.  Neither the Borrower nor the Trust shall make
any Distributions which would cause it to violate any of the following
covenants:

(a)                          In the event that a High Leverage Condition exists
(or would arise as a result of a Distribution), neither Borrower nor the Trust
shall make any Distribution if such Distribution is in excess of the amount
which, when added to the amount of all other Distributions paid in the same
fiscal quarter and the preceding three (3) fiscal quarters would exceed the
lesser of (i) an amount equivalent to 0.9252 cents per share of common stock of
the Trust or (ii) ninety-five percent (95%) of their respective Funds from
Operations for the four (4) consecutive fiscal quarters ending prior to the
quarter in which such Distribution is paid.

(b)                          In the event that a Target Leverage Condition
exists, the Borrower and the Trust shall not make any Distribution if such
Distribution is in excess of the amount which, when added to the amount of all
other Distributions paid in the same fiscal quarter and the preceding three (3)
fiscal quarters would exceed ninety-five percent (95%) of their respective Funds
from Operations for the four (4) consecutive fiscal quarters ending prior to the
quarter in which such Distribution is paid; provided, however, notwithstanding
the foregoing in this §8.7(b), Borrower and the Trust may, subject to the
limitations set forth in this Agreement (including specifically, but without
limitation, those contained in §8.7(b)) redeem existing Preferred Equity with
proceeds from an issuance of common equity or Preferred Equity of the Borrower
or the Trust so long as (i) no Event of Default shall have occurred and be
continuing on the date of any such repurchase and (ii) no Default or Event of
Default shall occur as a result of any such repurchase.  Notwithstanding the
foregoing, the Borrower may pay a Distribution to its partners of sums received
by it pursuant to the Tax Indemnity Agreement.

(c)                          In the event that an Event of Default shall have
occurred and be continuing, neither the Borrower nor the Trust shall make any
Distributions other than the minimum Distributions by the Borrower to the Trust
and by the Trust required under the Code to maintain the REIT Status of the
Trust, as evidenced by a certification of the principal financial or accounting
officer of the Trust containing calculations in reasonable detail satisfactory
in form and substance to Agent; provided, however, that neither Borrower nor the
Trust shall be entitled to make any Distributions in connection with the
repurchase of common or preferred stock of the Trust at any time after an Event
of Default shall have occurred and be continuing.

(d)                          Notwithstanding the foregoing, at any time when an
Event of Default shall have occurred and be continuing and the maturity of the
Obligations has been accelerated, neither the Borrower nor the Trust shall make
any Distributions whatsoever, directly or indirectly.

§8.8               Subsidiary Subordinate Debt.  Provided no Event of Default
has occurred and is continuing, and the maturity of the Obligations has not been
accelerated, Aquia, or any Subsidiary Property Owner which Agent approves in
writing to incur Subsidiary Subordinate Debt, shall be permitted to pay only
accrued but unpaid interest on the Subsidiary Subordinate Debt.  Without the
prior written consent of the Agent, which consent may be withheld by the Agent
in its sole and absolute discretion, neither the Borrower, Aquia nor any
Subsidiary Property Owner which Agent approves in writing to incur Subsidiary
Subordinate Debt shall (i) modify or amend the Subsidiary Subordinate Debt, (ii)
prepay, amortize, purchase, retire, redeem or otherwise acquire the Subsidiary
Subordinate Debt, or (iii) make any payments on the Subsidiary Subordinate Debt
at any time when an Event of Default shall have occurred and be continuing or
when the maturity of the Obligations has been accelerated.  Notwithstanding the
foregoing, in the event that the Borrower prepays a portion of the Loan pursuant
to the terms of Section 5.2(j) hereof, then Aquia shall have the right to
simultaneously pay a portion of the principal owing under Subsidiary Subordinate
Debt, but in no event more than the amount of the prepayment being
simultaneously made under Section 5.2(j).

57

--------------------------------------------------------------------------------



§8.9               Development Activity.  Neither the Borrower, the Trust nor
any of their respective Subsidiaries shall engage, directly or indirectly, in
any development except as expressly provided in this §8.9 and subject to the
terms of §8.10.  The Borrower, the Trust or any of their respective Subsidiaries
may engage, either directly or, in the case of the Borrower, through any
Subsidiary or Unconsolidated Affiliate of the Borrower, an Investment in which
is permitted under §8.15, in the development of property to be used principally
for retail shopping centers or a use ancillary thereto (except for the
development commonly known as Aquia Towne Center) which at any time has a total
cost (including acquisition, construction and other costs), whether such total
costs are incurred directly by the Borrower, the Trust or such Subsidiary or
through an Investment in an Unconsolidated Affiliate permitted under §8.15,
individually for each development project that is not in excess of ten percent
(10%) of the Consolidated Total Adjusted Asset Value of the Borrower, and in the
aggregate for all development projects that is not in excess of fifteen percent
(15%) of the Consolidated Total Adjusted Asset Value of the Borrower, without
the prior written consent of the Majority Banks.  For the purposes of
calculating the cost of developments by Subsidiaries or Unconsolidated
Affiliates, the cost of such developments shall be based upon the Borrower’s
interest in such Subsidiaries or Unconsolidated Affiliates.  For purposes of
this §8.9, the term “total cost” shall not include (x) costs specifically
reimbursable by tenants or shadow anchors (other than through rent or a gross up
of rent), (y) capitalized general and administrative expenses, or (z) operating
expenses and interest to the extent of operating income received from the
applicable development property, and the term “development” shall include the
new construction of a shopping center complex or the substantial renovation of
improvements to real property which materially change the character or size
thereof, but shall not include the addition of amenities or other related
facilities to existing Real Estate which is already used principally for
shopping centers; provided, however, that the term “development” shall not
include demolition of existing structures performed by Borrower or the addition
of an anchor store to an existing shopping center project provided that the
construction of such improvements is performed by the tenant, and the Borrower
(or any Subsidiary or Unconsolidated Affiliate thereof), the Trust or its
respective Subsidiary, as applicable, is only obligated to reimburse such tenant
for a fixed amount with respect to the cost of such construction upon completion
of such construction by such tenant.  The Borrower and the Trust each
acknowledges that the decision of the Majority Banks to grant or withhold such
consent shall be based on such factors as the Majority Banks deem relevant in
their sole discretion, including without limitation, evidence of sufficient
funds both from borrowings and equity to complete such development and evidence
that the Borrower (or any Subsidiary or Unconsolidated Affiliate thereof), the
Trust or either of its Subsidiaries has the resources and expertise necessary to
complete such project.  Nothing herein shall prohibit the Borrower, the Trust or
any of their respective Subsidiaries thereof from entering into an agreement to
acquire Real Estate which has been developed and initially leased by another
Person.  Neither the Borrower (or any Subsidiary or Unconsolidated Affiliate
thereof), the Trust nor any Subsidiary thereof shall acquire or hold any number
of undeveloped parcels of Real Estate which in the aggregate exceed five percent
(5%) of the Consolidated Total Adjusted Asset Value of the Borrower without the
prior written consent of the Majority Banks, provided that the acquisition or
holding of any outlots or property adjacent to any Real Estate owned by the
Borrower (or any Subsidiary or Unconsolidated Affiliate thereof), the Trust or
any Subsidiary thereof shall not be deemed to be an undeveloped parcel of Real
Estate for this purpose and options and purchase agreements to acquire any
property shall not be deemed an acquisition or holding of such
property.  Further, any new development project permitted under the terms of
this §8.9 engaged in by the Borrower (or any Subsidiary or Unconsolidated
Affiliate thereof), the Trust or any Subsidiary thereof, before any vertical
construction commences on any phase of such project, shall be either (i) at
least fifty percent (50%) pre-leased (based on the gross leasable area of the
improvements to the development, or the phase of the development project being
developed if the Borrower submits and the Agent agrees that the development
consists of more than one (1) phase, excluding outlots), including all anchors
in such phase (it being agreed that Borrower shall receive a credit against such
occupancy requirement for any space to be occupied by an anchor that has been
conveyed to such anchor), or under a purchase agreement to sell and all
construction bids shall be in place, and any such development shall continue to
be deemed an undeveloped parcel until such time as construction commences, or
(ii) sufficiently pre-leased such that based on such leases the gross income
from such leases upon completion of such project shall equal or exceed projected
operating expenses (including reserves for expenses not paid on a monthly
basis).  For purposes of this §8.9, property shall be deemed to be in
development at all times that it is Under Development.

58

--------------------------------------------------------------------------------



§8.10              Restrictions on New Development Activity and New
Redevelopment Activity.  

(a)                          In the event that a High Leverage Condition exists,
neither the Borrower, the Trust nor any of their respective Subsidiaries shall
engage, directly or indirectly (including through other Investments), in any New
Redevelopment Activity without Agent’s prior written consent unless Borrower
certifies (and provides any back-up documentation reasonably required by Agent)
to Agent that (i) Borrower has sufficient capital through committed equity,
third party debt or funds directly available to Borrower, Trust or their
respective Subsidiaries (other than from the Liquidity described in clause (ii)
below) to complete such New Redevelopment Activity on a timely basis, and (ii)
Borrower maintains Liquidity of not less than $8,000,000.00 beyond the Total
Construction Costs reasonably estimated by Borrower to complete all such New
Redevelopment Activity in the aggregate; provided, however, that no written
consent from Agent or certificate from Borrower to Agent shall be required (x)
in the event that the Total Construction Costs estimated by Borrower to complete
such individual New Redevelopment Activity do not exceed $3,000,000.00 at such
time as site work or vertical construction for the New Redevelopment Activity is
commenced, or (y) in the event that the terms of any joint venture agreement in
effect as of the date of this Agreement require the New Redevelopment Activity
to occur without the prior approval by Borrower or its Subsidiaries, or would
force a liquidation of the joint venture or a sale of the property if such
approval is not given.

(b)                          In the event that a High Leverage Condition exists,
neither the Borrower, the Trust nor any of their respective Subsidiaries shall
engage, directly or indirectly (including through other Investments) in any New
Development Activity except to the extent that the terms of any joint venture
agreement in effect as of the date of this Agreement requires a New Development
Activity to occur without the prior approval by Borrower or its Subsidiaries, or
would force a liquidation of the joint venture or a sale of property if such
approval is not given.  Agent and the Banks acknowledge and agree that that
projects described on Schedule 8.10 hereto shall not constitute New Development
Activity.

59

--------------------------------------------------------------------------------



(c)                          In the event that a Target Leverage Condition
exists, Borrower, the Trust and their Subsidiaries may pursue New Redevelopment
Activity and New Development Activity subject to the limitations in §8.9.

(d)                          The terms of this §8.10 shall not limit the terms
of §8.9.

§8.11              Additional Restrictions Concerning the Collateral
Property.  Subject to the terms of §3.2 and §5.2 of this Agreement and except as
provided therein and except for Permitted Liens, no Subsidiary Property Owner
will, without the prior written consent of the Agent in each instance, directly
or indirectly: (i) sell, convey, assign, transfer, lease, contribute, option,
mortgage, pledge, encumber, charge, hypothecate or dispose of any Collateral
Property or any part thereof or interest therein; or any income or profits
therefrom, or any other accounts, contract rights, general intangibles,
instruments, chattel paper or other assets or claims, whether now owned or
hereafter acquired; or (ii) create or suffer to be created or to exist any lien,
encumbrance, security interest, mortgage, pledge, restriction, attachment or
other charge of any kind upon, or any levy, seizure, attachment or foreclosure
of, the Collateral Property or any part thereof or interest therein, or any
income or profit therefrom, or any other accounts, contract rights, general
intangibles, instruments, chattel paper or other assets or claims, whether now
owned or hereafter acquired.  For the purposes of this paragraph, the sale,
conveyance, transfer, disposition, alienation, hypothecation or encumbering of
all or any portion of any interest in any Subsidiary Property Owner or the
creation or addition of a new shareholder or other owner of any interest in any
Subsidiary Property Owner shall be deemed to be a transfer of an interest in a
Collateral Property.  Notwithstanding the foregoing, the Subsidiary Property
Owners may enter into leases, or amend or terminate existing leases, in the
ordinary course of business.  Notwithstanding the foregoing, in the event that
Aquia desires to enter into any cross easements or condominium declarations with
respect to the development of Aquia Towne Center, any such agreements shall be
subject to the review and approval of Agent, which approval shall not be
unreasonably withheld, conditioned or delayed.

§8.12              Additional Covenants with Respect to Indebtedness,
Operations, Fundamental Changes.  Notwithstanding anything in this Agreement to
the contrary, each Subsidiary Property Owner represents, warrants and covenants
as of the date hereof and until such time as the Obligations are paid in full
that such Subsidiary Property Owner:

(a)                          does not own and will not own any asset other than
the Collateral Property or Joint Venture Interests acquired as the result of an
arms-length transaction with a third party other than an Affiliate, and such
incidental personal property as such Subsidiary Property Owner considers
necessary, advisable, convenient or appropriate in connection with the ownership
of such assets;

(b)                          is not engaged and will not engage in any business
other than the ownership and operation and sale of its assets described in
8.12(a);

60

--------------------------------------------------------------------------------



(c)                          does not and will not have any Subsidiaries
(whether the same would constitute an entity that could be consolidated on such
Subsidiary Property Owner’s financial statements or a minority interest);

(d)                          will not enter into any contract or agreement with
any partner, member, shareholder, principal or affiliate of such Subsidiary
Property Owner or any affiliate of any such partner, member, shareholder,
principal or affiliate, except upon terms and conditions that are intrinsically
fair and substantially similar to those that would be available on an
arms-length basis with third parties other than an affiliate (provided that the
foregoing shall not prohibit the execution of the agreements described on
Schedule 6.23 hereto or performance thereunder);

(e)                          has no other Indebtedness and will not incur any
Indebtedness, other than Indebtedness permitted pursuant to §8.1;

(f)                          will not make any loans or advances to any third
party other than any loans to tenants under the Leases for tenant improvements
that are provided in the ordinary course of business;

(g)                          is and will remain solvent and pay its debts and
liabilities (including, without limitation, employment and overhead expenses)
from its own assets as the same shall become due;

(h)                          has done or caused to be done and will do all
things necessary to observe limited liability company, partnership or corporate
formalities, as applicable, and to preserve its existence, and will not, nor
will any member thereof amend, modify or otherwise change its organizational
documents in a manner which adversely affects such Subsidiary Property Owner’s
existence as a single purpose entity;

(i)                          will conduct and operate its business as presently
conducted and operated;

(j)                          will maintain books and records and bank accounts
(if any) separate from those of its affiliates, including its members;

(k)                          will be, and at all times will hold itself out to
the public as, a legal entity separate and distinct from any other entity
(including any affiliate thereof, including any partner, member, shareholder or
any affiliate of any partner, member or shareholder of such Subsidiary Property
Owner);

(l)                          will maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations;

(m)                          will not, nor shall any member, partner,
shareholder or affiliate, seek the dissolution or winding up, in whole or in
part, of such Subsidiary Property Owner;

(n)                          will not enter into any transaction of merger,
consolidation or other business combination, or acquire by purchase or otherwise
all or substantially all of the business or assets of, or any stock or
beneficial ownership of, such Subsidiary Property Owner;

61

--------------------------------------------------------------------------------



(o)                          will not commingle the funds and other assets of
such Subsidiary Property Owner with those of any partner, member, shareholder,
any affiliate or any other Person;

(p)                          has and will maintain its assets in such a manner
that it is not costly or difficult to segregate, ascertain or identify its
individual assets from those of any affiliate or any other Person;

(q)                          does not and will not hold itself out to be
responsible for the debts or obligations of any other Person other than to
guaranty the Obligations of Borrower under the Loan Documents; and

(r)                          shall comply with the provisions of the
Organizational Agreements.

§8.13              Modification of Organizational Agreements and other Key
Documents.  No Subsidiary Property Owner shall modify, amend, cancel, release,
surrender or terminate any of the Organizational Agreements, or dissolve,
liquidate, redeem, cancel, wind-up or permit the dissolution, liquidation,
redemption, cancellation, winding-up or expiration of such Subsidiary Property
Owner, or any of the Organizational Agreements, or seek or permit the partition
of any of the assets of such Subsidiary Property Owner, without in each instance
the prior written consent of the Agent, which consent may be withheld by the
Agent in its sole and absolute discretion.  Notwithstanding the foregoing,
however, Agent shall not unreasonably withhold its consent to any modification
or amendment of the Organizational Agreements which does not affect or have an
impact on (a) the management of such Subsidiary Property Owner, (b) any voting
rights, (c) the rights to receive distributions, (d) any provisions of the
Organizational Agreements concerning actions that such Subsidiary Property Owner
is either authorized to do or that are ultra vires, or (e) otherwise materially
affect such Subsidiary Property Owner or the rights and benefits afforded to the
Agent and the Banks pursuant to this Agreement and the other Loan Documents.

§8.14              Trust Preferred Equity and Subordinated Debt.  The Borrower
and the Trust shall not permit the Trust Preferred Equity and Subordinated Debt
to exceed in the aggregate $150,000,000 (provided that to the extent any such
Trust Preferred Equity and Subordinated Debt exceeds such limit, such excess
shall be considered Indebtedness for the purposes of this Agreement).  The
Borrower and the Trust will not make or permit any amendment or modification to
the indenture, note or other agreements evidencing or governing any Trust
Preferred Equity or Subordinated Debt without Agent’s prior written approval, or
directly or indirectly pay, prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire any Trust Preferred Equity or Subordinated
Debt.

§8.15              Investments in Subsidiaries.  In no event shall Investments
in Subsidiaries of the Borrower or the Trust that are not one hundred percent
(100%) owned by the Borrower or Trust or in Unconsolidated Affiliates, which
Subsidiaries or Unconsolidated Affiliates are engaged in the ownership of Real
Estate or development activity pursuant to §8.9 or §8.10, and Investments in
mortgages and notes receivables from such Subsidiaries or Unconsolidated
Affiliates (including the principal amount payable pursuant to such notes)
exceed fifteen percent (15%) of Borrower’s Consolidated Total Adjusted Asset
Value in the aggregate without the prior written consent of the Required
Banks.  For the purposes of this §8.15 only, notes receivable from
Unconsolidated Affiliates shall be valued at face value (subject to reduction as
a result of payments thereon).

62

--------------------------------------------------------------------------------



§8.16              Recourse Indebtedness.  Subject to the provisions of §9, in
no event shall other Recourse Indebtedness (whether secured or unsecured) of the
Borrower and its Subsidiaries (other than Subsidiary Guarantors) (excluding the
Indebtedness evidenced by the Secured Credit Agreement) in the aggregate exceed
twenty percent (20%) of Consolidated Total Adjusted Asset Value (provided that
the liability under any completion guaranty shall equal the remaining costs to
complete the applicable construction project in excess of construction loan or
mezzanine loan proceeds available therefor and any equity deposited or invested
for the payment of such costs; and provided further that Indebtedness of
Borrower or any of its Subsidiaries with respect to the TIF Guaranty and any
other guaranty obligation which the Majority Banks may in its discretion approve
in writing shall not be included for the purposes of this §8.16 unless (i) a
claim shall have been made against the Trust, Borrower or a Subsidiary of either
of them on account of such guaranty, or (ii) with respect to any other guaranty
obligation which the Majority Banks may in their sole discretion approve in
writing to not be included for the purposes of §8.16 the occurrence of such
other events with respect thereto as the Majority Banks may require in
connection with their approval of such obligation).

§9.      FINANCIAL COVENANTS OF THE TRUST AND THE BORROWER.  

The Borrower and the Trust, jointly and severally, covenant and agree that, so
long as any Loan or Note is outstanding or any Bank has any obligation to make
any Loans, each of them will comply with the following:

§9.1               Liabilities to Assets Ratio.  Each of the Borrower and the
Trust will not permit the ratio of its Consolidated Total Liabilities to
Consolidated Total Adjusted Asset Value to exceed the ratios set forth below for
the periods specified below.

Period Ending on or Before:

Total Leverage Ratio

March 30, 2011 65% March 31, 2011 and Thereafter 60%

§9.2               Fixed Charges Coverage.  The Borrower will not permit the
Borrower’s Consolidated Operating Cash Flow for the period covered by the four
(4) previous consecutive fiscal quarters (treated as a single accounting period)
to be less than 1.50 times the Fixed Charges of the Borrower and the Trust for
such period; provided, however, that for purposes of determining compliance with
this covenant, prior to such time as the Borrower has owned and operated a
parcel of Real Estate for four (4) full fiscal quarters, the Operating Cash Flow
with respect to such parcel of Real Estate for the number of full fiscal
quarters which the Borrower has owned and operated such parcel of Real Estate as
annualized shall be utilized.  Additionally, for the purposes of calculating
Consolidated Operating Cash Flow under this §9.2, Operating Cash Flow
attributable to any Redevelopment Property shall be included even if such
Redevelopment Property is then being valued at cost for the purposes of
calculating Borrower’s Consolidated Total Adjusted Asset Value.  For the
purposes of this §9.2, the Operating Cash Flow and Debt Service attributable to
any Real Estate and the principal indebtedness repaid as a part of such sale
shall be excluded from the calculations when such Real Estate is sold.

63

--------------------------------------------------------------------------------



§9.3               Consolidated Tangible Net Worth.  The Borrower will not
permit its Consolidated Tangible Net Worth to be less than $450,000,000 plus
seventy-five percent (75%) of any Net Offering Proceeds from Equity Offerings
received by the Borrower or the Trust after the date of this Agreement (except
to the extent of any of such Net Offering Proceeds from an issuance of common
equity or Preferred Equity of the Borrower or the Trust which are used to retire
an existing issue of preferred equity of Borrower or the Trust, respectively).

§9.4               [Intentionally Omitted.]

§10.     CLOSING CONDITIONS.

The obligations of the Agent and the Banks to enter into this Agreement and to
make the Loans to the Borrower shall be subject to the satisfaction of the
following:

§10.1              Loan Documents.  Each of the Loan Documents shall have been
duly executed and delivered by the respective parties thereto, shall be in full
force and effect and shall be in form and substance reasonably satisfactory to
the Agent.  The Agent shall have received a fully executed copy of each such
document, except that each Bank shall have received a fully executed counterpart
of its Note, if any.

§10.2              Certified Copies of Organizational Documents.  The Agent
shall have received from the Borrower a copy, certified as of a recent date by
the appropriate officer of each State in which the Borrower or the Guarantors,
as applicable, is organized or in which the Collateral Property is located and a
duly authorized partner, member or officer of such Person, as applicable, to be
true and complete, of the partnership agreement, corporate charter, declaration
of trust or other organizational documents of the Borrower or the Guarantors, as
applicable, or its qualification to do business, as applicable, as in effect on
such date of certification.

§10.3              Resolutions.  All action on the part of the Borrower and the
Guarantors as applicable, necessary for the valid execution, delivery and
performance by such Person of this Agreement and the other Loan Documents to
which such Person is or is to become a party shall have been duly and
effectively taken, and evidence thereof satisfactory to the Agent shall have
been provided to the Agent.  The Agent shall have received from the Trust true
copies of the resolutions adopted by its board of directors authorizing the
transactions described herein, each certified by its secretary as of a recent
date to be true and complete.

§10.4              Incumbency Certificate; Authorized Signers.  The Agent shall
have received incumbency certificates, dated as of the date of this Agreement,
signed by a duly authorized officer of the Trust (with respect to the Borrower),
and the Subsidiary Property Owners and giving the name and bearing a specimen
signature of each individual who shall be authorized to sign, in the name and on
behalf of such Subsidiary Property Owner, the Borrower and the Trust, each of
the Loan Documents to which such Person is or is to become a party.  The Agent
shall have also received from the Borrower a certificate, dated as of the date
of this Agreement, signed by a duly authorized officer of the Borrower and
giving the name and specimen signature of each individual who shall be
authorized to make Loan and Conversion Requests, and to give notices and to take
other action on behalf of the Borrower under the Loan Documents.

§10.5              Opinion of Counsel.  The Agent shall have received a
favorable opinion addressed to the Banks and the Agent and dated as of the date
of this Agreement, in form and substance satisfactory to the Banks and the
Agent, from counsel of the Borrower and the Guarantors as to such matters as the
Agent shall reasonably request.

64

--------------------------------------------------------------------------------



§10.6              Payment of Fees.  The Borrower shall have paid to KeyBank the
fees required to be paid at closing pursuant to §4.2.

§10.7              Performance; No Default.  The Borrower and Guarantors shall
have performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

§10.8              Representations and Warranties.  The respective
representations and warranties made by the Borrower and the Guarantors in the
Loan Documents or otherwise made by or on behalf of the Subsidiary Property
Owners, the Borrower or the Trust in connection therewith or after the date
thereof shall have been true and correct in all material respects when made and
shall also be true and correct in all material respects on the Closing Date.

§10.9              Proceedings and Documents.  All proceedings in connection
with the transactions contemplated by this Agreement and the other Loan
Documents shall be reasonably satisfactory to the Agent and the Agent’s Special
Counsel in form and substance, and the Agent shall have received all information
and such counterpart originals or certified copies of such documents and such
other certificates, opinions or documents as the Agent and the Agent’s Special
Counsel may reasonably require.

§10.10             Stockholder and Partner Consents.  The Agent shall have
received evidence satisfactory to the Agent that all necessary stockholder,
member and partner consents required in connection with the consummation of the
transactions contemplated by this Agreement and the other Loan Documents have
been obtained.

§10.11             Equity.  Borrower shall have provided evidence reasonably
satisfactory to Agent of the total amount of costs and expenditures incurred by
Aquia with respect to the development of the Collateral Property owned by Aquia.

§10.12             [Intentionally Omitted.]  

§10.13             Contribution Agreement.  The Agent shall have received an
executed original counterpart of the Contribution Agreement.

§10.14             No Legal Impediment.  No change shall have occurred in any
law or regulations thereunder or interpretations thereof that in the reasonable
opinion of any Bank would make it illegal for such Bank to make such Loan.

§10.15             Governmental Regulation.  Each Bank shall have received such
statements in substance and form reasonably satisfactory to such Bank as such
Bank shall require for the purpose of compliance with any applicable regulations
of the Comptroller of the Currency or the Board of Governors of the Federal
Reserve System.

§10.16             [Intentionally Omitted.]

65

--------------------------------------------------------------------------------



§10.17             [Intentionally Omitted.]

§10.18             No Condemnation/Taking.  The Agent shall have received
written confirmation from the Borrower that no condemnation proceedings are
pending or to the Borrower’s knowledge threatened against any Collateral
Property or, if any such proceedings are pending or threatened, identifying the
same and the Collateral Property affected thereby and the Agent shall have
determined that none of such proceedings is or will be material to the
Collateral Property affected thereby.

§10.19             Other.  The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

§11.     CONDITIONS TO ALL BORROWINGS.

The obligations of the Banks to make any Loan, whether on or after the date of
this Agreement, shall also be subject to the satisfaction of the following
conditions precedent:

§11.1              Prior Conditions Satisfied.  All conditions set forth in §10
shall continue to be satisfied as of the date upon which any Loan is to be made.

§11.2              Representations True; No Default.  Each of the
representations and warranties made by or on behalf of the Borrower or the
Guarantors contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true as of the date as of which they were made and shall also
be true at and as of the time of the making of such Loan with the same effect as
if made at and as of that time (except to the extent of changes resulting from
transactions contemplated or permitted by this Agreement and the other Loan
Documents and changes occurring in the ordinary course of business that singly
or in the aggregate are not materially adverse, and except to the extent that
such representations and warranties relate expressly to an earlier date) and no
Default or Event of Default shall have occurred and be continuing.  The Agent
shall have received a certificate of the Borrower and the Guarantors signed by
an authorized officer of the Borrower and the Guarantors to such effect.

§11.3              Borrowing Documents.  In the case of any request for a Loan,
the Agent shall have received the request for a Loan required by §2.7 in the
form of Exhibit D hereto.

§12.     EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1              Events of Default and Acceleration.  If any of the following
events (“Events of Default” or, if the giving of notice or the lapse of time or
both is required, then, prior to such notice or lapse of time, “Defaults”) shall
occur:

(a)                          the Borrower shall fail to pay any principal of any
of the Loans after the same shall become due and payable, whether at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment;

(b)                          the Borrower shall fail to pay any interest on the
Loans, or any other fees or sums due hereunder or under any of the other Loan
Documents, within ten (10) days after the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment;

66

--------------------------------------------------------------------------------



(c)                          the Borrower or any Guarantor or any of their
respective Subsidiaries shall fail to perform or observe any term, covenant,
condition or agreement contained in §7.24 and such failure under this §12.1(c)
shall, as to the particular covenant or covenants contained in the Secured
Credit Agreement not so performed or observed continue beyond the period of any
grace or notice and cure period set forth in the Secured Credit Agreement with
respect to the non-performance of such covenant;

(d)                          the Borrower or any Guarantor shall fail to perform
any other material term, covenant or agreement contained herein or in any of the
other Loan Documents (other than those specified in this §12), and such failure
shall continue for thirty (30) days after written notice thereof shall have been
given to the Borrower by the Agent;

(e)                          any representation or warranty made by or on behalf
of the Borrower or any Guarantor in this Agreement or any other Loan Document,
or in any report, certificate, financial statement, request for a Loan, or in
any other document or instrument delivered pursuant to or in connection with
this Agreement, any advance of a Loan or any of the other Loan Documents shall
prove to have been false in any material respect upon the date when made or
deemed to have been made or repeated;

(f)                          the Borrower or any Guarantor shall fail to pay at
maturity, or within any applicable period of grace, any obligation for borrowed
money or credit received or other Indebtedness (including, without limitation,
any Derivatives Contract), or fail to observe or perform any material term,
covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any such borrowed money or credit received or other
Indebtedness for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof or require the
prepayment or purchase thereof, provided that solely with respect to Borrower
and Trust the events described in this §12.1(f) shall not constitute an Event of
Default unless such failure to perform, together with other failures to perform
as described in this §12.1(f), involve singly or in the aggregate obligations
for Recourse Indebtedness totaling in excess of $10,000,000.00 or Non-recourse
Indebtedness totaling in excess of $30,000,000.00;

(g)                          the Borrower or any Guarantor, (i) shall make an
assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of any such Person or of any substantial part
of the assets of any thereof, (ii) shall commence any case or other proceeding
relating to any such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or (iii) shall take any action to
authorize or in furtherance of any of the foregoing;

(h)                          a petition or application shall be filed for the
appointment of a trustee or other custodian, liquidator or receiver of any of
the Borrower or any Guarantor or any substantial part of the assets of any
thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty (60)
days following the filing or commencement thereof;

67

--------------------------------------------------------------------------------



(i)                          a decree or order is entered appointing any
trustee, custodian, liquidator or receiver or adjudicating any of the Borrower
or any Guarantor bankrupt or insolvent, or approving a petition in any such case
or other proceeding, or a decree or order for relief is entered in respect of
any such Person in an involuntary case under federal bankruptcy laws as now or
hereafter constituted;

(j)                          there shall remain in force, undischarged,
unsatisfied and unstayed, for more than sixty (60) days, whether or not
consecutive, any uninsured final judgment against any of the Borrower or any
Guarantor that, with other outstanding uninsured final judgments, undischarged,
against such Persons exceeds in the aggregate $1,000,000.00 with respect to
any  Subsidiary Property Owner and $10,000,000 with respect to the Borrower and
the Trust;

(k)                          any of the Loan Documents shall be canceled,
terminated, revoked or rescinded otherwise than in accordance with the terms
thereof or with the express prior written agreement, consent or approval of the
Banks, or any action at law, suit in equity or other legal proceeding to cancel,
revoke or rescind any of the Loan Documents shall be commenced by or on behalf
of the Borrower, any Guarantor, any of their respective Subsidiaries or any of
their respective holders of Voting Interests, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof;

(l)                          any dissolution, termination, partial or complete
liquidation, merger or consolidation of the Borrower or any Guarantor or any
sale, transfer or other disposition of the assets of the Borrower or any
Guarantor other than as permitted under the terms of this Agreement or the other
Loan Documents;

(m)                          any suit or proceeding shall be filed against any
of the Borrower or any Guarantor or any of their respective assets which in the
good faith business judgment of the Majority Banks after giving consideration to
the likelihood of success of such suit or proceeding and the availability of
insurance to cover any judgment with respect thereto and based on the
information available to them if adversely determined, would have a materially
adverse effect on the ability of the Borrower or any Guarantor to perform each
and every one of its obligations under and by virtue of the Loan Documents and
such suit or proceeding is not dismissed within sixty (60) days following the
filing or commencement thereof;

(n)                          the Borrower or any Guarantor or any Person so
connected with them shall be indicted for a federal crime, a punishment for
which could include the forfeiture of any assets of the Borrower or any
Guarantor, including the Collateral;

(o)                          with respect to any Guaranteed Pension Plan, an
ERISA Reportable Event shall have occurred and the Majority Banks shall have
determined in their reasonable discretion that such event reasonably could be
expected to result in liability of the Borrower or any Guarantor to the PBGC or
such Guaranteed Pension Plan in an aggregate amount exceeding $1,000,000 and
such event in the circumstances occurring reasonably could constitute grounds
for the termination of such Guaranteed Pension Plan by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer such Guaranteed Pension Plan; or a trustee shall have been appointed
by the United States District Court to administer such Plan or the PBGC shall
have instituted proceedings to terminate such Guaranteed Pension Plan;

68

--------------------------------------------------------------------------------



(p)                          a Change of Control shall occur;

(q)                          Dennis Gershenson shall cease to be active on a
daily basis in the management of the Trust and the Borrower and a competent and
experienced successor for such Person shall not be approved by the Majority
Banks within six (6) months of such event, such approval not to be unreasonably
withheld;

(r)                          The Borrower and the Trust and any of their
respective Subsidiaries shall fail to pay at maturity, or within any applicable
period of grace, any Subordinated Debt, or fail to observe or perform any
material term, covenant or agreement contained in any agreement by which it is
bound, evidencing or securing any such Subordinated Debt for such period of time
as would permit (assuming the giving of appropriate notice if required) the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof or require a redemption, retirement, prepayment, purchase
or defeasance thereof;

(s)                          any Event of Default (as defined in any of the
other Loan Documents) shall occur; or

(t)                          An “Event of Default” (as defined in the Secured
Credit Agreement) shall occur.

then, and in any such event, the Agent may, and upon the request of the Majority
Banks shall, by notice in writing to the Borrower (in addition to the rights
afforded under §12.3) declare all amounts owing with respect to this Agreement,
the Notes, and the other Loan Documents to be, and they shall thereupon
forthwith become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower; provided that in the event of any Event of Default specified in
§12.1(g), §12.1(h) or §12.1(i), all such amounts shall become immediately due
and payable automatically without any requirement of presentment, demand,
protest or other notice of any kind from any of the Banks or the Agent.

§12.2              Limitation of Cure Periods.  Notwithstanding the provisions
of subsections (b) and (d) of §12.1, the cure periods provided therein shall not
be allowed and the occurrence of a Default thereunder immediately shall
constitute an Event of Default for all purposes of this Agreement and the other
Loan Documents if, within the period of twelve (12) months immediately preceding
the occurrence of such Default, there shall have occurred two (2) periods of
cure or portions thereof under any one or more than one of said subsections.

§12.3              Termination of Commitments.  If any one or more Events of
Default specified in §12.1(g), §12.1(h) or §12.1(i) shall occur, then
immediately and without any action on the part of the Agent or any Bank any
unused portion of the credit hereunder shall terminate and the Banks shall be
relieved of all obligations to make Loans to the Borrower.  If any other Event
of Default shall have occurred, the Agent, upon the election of the Majority
Banks, may by notice to the Borrower terminate the obligation to make Loans to
the Borrower.  No termination under this §12.3 shall relieve the Borrower of its
obligations to the Banks arising under this Agreement or the other Loan
Documents.

69

--------------------------------------------------------------------------------



§12.4              Remedies.  In case any one or more of the Events of Default
shall have occurred and be continuing, and whether or not the Banks shall have
accelerated the maturity of the Loans pursuant to §12.1, the Agent on behalf of
the Banks may, with the consent of the Majority Banks but not otherwise, proceed
to protect and enforce their rights and remedies under this Agreement, the
Notes, or any of the other Loan Documents by suit in equity, action at law or
other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, including to
the full extent permitted by applicable law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right.  No remedy herein conferred upon the Agent or the
holder of any of the Obligations is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.  In the event that all or any portion
of the Obligations is collected by or through an attorney-at-law, the Borrower
shall pay all costs of collection including, but not limited to, reasonable
attorneys’ fees.

§12.5              Distribution of Proceeds.  In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or assets
of the Borrower or the Guarantors, such monies shall be distributed for
application as follows:

(a)                          First, to the payment of, or (as the case may be)
the reimbursement of, the Agent for or in respect of all reasonable costs,
expenses, disbursements and losses which shall have been incurred or sustained
by the Agent to protect or preserve the Collateral or in connection with the
collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent under this Agreement or any of the other Loan Documents
or in respect of the Collateral or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent to such monies;

(b)                          Second, to all other Obligations in such order or
preference as the Majority Banks shall determine; provided, however, that (i)
distributions in respect of such Obligations shall be made pari passu among
Obligations with respect to the Agent’s fee payable pursuant to §4.3 and all
other Obligations, (ii) in the event that any Bank shall have wrongfully failed
or refused to make an advance under §2.5 and such failure or refusal shall be
continuing, advances made by other Banks during the pendency of such failure or
refusal shall be entitled to be repaid as to principal and accrued interest in
priority to the other Obligations described in this subsection (b), (iii)
Obligations owing to the Banks with respect to each type of Obligation such as
interest, principal, fees and expenses, shall be made among the Banks pro rata,
and (iv) amounts received or realized from the Borrower shall be applied against
the Obligations of the Borrower; and provided, further that the Majority Banks
may in their discretion make proper allowance to take into account any
Obligations not then due and payable; and

70

--------------------------------------------------------------------------------



(c)                          Third, the excess, if any, shall be returned to the
Borrower or to such other Persons as are entitled thereto.

§13.     SETOFF.

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch of where such deposits
are held) or other sums credited by or due from any of the Banks to the Borrower
or any Guarantor and any securities or other property of the Borrower or any
Guarantor in the possession of such Bank may be applied to or set off against
the payment of Obligations of such Person and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of such Person to such Bank; provided that no Bank shall
exercise such right of setoff without the prior approval of the Agent.  Each of
the Banks agrees with each other Bank that if such Bank shall receive from the
Borrower or any Guarantor, whether by voluntary payment, exercise of the right
of setoff, or otherwise, and shall retain and apply to the payment of the
Obligations owed to such Bank any amount in excess of its ratable portion of the
payments received by all of the Banks with respect to the Obligations held by
all of the Banks, such Bank will make such disposition and arrangements with the
other Banks with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Bank receiving in respect of the Obligations held by it its proportionate
payment as contemplated by this Agreement; provided that if all or any part of
such excess payment is thereafter recovered from such Bank, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.

§14.     THE AGENT.

§14.1              Authorization.  The Agent is authorized to take such action
on behalf of each of the Banks and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
the Agent, together with such powers as are reasonably incident thereto,
provided that no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by the Agent.  The obligations of
the Agent hereunder are primarily administrative in nature, and nothing
contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee for any Bank or to create any
agency or fiduciary relationship.  Agent shall act as the contractual
representative of the Banks hereunder, and notwithstanding the use of the term
“Agent” it is understood and agreed that Agent shall not have any fiduciary
duties or responsibilities to any Bank or by reason of this Agreement or any of
the other Loan Documents and is acting as an independent contractor, the rights
and duties of which are limited to those expressly set forth in this Loan
Agreement and the other Loan Documents.  The Borrower and any other Person shall
be entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Banks pursuant to this Agreement and the other
Loan Documents.

§14.2              Employees and Agents.  The Agent may exercise its powers and
execute its duties by or through employees or agents and shall be entitled to
take, and to rely on, advice of counsel concerning all matters pertaining to its
rights and duties under this Agreement and the other Loan Documents.  The Agent
may utilize the services of such Persons as the Agent may reasonably determine,
and all reasonable fees and expenses of any such Persons shall be paid by the
Borrower.

71

--------------------------------------------------------------------------------



§14.3              No Liability.  Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable to any of the Banks
for any waiver, consent or approval given or any action taken, or omitted to be
taken, in good faith by it or them hereunder or under any of the other Loan
Documents, or in connection herewith or therewith, or be responsible for the
consequences of any oversight or error of judgment whatsoever, except that the
Agent or such other Person, as the case may be, may be liable for losses due to
its willful misconduct or gross negligence.  The Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Agent for the account of the Banks, unless the Agent
has received notice from a Bank or the Borrower referring to the Loan Documents
and describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”.

§14.4              No Representations.  The Agent shall not be responsible for
the execution or validity or enforceability of this Agreement, the Notes, any of
the other Loan Documents or any instrument at any time constituting, or intended
to constitute, collateral security for the Obligations, or for the value of any
such collateral security or for the validity, enforceability or collectability
of any such amounts owing with respect to the Obligations, or for any recitals
or statements, warranties or representations made herein or any agreement,
instrument or certificate delivered in connection therewith or in any of the
other Loan Documents or in any certificate or instrument hereafter furnished to
it by or on behalf of the Borrower or any Guarantor, or be bound to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
covenants or agreements herein or in any other of the Loan Documents.  The Agent
shall not be bound to ascertain whether any notice, consent, waiver or request
delivered to it by the Borrower or any Guarantor, any of their respective
Subsidiaries or any holder of any of the Obligations shall have been duly
authorized or is true, accurate and complete.  The Agent has not made nor does
it now make any representations or warranties, express or implied, nor does it
assume any liability to the Banks, with respect to the creditworthiness or
financial condition of the Borrower, the Guarantors or any of their respective
Subsidiaries or the value of the Collateral, the Collateral Property or any of
the assets of the Borrower, the Guarantors or their respective
Subsidiaries.  Each Bank acknowledges that it has, independently and without
reliance upon the Agent or any other Bank, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Bank also acknowledges that it
will, independently and without reliance upon the Agent or any other Bank, based
upon such information and documents as it deems appropriate at the time,
continue to make its own credit analysis and decisions in taking or not taking
action under this Agreement and the other Loan Documents.  Agent’s Special
Counsel has only represented Agent and KeyBank in connection with the Loan
Documents and the only attorney-client relationship or duty of care is between
Agent’s Special Counsel and Agent or KeyBank.  Each Bank has been independently
represented by separate counsel on all matters regarding the Loan Documents and
the granting and perfecting of liens in the Collateral.

§14.5              Payments.

(a)                          A payment by the Borrower or the Guarantors to the
Agent hereunder or under any of the other Loan Documents for the account of any
Bank shall constitute a payment to such Bank.  The Agent agrees to distribute to
each Bank not later than one Business Day after the Agent’s receipt of good
funds, determined in accordance with the Agent’s customary practices, such
Bank’s pro rata share of payments received by the Agent for the account of the
Banks except as otherwise expressly provided herein or in any of the other Loan
Documents.  In the event the Borrower makes payments to Agent in immediately
available funds on or before the time required in this Agreement for such
payment, and Agent fails to distribute such amounts on the same Business Day as
received, the Agent shall pay interest on such amount at a rate per annum equal
to the Federal Funds Effective Rate from time to time in effect.

72

--------------------------------------------------------------------------------



(b)                          If in the opinion of the Agent the distribution of
any amount received by it in such capacity hereunder, under the Notes or under
any of the other Loan Documents might involve it in liability, it may refrain
from making distribution until its right to make distribution shall have been
adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.  In the event that the Agent shall
refrain from making any distribution of any amount received by it as provided in
this §14.5(b), the Agent shall endeavor to hold such amounts in an interest
bearing account and at such time as such amounts may be distributed to the
Banks, the Agent shall distribute to each Bank, based on their respective
Commitment Percentages, its pro rata share of the interest or other earnings
from such deposited amount.

(c)                          Notwithstanding anything to the contrary contained
in this Agreement or any of the other Loan Documents, any Bank that fails (i) to
make available to the Agent its pro rata share of any Loan, (ii) to comply with
the provisions of §13 with respect to making dispositions and arrangements with
the other Banks, where such Bank’s share of any payment received, whether by
setoff or otherwise, is in excess of its pro rata share of such payments due and
payable to all of the Banks, in each case as, when and to the full extent
required by the provisions of this Agreement, or (iii) to perform any other
obligation within the time period specified for performance, or if no time
period is specified, if such failure continues for a period of five (5) Business
Days after notice from the Agent, shall be deemed a defaulting Bank (a
“Defaulting Bank”) and shall be deemed a Defaulting Bank until such time as such
delinquency is satisfied.  In addition to the rights and remedies that may be
available to the Agent at law and in equity, a Defaulting Bank’s right to
participate in the administration of the Loan Documents, including, without
limitation, any rights to consent to or direct any action or inaction of the
Agent pursuant to this Agreement or otherwise, or to be taken into account in
the calculation of Required Banks, Majority Banks or any matter requiring
approval of all of the Banks, shall be suspended while such Bank is a Defaulting
Bank; provided that a consent of a Defaulting Bank shall be required for any
increase of its Commitment.  A Defaulting Bank shall be deemed to have assigned
any and all payments due to it from the Borrower and the Guarantors, whether on
account of outstanding Loans, interest, fees or otherwise, to the remaining non
defaulting Banks for application to, and reduction of, their respective pro rata
shares of all outstanding Loans.  The Defaulting Bank hereby authorizes the
Agent to distribute such payments to the non defaulting Banks in proportion to
their respective pro rata shares of all outstanding Loans.  The provisions of
this Section shall apply and be effective regardless of whether an Event of
Default occurs and is then continuing, and notwithstanding (i) any other
provision of this Agreement to the contrary or (ii) any instruction of Borrower
as to its desired application of payments.  The Agent shall be entitled to (i)
withhold or set off, and to apply to the payment of the obligations of any
Defaulting Bank any amounts to be paid to such Defaulting Bank under this
Agreement, (ii) to collect interest from such Bank for the period from the date
on which the payment was due at the rate per annum equal to the Federal Funds
Effective Rate plus two percent (2%), for each day during such period, and (iii)
bring an action or suit against such Defaulting Bank in a court of competent
jurisdiction to recover the defaulted obligations of such Defaulting Bank.  A
Defaulting Bank shall be deemed to have satisfied in full a delinquency when and
if, as a result of application of the assigned payments to all outstanding Loans
of the non-defaulting Banks or as a result of other payments by the Defaulting
Banks to the non defaulting Banks, the Banks’ respective pro rata shares of all
outstanding Loans have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.

73

--------------------------------------------------------------------------------



§14.6              Holders of Notes.  Subject to the terms of Article 18, the
Agent may deem and treat the payee of any Obligation and any Note as the
absolute owner or purchaser thereof for all purposes hereof until it shall have
been furnished in writing with a different name by such payee or by a subsequent
holder, assignee or transferee.

§14.7              Indemnity.  The Banks ratably hereby agree to indemnify and
hold harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower as
required by § 15), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes, or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence.

§14.8              Agent as Bank.  In its individual capacity, the Bank acting
as the Agent shall have the same obligations and the same rights, powers and
privileges in respect to its Commitment and the Loans made by it, and as the
holder of any of the Obligations and the Notes as it would have were it not also
the Agent.

§14.9              Resignation.  The Agent may resign at any time by giving ten
(10) days’ prior written notice thereof to the Banks and the Borrower.  The
Majority Banks may remove the Agent from its capacity as Agent in the event of
the Agent’s willful misconduct or gross negligence.  The Commitment Percentage
of the Bank which is acting as Agent shall not be taken into account in the
calculation of Majority Banks for the purposes of removing Agent in the event of
the Agent’s willful misconduct or gross negligence.  Upon any such resignation,
the Majority Banks shall have the right to appoint as a successor Agent, any
Bank or any bank whose senior debt obligations are rated not less than “A” or
its equivalent by Moody’s Investors Service, Inc. or not less than “A” or its
equivalent by Standard & Poor’s Rating Group Inc. and which has a net worth of
not less than $500,000,000.  Unless a Default or Event of Default shall have
occurred and be continuing, such successor Agent shall be reasonably acceptable
to the Borrower.  If no successor Agent shall have been so appointed by the
Majority Banks and shall have accepted such appointment within thirty (30) days
after the retiring Agent’s giving of notice of resignation or the Majority
Bank’s removal of the Agent, then the retiring Agent may, on behalf of the
Banks, appoint a successor Agent, which shall be any Bank or a bank whose debt
obligations are rated not less than “A” or its equivalent by Moody’s Investors
Service, Inc. or not less than “A” or its equivalent by Standard & Poor’s Rating
Group Inc. and which has a net worth of not less than $500,000,000.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent, and the
retiring or removed Agent shall be discharged from its duties and obligations
hereunder as Agent.  After any retiring Agent’s resignation or removal, the
provisions of this Agreement and the other Loan Documents shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Agent.

74

--------------------------------------------------------------------------------



§14.10             Duties in the Case of Enforcement.  In case one or more
Events of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Agent may, and if so
requested by the Majority Banks and the Banks have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to enforce the provisions of the Security
Documents authorizing the sale or other disposition of all or any part of the
collateral and exercise all or any legal and equitable and other rights or
remedies as it may have in respect of such Collateral.  The Majority Banks may
direct the Agent in writing as to the method and the extent of any such sale or
other disposition, the Banks hereby agreeing to indemnify and hold the Agent
harmless in accordance with their respective Commitment Percentages from all
liabilities incurred in respect of all actions taken or omitted in accordance
with such directions, provided that the Agent need not comply with any such
direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction.

§14.11             Bankruptcy.  In the event a bankruptcy or other insolvency
proceeding is commenced by or against Borrower or any Guarantor with respect to
the Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Banks.  Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Majority Banks, the Required Banks or all of the Banks as
required by this Agreement.  Each Bank irrevocably waives its right to file or
pursue a separate proof of claim in any such proceedings unless Agent fails to
file such claim within thirty (30) days after receipt of written notice from the
Banks requesting that Agent file such proof of claim.

§14.12             Approvals.  If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Banks, the
Required Banks or the Majority Banks is required or permitted under this
Agreement, each Bank agrees to give the Agent, within ten (10) Business Days of
receipt of the request for action together with all reasonably requested
information related thereto (or such lesser period of time required by the terms
of the Loan Documents), notice in writing of approval or disapproval
(collectively “Directions”) in respect of any action requested or proposed in
writing pursuant to the terms hereof.  If consent is required for the requested
action, any Bank’s failure to respond to a request for Directions within the
required time period shall be deemed to constitute a Direction to take such
requested action.  In the event that any recommendation is not approved by the
requisite number of Banks and a subsequent approval on the same subject matter
is requested by Agent, then for the purposes of this paragraph each Bank shall
be required to respond to a request for Directions within five (5) Business Days
of receipt of such request.  Agent and each Bank shall be entitled to assume
that any officer of the other Banks delivering any notice, consent, certificate
or other writing is authorized to give such notice, consent, certificate or
other writing unless Agent and such other Banks have otherwise been notified in
writing.

75

--------------------------------------------------------------------------------



§14.13             Borrower not Beneficiary.  Except for the provisions of §14.9
relating to the appointment of a successor Agent, the provisions of this §14 are
solely for the benefit of the Agent and the Banks, may not be enforced by
Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of Borrower and Guarantors.

§14.14             Request for Agent Action.  Agent and the Banks acknowledge
that in the ordinary course of business of the Borrower, (a)  the Collateral
Property may be subject to a condemnation or other taking and (b) the Borrower
may desire to enter into easements or other agreements affecting the Collateral
Property, record a subdivision plat, dedicate roads or utilities, or take other
actions or enter into other agreements in the ordinary course of business which
similarly require the consent, approval or agreement of the Agent.  In
connection with the foregoing, the Banks hereby expressly authorize the Agent to
take any of the following actions which Agent in its good faith judgment
determines are appropriate, (x) consent to releases of portions of the
Collateral Property in connection with any condemnation or other taking,
(y) execute consents in form and substance satisfactory to Agent in connection
with any easements, agreements, plats, dedications or similar matters affecting
any Collateral Property, or (z) execute consents, approvals, or other agreements
in form and substance satisfactory to the Agent in connection with such other
actions or agreements as may be necessary in the ordinary course of Borrower’s
business.

§15.     EXPENSES.

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this  Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Banks (other
than taxes based upon the Agent’s or any Bank’s gross or net income, except that
the Agent and the Banks shall be entitled to indemnification for any and all
amounts paid by them in respect of taxes based on income or other taxes (other
than pursuant to the Michigan Business Tax, M.C.L. §§208.1101 et. seq., if any)
assessed by any State in which the Collateral Property or the Collateral is
located, such indemnification to be limited to taxes due solely on account of
the granting of Collateral under the Security Documents and to be net of any
credit allowed to the indemnified party from any other State on account of the
payment or incurrence of such tax by such indemnified party), including any
recording, mortgage, documentary or intangibles taxes in connection with the
Loan Documents, or other taxes payable on or with respect to the transactions
contemplated by this Agreement, including any such taxes payable by the Agent or
any of the Banks after the Closing Date (the Borrower hereby agreeing to
indemnify the Agent and each Bank with respect thereto), (c) all title insurance
premiums, appraisal fees, engineer’s fees, reasonable extraordinary internal
charges of the Agent (determined in good faith and in accordance with the
Agent’s internal policies applicable generally to its customers) for commercial
finance exams and engineering and environmental reviews, and (c) the reasonable
fees, expenses and disbursements of the counsel to the Agent and any local
counsel to the Agent incurred in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein
(excluding, however, the preparation of agreements evidencing participation
granted under §18.4), each closing hereunder, and amendments, modifications,
approvals, consents or waivers hereto or hereunder, (d) the reasonable fees,
expenses and disbursements of the Agent incurred by the Agent in connection with
the preparation or interpretation of the Loan Documents and other instruments
mentioned herein, and the making of each advance hereunder, (e) all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and costs, which
attorneys may be employees of any Bank or the Agent and the fees and costs of
appraisers, engineers, survey fees, investment bankers or other experts retained
by any Bank or the Agent) incurred by any Bank or the Agent in connection with
(i) the enforcement of or preservation of rights under any of the Loan Documents
against the Borrower or the Guarantors or the administration thereof after the
occurrence of a Default or Event of Default and (ii) any litigation, proceeding
or dispute whether arising hereunder or otherwise, in any way related to the
Agent’s or any of the Bank’s relationship with the Borrower or the Guarantors,
(f) all reasonable fees, expenses and disbursements of the Agent incurred in
connection with UCC searches, UCC filings, title rundowns, title searches or
mortgage recordings, (g) all reasonable fees, expenses and disbursements
(including reasonable attorneys’ fees and costs) which may be incurred by
KeyBank and the Agent in connection with the execution and delivery of this
Agreement and the other Loan Documents, (h) all reasonable fees and expenses and
disbursements (including reasonable attorneys’ fees and costs), not to exceed
$5,000.00 in the aggregate, which may be incurred by KeyBank in connection with
each and every assignment of interests in the Loans pursuant to §18.1, and (i)
all expenses relating to the use of Intralinks, SyndTrak or any other similar
system for the dissemination and sharing of documents and information in
connection with the syndication of the Loans.  The covenants of this §15 shall
survive payment or satisfaction of payment of the Obligations.

76

--------------------------------------------------------------------------------



§16.     INDEMNIFICATION.

The Borrower and the Guarantors, jointly and severally, agree to indemnify and
hold harmless the Agent, the Banks and the Arranger and each director, officer,
employee, agent and Person who controls the Agent or any Bank from and against
any and all claims, actions and suits, whether groundless or otherwise, and from
and against any and all liabilities, losses, damages and expenses of every
nature and character arising out of or relating to this Agreement or any of the
other Loan Documents or the transactions contemplated hereby and thereby
including, without limitation (a) any brokerage, finders or similar fees
asserted against any Person indemnified under this §16 based upon any agreement,
arrangement or action made or taken, or alleged to have been made or taken, by
the Borrower, the Guarantors or any of their respective Subsidiaries, (b) any
condition of the Collateral Property, (c) any actual or proposed use by the
Borrower or the Guarantors of the proceeds of any of the Loans, (d) any actual
or alleged infringement of any patent, copyright, trademark, service mark or
similar right of any of the Borrower, the Guarantors or any of their respective
Subsidiaries comprised in the Collateral or the Collateral Property, (e) the
Borrower entering into or performing this Agreement or any of the other Loan
Documents, (f) any actual or alleged violation of any law, ordinance, code,
order, rule, regulation, approval, consent, permit or license relating to the
Collateral Property, (g) with respect to the Borrower, the Guarantors and their
respective Subsidiaries and their respective properties and assets, the
violation of any Environmental Law, the Release or threatened Release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury or damage to
property), and (h) any use of Intralinks, SyndTrak or any other system for the
dissemination and sharing of documents and information (other than any ongoing
usage fees following the closing of the transactions contemplated by this
Agreement), in each case including, without limitation, the reasonable fees and
disbursements of counsel and allocated costs of internal counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that neither the Borrower nor the Guarantors shall be
obligated under this §16 to indemnify any Person for liabilities arising from
such Person’s own gross negligence or willful misconduct as determined in a
non-appealable judgment by a court of competent jurisdiction, any loss suffered
to the extent they arise from violation of any such Person’s internal policies
or from a violation of laws, rules or regulations applicable to such Person’s
operations, and with respect to matters described in §16(b), (f) or (g), any
loss attributable to events, acts or circumstances first occurring after the
period Agent and the Banks acquired a direct ownership interest (and not a Lien)
in such Real Estate.  In litigation, or the preparation therefor, the Banks, the
Agent and the Arranger shall be entitled to select a single nationally
recognized law firm as their own counsel and, in addition to the foregoing
indemnity, the Borrower and the Guarantors agree to pay promptly the reasonable
fees and expenses of such counsel.  If, and to the extent that the obligations
of the Borrower and the Guarantors under this §16 are unenforceable for any
reason, the Borrower and the Guarantors hereby agree to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law.  The provisions of this §16 shall survive any
assignment by a Bank of its Commitment, the repayment of the Loans and the
termination of the obligations of the Banks hereunder.

77

--------------------------------------------------------------------------------



§17.     SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Banks and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Banks of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Bank has any
obligation to make any Loans.  The indemnification obligations of the Borrower
and the Guarantors provided herein and the other Loan Documents shall survive
the full repayment of amounts due and the termination of the obligations of the
Banks hereunder and thereunder to the extent provided herein and therein.  All
statements contained in any certificate or other paper delivered to any Bank or
the Agent at any time by or on behalf of the Borrower, the Guarantors or any of
their respective Subsidiaries pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by such Person hereunder.

§18.     ASSIGNMENT AND PARTICIPATION.

§18.1              Conditions to Assignment by Banks.  Except as provided
herein, each Bank may assign to one or more banks or other entities all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment Percentage and Commitment and the same
portion of the Loans at the time owing to it, and the Notes held by it);
provided that (a) the Agent shall have given their prior written consent to such
assignment, which consent shall not be unreasonably withheld or delayed
(provided that such consent shall not be required for any assignment to another
Bank, to a Related Fund of such Bank, to a bank which is under common control
with the assigning Bank or to a wholly-owned Subsidiary of such Bank provided
that such assignee shall remain a wholly-owned Subsidiary or Related Fund of
such Bank), (b) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Bank’s rights and obligations under this
Agreement, (c) the parties to such assignment shall execute and deliver to the
Agent, for recording in the Register (as hereinafter defined), an Assignment and
Acceptance Agreement (an “Assignment and Acceptance Agreement”) in the form of
Exhibit B hereto, together with any Notes subject to such assignment, (d) in no
event shall any assignment be to any Person controlling, controlled by or under
common control with, or which is not otherwise free from influence or control
by, any of the Borrower or the Guarantors, (e) such assignee shall acquire an
interest in the Loans of not less than $2,000,000 unless such assignment is to
another Bank or a Related Fund or unless such requirement is waived by the
Borrower and the Agent, and (f) the assignor shall assign its entire interest in
the Loans or retain an interest in the Loans of not less than $2,000,000.  Upon
such execution, delivery, acceptance and recording, of such notice of
assignment, (i) the assignee thereunder shall be a party hereto and all other
Loan Documents executed by the Banks and, to the extent provided in such
assignment, have the rights and obligations of a Bank hereunder, and (ii) the
assigning Bank shall, to the extent provided in such assignment and upon payment
to the Agent of the registration fee referred to in §18.2, be released from its
obligations under this Agreement.  In connection with each assignment, the
assignee shall represent and warrant to the Agent, the assignor and each other
Bank as to whether such assignee is controlling, controlled by, under common
control with or is not otherwise free from influence or control by, the Borrower
or the Guarantors.  Upon any such assignment, the Agent may unilaterally amend
Schedule 1 to reflect any such assignment.

78

--------------------------------------------------------------------------------



§18.2              Register.  The Agent for itself and on behalf of the Borrower
shall maintain a copy of each assignment delivered to it and a register or
similar list (the “Register”) for the recordation of the names and addresses of
the Banks and the Commitment Percentages of, and principal amount of the Loans
owing to the Banks from time to time.  The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the Agent and
the Banks may treat each Person whose name is recorded in the Register as a Bank
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and the Banks at any reasonable time and from
time to time upon reasonable prior notice.  Upon each such recordation, the
assigning Bank agrees to pay to the Agent a registration fee in the sum of
$3,500.  Contemporaneous assignments by a Bank to multiple Related Funds will be
treated as a single assignment for the purposes of such registration fee.

§18.3              New Notes.  Upon its receipt of an assignment executed by the
parties to such assignment, together with each Note, if any, subject to such
assignment, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the Banks
(other than the assigning Bank).  Within five (5) Business Days after receipt of
such notice, the Borrower, at its own expense, shall if requested execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assumed by such assignee
pursuant to such assignment and, if the assigning Bank has retained some portion
of its obligations hereunder, a new Note to the order of the assigning Bank in
an amount equal to the amount retained by it hereunder.  Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such assignment and
shall otherwise be in substantially the form of the assigned Notes.  The
surrendered Notes shall be canceled and returned to the Borrower.

79

--------------------------------------------------------------------------------



§18.4              Participations.  Each Bank may sell participations to one or
more banks or other entities in all or a portion of such Bank’s rights and
obligations under this Agreement and the other Loan Documents; provided that (a)
any such sale or participation shall not affect the rights and duties of the
selling Bank hereunder to the Borrower, (b) such participation shall not entitle
such participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, the right to approve waivers,
amendments or modifications, (c) such participant shall have no direct rights
against the Borrower or the Guarantors except the rights granted to the Banks
pursuant to §13, (d) such sale is effected in accordance with all applicable
laws, and (e) such participant shall not be a Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by the Borrower or the Guarantors.  Any Bank which sells a participation
shall promptly notify the Agent of such sale and the identity of the purchaser
of such interest.

§18.5              Pledge by Bank.  Any Bank may at any time pledge all or any
portion of its interest and rights under this Agreement (including all or any
portion of its Note) to any of the twelve Federal Reserve Banks organized under
§4 of the Federal Reserve Act, 12 U.S.C. §341 or, with Agent’s prior written
approval, to another Person.  No such pledge or the enforcement thereof shall
release the pledgor Bank from its obligations hereunder or under any of the
other Loan Documents.  Any Bank may with the consent of the Agent pledge all or
any portion of its rights and interests under this Agreement (including all or
any portion of its Note) to a Person approved by Agent.

§18.6              No Assignment by Borrower or the Guarantors.  Neither the
Borrower nor any Guarantor shall assign or transfer any of its rights or
obligations under any of the Loan Documents without the prior written consent of
each of the Banks.

§18.7              Disclosure.  The Borrower and the Guarantors each agree that
in addition to disclosures made in accordance with standard banking practices
any Bank may disclose  information obtained by such Bank pursuant to this
Agreement to assignees or participants and potential assignees or participants
hereunder.  In addition, the Banks may make disclosure of such information to
any contractual counterparty in swap agreements or such contractual
counterparty’s professional advisors.

§18.8              Amendments to Loan Documents.  Upon any such assignment or
participation, the Borrower and the Guarantors shall, upon the request of the
Agent, enter into such documents as may be reasonably required by the Agent to
modify the Loan Documents to reflect such assignment or participation.

§18.9              Mandatory Assignment.  In the event Borrower requests that
certain amendments, modifications or waivers be made to this Agreement or any of
the other Loan Documents which request is approved by Agent but is not approved
by one or more of the Banks (any such non-consenting Bank shall hereafter be
referred to as the “Non-Consenting Bank”), then, within thirty (30) days after
Borrower’s receipt of notice of such disapproval by such Non-Consenting Bank,
Borrower shall have the right as to such Non-Consenting Bank, to be exercised by
delivery of written notice delivered to the Agent and the Non-Consenting Bank
within thirty (30) days of receipt of such notice, to elect to cause the
Non-Consenting Bank to transfer its entire Commitment.  The Agent shall promptly
notify the remaining Banks that each of such Banks shall have the right, but not
the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Bank (or if any of
such Banks does not elect to purchase its pro rata share, then to such remaining
Banks in such proportion as approved by the Agent).  In the event that the Banks
do not elect to acquire all of the Non-Consenting Bank’s Commitment, then the
Agent shall endeavor to find a new Bank or Banks to acquire such remaining
Commitment.  Upon any such purchase of the Commitment of the Non-Consenting
Bank, the Non-Consenting Bank’s interests in the Obligations and its rights
hereunder and under the Loan Documents shall terminate at the date of purchase,
and the Non-Consenting Bank shall promptly execute and deliver any and all
documents reasonably requested by Agent to surrender and transfer such interest,
including, without limitation, an Assignment and Acceptance Agreement and such
Non-Consenting Bank’s original Note.  Notwithstanding anything in this §18.9 to
the contrary, any Bank or other Bank assignee acquiring some or all of the
assigned Commitment of the Non-Consenting Bank must consent to the proposed
amendment, modification or waiver.  The purchase price to be paid by the
acquiring Banks for the Non-Consenting Bank’s Commitment shall equal the
principal owed to such Non-Consenting Bank, and the Borrower shall pay to such
Non-Consenting Bank in addition thereto and as a condition to such sale any and
all other amounts outstanding and owed by Borrower to the Non-Consenting Bank
hereunder or under any of the other Loan Documents, including all accrued and
unpaid interest or fees which would be owed to such Non-Consenting Bank
hereunder or under any of the other Loan Documents if the Loans were to be
repaid in full on the date of such purchase of the Non-Consenting Bank’s
Commitment.  No registration fee under §18.2 shall be required in connection
with such assignment.

80

--------------------------------------------------------------------------------



§18.10             Titled Agent.  The Titled Agent shall not have any additional
rights or obligations under the Loan Documents, except for those rights, if any,
as a Bank.

§19.     NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this § 19 referred to as “Notice”)
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:

If to the Agent or KeyBank:

  KeyBank National Association 1200 Abernathy Road, N.E. Suite 1550 Atlanta,
Georgia 30328 Attn: Daniel Silbert Telecopy No.: (770) 510-2195

81

--------------------------------------------------------------------------------



With a copy to:

  McKenna Long & Aldridge LLP 5300 SunTrust Plaza 303 Peachtree Street Atlanta,
Georgia 30308 Attn: William F. Timmons, Esq. Telecopy No.: (404) 527-4198

If to the Borrower or the Guarantors:

  Ramco-Gershenson Properties, L.P. Ramco-Gershenson Properties Trust Ramco
Virginia Properties, L.L.C. Suite 300 31500 Northwestern Highway Farmington
Hills, Michigan 48334 Attn: Chief Financial Officer Telecopy No.: (248) 350-9925

With a copy to:

  Honigman Miller Schwartz & Cohn LLP Suite 100 38500 Woodward Avenue Bloomfield
Hills, Michigan 48304-5048 Attn: Alan M. Hurvitz, Esq. Telecopy No.: (248)
566-8455

to each other Bank a party hereto at the address for such party set forth on
Schedule 1 hereto for such Bank, and to each other Bank which may hereafter
become a party to this Agreement at such address as may be designated by such
Bank.  Each Notice shall be effective upon being personally delivered or upon
being sent by overnight courier or upon being deposited in the United States
Mail as aforesaid, or if transmitted by facsimile, upon being sent and
confirmation of receipt.  The time period in which a response to such Notice
must be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt, or if sent by facsimile, upon receipt or the
next Business Day if received after 5:00 p.m. (Cleveland time) or on a day that
is not a Business Day.  Rejection or other refusal to accept or the inability to
deliver because of changed address for which no notice was given shall be deemed
to be receipt of the Notice sent.  By giving at least fifteen (15) days prior
Notice thereof, the Borrower, Guarantor, a Bank or Agent shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses and each shall have the right to specify as its
address any other address within the United States of America.

§20.     RELATIONSHIP.

Neither the Agent nor any Bank has any fiduciary relationship with or fiduciary
duty to the Borrower, the Guarantors or their respective Subsidiaries arising
out of or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Bank and the Borrower is solely that of a lender and borrower, and nothing
contained herein or in any of the other Loan Documents shall in any manner be
construed as making the parties hereto partners, joint venturers or any other
relationship other than lender and borrowers.

§21.     GOVERNING LAW: CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
MICHIGAN AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE
OF LAW).  THE BORROWER AND THE GUARANTORS EACH AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN THE COURTS OF THE STATE OF OHIO OR THE STATE OF MICHIGAN OR ANY FEDERAL COURT
SITTING THEREIN AND CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND
THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER OR A
GUARANTOR BY MAIL AT THE ADDRESS SPECIFIED IN §19.  THE BORROWER AND THE
GUARANTORS EACH HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.

82

--------------------------------------------------------------------------------



§22.     HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23.     COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

§24.     ENTIRE AGREEMENT, ETC.

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby.  Neither this Agreement nor any term hereof
may be changed, waived, discharged or terminated, except as provided in §27.

83

--------------------------------------------------------------------------------



§25.     WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWER, THE GUARANTORS, THE AGENT AND THE BANKS HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS.  EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY
LAW, THE BORROWER AND THE GUARANTORS EACH HEREBY WAIVES ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  THE BORROWER AND THE GUARANTORS EACH (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY BANK OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH BANK OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE BANKS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS §25.

§26.     DEALINGS WITH THE BORROWER OR THE GUARANTORS.

The Agent, the Banks and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their affiliates regardless of the capacity of the Agent or the Bank
hereunder.  The Banks acknowledge that, pursuant to such activities, the Agent,
a Bank or its affiliates may receive information regarding such Persons
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that the Agent or such Bank, as
applicable, shall be under no obligation to provide such information to them.

§27.     CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Majority Banks.  Notwithstanding the foregoing,
(a) none of the following may occur without the written consent of each Bank: a
decrease in the rate of interest on the Loans; except as otherwise provided
herein, an extension of the Maturity Date of the Loans; an increase or a non-pro
rata reduction in the amount of the Commitments of the Banks except pursuant to
§18.1; a forgiveness, reduction or waiver of the principal of any unpaid Loan or
any interest thereon; the postponement of any date fixed for any payment of
principal of or interest on the Loans; a decrease of the amount of any fee
(other than late fees) payable to a Bank hereunder; the release of the Borrower
or any Guarantor except as otherwise provided herein; a change in the manner of
distribution of any payments to the Banks or the Agent; an amendment of the
definition of Majority Banks or the Required Banks or of any requirement for
consent by the Majority Banks or the Required Banks or all of the Banks; or an
amendment of this §27, and (b) the provisions of §7.23 as it relates to §9 of
the Secured Credit Agreement and any of the definitions used therein may not be
modified, amended or waived without the written consent of the Required
Banks.  The amount of the Agent’s fee payable for the Agent’s account and the
provisions of §14 may not be amended or waived without the written consent of
the Agent.  The Borrower and the Guarantors each agrees to enter into such
modifications or amendments of this Agreement or the other Loan Documents as may
be reasonably requested by KeyBank in connection with the acquisition by each
Bank acquiring all or a portion of the Commitment, provided that no such
amendment or modification materially affects or increases any of the obligations
of the Borrower or the Guarantors hereunder.  No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon.  No course of dealing or delay or omission on the part of the Agent or
any Bank in exercising any right shall operate as a waiver thereof or otherwise
be prejudicial thereto.  No notice to or demand upon the Borrower or the
Guarantors shall entitle the Borrower and the Guarantors to other or further
notice or demand in similar or other circumstances.

84

--------------------------------------------------------------------------------



§28.     SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

§29.     TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.

§30.     NO UNWRITTEN AGREEMENTS.

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.

§31.     REPLACEMENT OF NOTES.

Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.

85

--------------------------------------------------------------------------------



§32.     TRUST EXCULPATION.

Subject to the terms of this paragraph, all persons having a claim against the
Trust (as a Guarantor or general partner of the Borrower), the general partner
of the Borrower whose signature is affixed hereto as said general partner,
hereunder or in connection with any matter that is the subject hereof, shall
look solely to (i) the Trust’s interest and rights in the Borrower (as a general
partner or limited partner), (ii) the amount of any Net Offering Proceeds not
contributed to the Borrower, (iii) all accounts receivable, including the amount
of any Distributions received by the Trust from the Borrower and not distributed
to shareholders of the Trust as permitted by this Agreement, (iv) all rights and
claims (including amounts paid under) the Tax Indemnity Agreement, (v) all cash
and Short-term Investments in an amount in excess of $500,000.00, (vi) any other
assets which the Trust may now own or hereafter acquire with the consent of
Agent pursuant to §7.17 of the Secured Credit Agreement, (vii) all documents and
agreements in favor of the Trust in connection with any of the foregoing,
(viii) all claims and causes of action arising from or otherwise related to any
of the foregoing, and all rights and judgments related to any legal actions in
connection with such claims or causes of action, and (ix) all extensions,
additions, renewals and replacements, substitutions, products or proceeds of any
of the foregoing (the “Attachable Assets”), and in no event shall the obligation
of the Trust be enforceable against any shareholder, trustee, officer, employee
or agent of the Trust personally.  In no event shall any person have any claim
against:  (i) the cash, Short-term Investments of the Trust and the property
described in Schedule 6.29 to the Secured Credit Agreement, all under the
heading of “Other Permitted Assets”, (ii) all documents and agreements in favor
of the Trust in connection with any of the foregoing, (iii) all claims and
causes of action arising from or otherwise related to any of the foregoing, and
all rights and judgments related to any legal actions in connection with such
claims or causes of action, and (iv) all extensions, additions, renewals and
replacements, substitutions, products or proceeds of any of the foregoing (the
“Other Permitted Assets”).  The Agent and the Banks have agreed to the terms of
this §32 solely based upon the representation and covenant of Borrower and the
Trust that the Trust does not and will not own any assets other than the
Attachable Assets and the Other Permitted Assets.  Notwithstanding anything in
this §32 to the contrary, the foregoing limitation on liability and recourse to
the Trust (as a Guarantor or general partner of the Borrower) shall be null and
void and of no force and effect, and Agent and the Banks shall have full
recourse against the Trust, individually as a Guarantor and in its capacity as
general partner of the Borrower, and to all of its assets (including, without
limitation, the Other Permitted Assets) in the event that the Trust shall now or
at any time hereafter own any asset other than or in addition to the Other
Permitted Assets and the Attachable Assets.  Nothing herein shall limit the
rights of the Agent and the Banks against any Subsidiary Property Owner or the
Borrower.

§33.     PATRIOT ACT.

Each Bank and the Agent (for itself and not on behalf of any Bank) hereby
notifies the Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower and the Guarantors, which information includes names and
addresses and other information that will allow such Bank or the Agent, as
applicable, to identify Borrower and the Guarantor in accordance with the
Patriot Act.

86

--------------------------------------------------------------------------------



§34.     DISCLAIMER BY AGENT AND BANKS.

This Agreement is made for the sole benefit of Borrower, Agent and Banks, and no
other person or persons shall have any benefits, rights or remedies under or by
reason of this Agreement, or by reason of any actions taken by Agent or the
Banks pursuant to this Agreement.  Neither Agent nor the Banks shall be liable
to any contractors, subcontractors, supplier, architect, engineer, tenant or
other party for labor or services performed or materials supplied in connection
with any construction occurring on the Collateral Property (the
“Construction”).  Neither Agent nor the Banks shall be liable for any debts or
claims accruing in favor of any such parties against Borrower, any Guarantor or
others or against the Collateral Property.  Banks, by making the Loans or taking
any action pursuant to any of the Loan Documents, shall not be deemed a partner
or a joint venturer with any Subsidiary Property Owner or the Borrower or
fiduciary of any Subsidiary Property Owner or the Borrower.  No payment of funds
directly to a contractor or subcontractor or provider of services shall be
deemed to create any third party beneficiary status or recognition of same by
the Agent and the Banks.  Without limiting the generality of the foregoing:

(a)                          Neither Agent nor the Banks shall have any
liability, obligation or responsibility whatsoever with respect to the
Construction.  Any inspections of the Construction made by or through Agent or
the Banks are for purposes of administration of the Loans only and neither,
Borrower, the Guarantors nor any third party is entitled to rely upon the same
with respect to the quality, adequacy or suitability of materials or
workmanship, conformity to any plans and specifications, state of completion or
otherwise;

(b)                          Neither Agent nor the Banks undertakes nor assumes
any responsibility or duty to Borrower or the Guarantors to select, review,
inspect, supervise, pass judgment upon or inform any of Borrower or the
Guarantors of any matter in connection with the Collateral Property, including
matters relating to the quality, adequacy or suitability of:  (i) the plans and
specifications, (ii) architects, contractors, subcontractors and material
suppliers employed or utilized in connection with the Construction, or the
workmanship of or the materials used by any of them, or (iii) the progress or
course of Construction and its conformity or nonconformity with the plans and
specifications; Borrower and the Guarantors shall rely entirely upon their own
judgment with respect to such matters, and any review, inspection, supervision,
exercise of judgment or supply of information to Borrower or the Guarantors by
Agent or the Banks in connection with such matters is for the protection of
Agent and the Banks only, and neither Borrower, Guarantors nor any third party
is entitled to rely thereon; and

(c)                          Neither Agent nor the Banks owe any duty of care to
protect Borrower, any Guarantor, or any third party against negligent, faulty,
inadequate or defective building or construction.

§35.     JOINT AND SEVERAL LIABILITY.

Each Guarantor covenants and agrees that each and every covenant and obligation
of any Guarantor hereunder and under the other Loan Documents shall be the joint
and several obligations of each Guarantor.

87

--------------------------------------------------------------------------------



§36.     RATIFICATION OF GUARANTY.  Guarantors do hereby covenant and agree that
(a) Guarantors are familiar with this Agreement, the Notes and the agreements
and instruments executed in connection with the amendment and restatement of the
Original Credit Agreement, including without limitation, the modifications and
amendments to the Loan Documents, and consents to the same, (b) the Loan
Documents (including without limitation the Guaranty and the Indemnity
Agreement) remain in full force and effect and constitute the valid and legally
binding obligations of Guarantors enforceable against such Persons in accordance
with their respective terms, and (c) that the Guaranty and the Indemnity
Agreement shall extend to and apply to this Agreement and the other Loan
Documents, as the same may be modified, amended, consolidated or restated in
connection with the execution and delivery of this Agreement.  Nothing in this
§36 shall be deemed or construed to constitute, and there has not otherwise
occurred, a waiver, cancellation, satisfaction, release or extinguishment of the
obligations of Guarantors under the Guaranty or under the Indemnity Agreement.

[SIGNATURE PAGES FOLLOW]

88

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.



 

 

BORROWER:

 

 

RAMCO-GERSHENSON PROPERTIES, L.P., a Delaware limited partnership

 

 

By:

Ramco-Gershenson Properties Trust, a Maryland real estate investment trust, its
General Partner

By:  

/s/ DENNIS GERSHENSON

Name: Dennis Gershenson

Title: President and CEO

 

   

 

RAMCO-GERSHENSON PROPERTIES TRUST, a Maryland real estate investment trust

 

By:

 

/s/ DENNIS GERSHENSON

 

Name: Dennis Gershenson Title: President and CEO  

 

RAMCO VIRGINIA PROPERTIES, L.L.C., a Michigan limited liability company

 

By:

  /s/ DENNIS GERSHENSON Name: Dennis Gershenson Title: President and CEO

[SIGNATURES CONTINUED ON NEXT PAGE]

89

--------------------------------------------------------------------------------





 

BANKS:

KEYBANK NATIONAL ASSOCIATION, individually and as Agent By: /s/ JAY L. JOHNSON
Name: Jay L. Johnson Title: Vice President

xc



















